  

EXHIBIT 10.36

 

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS. 

 

FOURTH AMENDED AND RESTATED Loan and Security Agreement

 

by and among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

 

as Lenders,

 

WELLS FARGO CAPITAL FINANCE, LLC

 

as Administrative Agent, Co-Lead Arranger, and Co-Bookrunner

 

BANK OF AMERICA, N.A.

 

as Co-Lead Arranger, Co-Bookrunner, and Syndication Agent

 

and

 

PCM, INC.

PCM SALES, INC.

PCM LOGISTICS, LLC

PCMG, INC.

M2 MARKETPLACE, INC.

ABREON, INC.

MALL ACQUISITION SUB 5 INC.

PCM BPO, LLC

ONSALE HOLDINGS, INC.

and

EN POINTE TECHNOLOGIES SALES, LLC

 

as U.S. Borrowers

 

and

 

PCM SALES CANADA, INC.

and

ACRODEX INC.

 

as Canadian Borrowers

 

Dated: As of January 19, 2016

 

 

 

 

Table of Contents

 

    Page       SECTION 1. DEFINITIONS AND CONSTRUCTION 2       SECTION 2. CREDIT
FACILITIES 31       2.1 U.S. Revolving Loans and Canadian Revolving Loans 31 2.2
U.S. Letter of Credit Accommodations 34 2.3 Canadian Letter of Credit
Accommodations 37 2.4 Commitments 40 2.5 [Intentionally Omitted] 40 2.6 Real
Estate and Adjacent Real Estate 40 2.7 Exchange Rates; Currency Equivalents;
Applicable Currency 40       SECTION 3. INTEREST AND FEES 41       3.1 Interest
41 3.2 Fee Letter 44 3.3 Closing Fees 44 3.4 Unused Line Fee 44 3.5 Compensation
Adjustment 45 3.6 Changes in Laws and Increased Costs of Loans 46 3.7 Mitigation
Obligations; Replacement of Lenders 47 3.8 Anti-Corruption Laws and Sanctions 47
      SECTION 4. CONDITIONS PRECEDENT 48       4.1 Conditions Precedent to
Agreement 48 4.2 Conditions Precedent to All Loans and Letter of Credit
Accommodations 49       SECTION 5. GRANT OF SECURITY INTEREST 49       SECTION
6. COLLECTION AND ADMINISTRATION 50       6.1 Borrowers’ Loan Account 50 6.2
Statements 51 6.3 Collection of Accounts 51 6.4 Payments 53 6.5 Taxes 54 6.6
Authorization to Make Loans 57 6.7 Use of Proceeds 58 6.8 Pro Rata Treatment 58
6.9 Sharing of Payments, Etc 59 6.10 Settlement Procedures 60 6.11 Bank Products
62       SECTION 7. COLLATERAL REPORTING AND COVENANTS 62       7.1 Collateral
Reporting 62 7.2 Accounts Covenants 63 7.3 Inventory Covenants 65

 

 -i- 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       7.4 Equipment Covenants 67 7.5 Power of Attorney 67 7.6 Right to
Cure 69 7.7 Access to Premises 69 7.8 Real Estate Covenant 69       SECTION 8.
REPRESENTATIONS AND WARRANTIES 70       8.1 Existence, Power and Authority;
Subsidiaries 70 8.2 Financial Statements; No Material Adverse Change 70 8.3
Chief Executive Office; Collateral Locations 70 8.4 Priority of Liens; Title to
Properties 71 8.5 Tax Returns 71 8.6 Litigation 71 8.7 Compliance with Other
Agreements and Applicable Laws 71 8.8 Bank Accounts 72 8.9 Environmental
Compliance 72 8.10 Employee Benefits 72 8.11 Accuracy and Completeness of
Information 73 8.12 Survival of Warranties; Cumulative 74 8.13 Sanctions Laws
and Regulations 74       SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS 74      
9.1 Maintenance of Existence 74 9.2 New Collateral Locations 74 9.3 Compliance
with Laws, Regulations, Etc 75 9.4 Payment of Taxes and Claims 76 9.5 Insurance
76 9.6 Financial Statements and Other Information 77 9.7 Sale of Assets,
Consolidation, Merger, Dissolution, Etc 79 9.8 Encumbrances 79 9.9 Indebtedness
80 9.10 Loans, Investments, Guarantees, Etc 82 9.11 Dividends and Redemptions 85
9.12 Transactions with Affiliates 85 9.13 Additional Accounts 86 9.14 Compliance
with ERISA; Canadian Pension Plans 86 9.15 Fixed Charge Coverage Ratio 87 9.16
Costs and Expenses 87 9.17 Further Assurances 88 9.18 Sanction Laws and
Regulations 88 9.19 Use of Proceeds 88 9.20 Formation of Subsidiaries 89 9.21
Post-Closing Obligations 89

 

 -ii- 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       SECTION 10. EVENTS OF DEFAULT AND REMEDIES 90       10.1 Events
of Default 90 10.2 Remedies 92       SECTION 11. JURY TRIAL WAIVER; OTHER
WAIVERS AND CONSENTS; GOVERNING LAW 93       11.1 Governing Law; Choice of
Forum; Service of Process; Jury Trial Waiver; Judicial Reference 93 11.2 Waiver
of Notices 94 11.3 Amendments and Waivers 95 11.4 Waiver of Counterclaims 96
11.5 Indemnification 96       SECTION 12. THE AGENT 97       12.1 Appointment;
Powers and Immunities 97 12.2 Reliance By Agent 97 12.3 Events of Default 98
12.4 WFCF in its Individual Capacity 98 12.5 Indemnification 98 12.6
Non-Reliance on Agent and Other Lenders 99 12.7 Failure to Act 99 12.8
Additional Loans 99 12.9 Concerning the Collateral and the Related Financing
Agreements 100 12.10 Field Audits; Examination Reports and other Information;
Disclaimer by Lenders 100 12.11 Collateral Matters 101 12.12 Agency for
Perfection 103 12.13 Flood Laws 103       SECTION 13. TERM OF AGREEMENT;
MISCELLANEOUS 103       13.1 Term 103 13.2 Notices 104 13.3 Partial Invalidity
104 13.4 Successors 104 13.5 Assignments and Participations 104 13.6
Participant’s Compensation 108 13.7 Confidentiality 108 13.8 Entire Agreement
108 13.9 Publicity 109 13.10 Effect of Amendment and Restatement; No Novation
109 13.11 Judgment Currency 109 13.12 Certain Tax Matters 110 13.13 Canadian
Anti-Money Laundering Legislation 110

 

 -iii- 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       13.14 Maximum Interest 110       SECTION 14. JOINT AND SEVERAL
LIABILITY; SURETYSHIP WAIVERS 111       14.1 Independent Obligations;
Subrogation 111 14.2 Authority to Modify Obligations and Security 112 14.3
Waiver of Defenses 112 14.4 Exercise of Agent’s and Lenders’ Rights 113 14.5
Additional Waivers 113 14.6 Additional Indebtedness 113 14.7 Subordination 114
14.8 Revival 114 14.9 Understanding of Waivers 115 14.10 Keepwell 115

 

 -iv- 

 

 

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Fourth Amended and Restated Loan and Security Agreement (this “Agreement”),
dated as of January 19, 2016, is entered into by and among the financial
institutions from time to time parties hereto, whether by execution of an
Assignment and Acceptance Agreement (as defined below) or this Agreement (each a
“Lender” and collectively “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company (“WFCF”), as administrative and collateral
agent for the Lenders (in such capacity “Agent”), Co-Lead Arranger, and
Co-Bookrunner, BANK OF AMERICA, N.A., as Co-Lead Arranger, Co-Bookrunner, and
Syndication Agent (“BofA”), PCM, INC., a Delaware corporation (“PCM”), PCM
SALES, INC., a California corporation (“PCM Sales”), PCM LOGISTICS, LLC, a
Delaware limited liability company (“PCM Logistics”), PCMG, INC., a Delaware
corporation (“PCMG”), M2 MARKETPLACE, INC., a Delaware corporation (“M2”),
ABREON, INC., a Delaware corporation (“Abreon”), MALL ACQUISITION SUB 5 INC., a
Delaware corporation (“Acquisition 5”), PCM BPO, LLC, a Delaware limited
liability company (“PCM BPO”), ONSALE HOLDINGS, INC., an Illinois corporation
(“Holdings”), and EN POINTE TECHNOLOGIES SALES, LLC, a Delaware limited
liability company (“En Pointe”) (each a “U.S. Borrower” and collectively the
“U.S. Borrowers”), and PCM SALES CANADA, INC., a Quebec corporation (“PCM Sales
Canada”), and ACRODEX INC., an Alberta corporation (“Acrodex”) (each a “Canadian
Borrower” and collectively the “Canadian Borrowers”; and the Canadian Borrowers
and the U.S. Borrowers are each hereinafter referred to as a “Borrower”, and
collectively, the “Borrowers”).

 

W I T N E S S E T H:

 

WHEREAS, Agent, the Lenders party thereto, and certain of the Borrowers
previously have entered into that certain Third Amended and Restated Loan and
Security Agreement dated March 22, 2013 (as heretofore amended, restated,
supplemented or otherwise modified, the “Existing Loan Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend and restate in their entirety
the agreements contained in the Existing Loan Agreement as amongst themselves;
and

 

WHEREAS, as affiliated companies under the common ownership of PCM, the
financial success of each Borrower is largely dependent on the financial success
of the other Borrowers. Although certain of the Borrowers operate separate and
distinct core businesses in designated geographical areas, administrative and
other service functions are performed for all of the Borrowers under the
auspices of PCM Logistics and all of the Borrowers are providing
technology-related goods and services for the ultimate benefit of PCM and its
shareholders. It would be extremely impractical and unfeasible for each U.S.
Borrower and Canadian Borrower, respectively, to report separately its Eligible
Accounts (as defined below) and Eligible Inventory (as defined below) and to
receive separately the proceeds of advances based upon such Borrower’s Eligible
Accounts and Eligible Inventory alone. Borrowers have therefore requested that
Agent and Lenders make funds available to all U.S. Borrowers based upon all of
their U.S. Eligible Accounts and U.S. Eligible Inventory and to all Canadian
Borrowers based upon all of their Canadian Eligible Accounts and Canadian
Eligible Inventory. All advances and credit

 



   

 

 

accommodations will thereby benefit all of the Borrowers by providing an
available source of credit for all of the Borrowers, as needed, to fund their
working capital needs; and

 

WHEREAS, each U.S. Lender is willing to agree (severally and not jointly) to
make such loans and provide such financial accommodations to the U.S. Borrowers
on a pro rata basis according to its U.S. Commitment (as defined below), and
each Canadian Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to the Canadian Borrowers
on a pro rata basis according to its Canadian Commitment (as defined below), in
each case, on the terms and conditions set forth herein, and Agent is willing to
act as administrative and collateral agent for Lenders on the terms and
conditions set forth herein and in the other Financing Agreements (as defined
below); and

 

WHEREAS, each Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Existing Loan Agreement, as amended and
restated hereby, and the other Financing Agreements effective as of the date
hereof.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1. DEFINITIONS AND CONSTRUCTION.

 

All terms used herein which are defined in Article 1 or Article 9 of the
California Uniform Commercial Code shall have the respective meanings given
therein unless otherwise defined in this Agreement. Any terms used in this
Agreement that are defined in the PPSA shall be construed and defined as set
forth in the PPSA unless otherwise defined herein; provided, that to the extent
that such term is defined differently in the PPSA and in the UCC, the definition
of such term in the PPSA or the UCC shall govern, as the context requires.
Notwithstanding the foregoing, and unless the context requires otherwise, (i)
any term defined in this Agreement by reference to the “UCC” or the “Uniform
Commercial Code” shall also have any extended, alternative or analogous meaning
given to such term in the PPSA, other applicable Canadian personal property
security and other laws (including the Personal Property Security Act of each
applicable province of Canada) in all cases for the extension, preservation or
betterment of the security and rights of the Collateral, (ii) any references in
this Agreement to “Article 8” shall be deemed to refer also to applicable
Canadian securities transfer laws (including the Securities Transfer Act of each
applicable province of Canada) (the “STA”) and applicable U.S. security transfer
laws (including the Exchange Act), and (iii) all references in this Agreement to
a financing statement, continuation statement, amendment or termination
statement shall be deemed to refer to the analogous documents used under
applicable United States or Canadian personal property security laws. All
references to the plural herein shall also mean the singular and to the singular
shall also mean the plural. All references to Agent, Lenders and Borrowers
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns. The words
“hereof”, “herein”, “hereunder”, “this Agreement” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not any
particular provision of this Agreement and as this Agreement now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced. An Event of Default shall exist or continue or be continuing until
such Event of

 



 2 

 

 

Default is waived in accordance with Section 11.3. Any accounting term used
herein unless otherwise defined in this Agreement shall have the meaning
customarily given to such term in accordance with GAAP. Any reference herein to
“province” shall include the territories of Canada. Any reference to a provision
of law or a regulation is a reference to that provision as amended or re-enacted
and a reference to a statute includes all regulations, proclamations, ordinances
and by laws issued under that statute and any law or regulation which varies,
consolidates or replaces any of them. For purposes of any Collateral located in
the province of Québec or charged by any deed of hypothec (or any other
Financing Agreement) and for all other purposes pursuant to which the
interpretation or construction of a Financing Agreement may be subject to the
laws of the province of Québec or a court or tribunal exercising jurisdiction in
the province of Québec, (p) “personal property” shall be deemed to include
“movable property”, (q) “real property” shall be deemed to include “immovable
property”, (r) “tangible property” shall be deemed to include “corporeal
property”, (s) “intangible property” shall be deemed to include “incorporeal
property”, (t) “security interest” and “mortgage” shall be deemed to include a
“hypothec”, (u) all references to filing, registering or recording under the UCC
or the PPSA shall be deemed to include publication under the Civil Code of
Québec, (v) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to the “opposability” of such Liens to third
parties, (w) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (x) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (y) an “agent” shall be
deemed to include a “mandatary”, and (z) “joint and several” shall be deemed to
include “solidary”. For purposes of this Agreement, the following terms shall
have the respective meanings given to them below.

 

1.1 “Accounts” shall mean all present and future rights of Borrowers to payment
for goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.

 

1.2 “Adjacent Real Estate” means the real estate commonly known as 1511 Wilshire
Blvd., Santa Monica, CA 90404.

 

1.3 “Affected Lender” shall have the meaning set forth in Section 3.7 hereof.

 

1.4 “Affiliate” shall mean, with respect to a specific Person, another Person
that controls or is controlled by or is under common control with, such Person.
For purposes of this definition, “control” means the possession, directly or
indirectly through one or more intermediaries, of the power to direct the
management and policies of a Person, whether through the ownership of Stock, by
contract or otherwise; provided, however, that for purposes of the definition of
Eligible Accounts and Section 9.12: (a) any Person which owns directly or
indirectly 10% or more of the Stock having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 



 3 

 

 

1.5 “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

1.6 “Apple Computer” shall mean Apple Inc. (formerly known as Apple Computer
Inc.), a California corporation.

 

1.7 “Apple Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor and Release Agreement dated as of November 24, 2010 between Apple
Computer and Agent, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

 

1.8 “Applicable Margin” shall mean, on a monthly basis, the percentage points
set forth below based on the “average daily amount” of Excess Availability, as
determined by Agent, during the immediately preceding calendar month (such
average calculated using the amount of Excess Availability as of the end of each
day during the immediately preceding month):

 

Pricing
Level   Average
Excess
Availability   Applicable
Margin
relative to
Eurodollar
Rate Loans   Applicable
Margin
relative to
Prime Rate
Loans and
other
Obligations on
which interest
is payable
based on the
Prime Rate   Applicable
Margin
relative to
CDOR Rate
Loans   Applicable
Margin
relative to
Canadian Base
Rate Loans
and other
Obligations on
which interest
is payable
based on the
Canadian Base Rate I   Less than $25,000,000   1.75%   0.00%   1.75%   0.00% II
  Greater than or equal to $25,000,000   1.50%   0.00%   1.50%   0.00%

 

; provided, however, that (i) from the date hereof until the end of the calendar
month ending after the date hereof, the Applicable Margin shall be the
percentage points specified for Pricing Level II as set forth in this
definition; (ii) after the occurrence and during the continuance of an Event of
Default, the Applicable Margin shall be the percentage points specified for
Pricing Level I as set forth in this definition; and (iii) if any borrowing base
certificate delivered to Agent is subsequently determined to be incorrect in any
material respect, Agent may increase the Applicable Margin retroactively to the
beginning of the relevant month to the extent that such

 



 4 

 

 

error caused the Applicable Margin to be different from the Applicable Margin
that would have been in effect if the error was not made.

 

1.9 “Appraised Liquidation Value” shall mean, with respect to Eligible
Inventory, the appraised value of such Eligible Inventory, expressed as a
percentage of the Value thereof, as determined by Agent as of any date on an
“orderly liquidation existing channel” basis, net of all estimated liquidation
expenses, shrinkage and markdowns, pursuant to an appraisal conducted, at
Borrowers’ expense, by an independent appraisal firm acceptable to Agent or, in
the absence of such appraisal, such value as otherwise determined by Agent in
its sole discretion.

 

1.10 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto delivered to Agent in
connection with an assignment of a Lender’s interest hereunder in accordance
with the provisions of Section 13.5 hereof.

 

1.11 “Availability Reserves” shall mean the U.S. Availability Reserves and/or
the Canadian Availability Reserves, as the context requires.

 

1.12 “Average 30 Day Excess Availability” shall mean, for any date of
determination, the average of the amount of Excess Availability as of the end of
each day during the immediately preceding thirty (30) day period ending on and
including such date of determination.

 

1.13 “Bank Product Agreements” means those agreements entered into from time to
time by a Borrower with a Bank Product Provider in connection with the obtaining
of any of the Bank Products.

 

1.14 “Bank Product Provider” shall mean any Lender or any of its Affiliates;
provided, however, that no such Person shall constitute a Bank Product Provider
with respect to a Bank Product unless and until Agent shall have received a Bank
Product Provider Letter Agreement from such Person and with respect to the
applicable Bank Product within 10 days after the provision of such Bank Product
to the applicable Borrower.

 

1.15 “Bank Product Provider Letter Agreement” shall mean a letter agreement in
form and substance satisfactory to Borrowers and Agent, duly executed by the
applicable Bank Product Provider, Borrowers, and Agent.

 

1.16 “Bank Products” shall mean any one or more of the following financial
products or accommodations extended to a Borrower by a Bank Product Provider:
(a) credit cards (including commercial credit cards (including so-called
“procurement cards” or “P-cards”)), (b) credit card processing services, (c)
debit cards, (d) stored value cards, (e) Cash Management Services, (f) merchant
processing services, or (g) Hedge Agreements if and to the extent permitted
hereunder.

 

1.17 “BIA” shall mean the Bankruptcy and Insolvency Act (Canada) as amended from
time to time (or any successor statute).

 

1.18 “Blocked Account” shall have the meaning set forth in Section 6.3 hereof.

 



 5 

 

 

1.19 “Borrowed Money” shall mean, with respect to any Borrower or Obligor,
without duplication, its (a) indebtedness that (i) arises from the lending of
money by any Person to such Borrower or Obligor (other than indebtedness
permitted under Section 9.9(e)), (ii) is evidenced by notes, drafts, bonds,
debentures, credit documents or similar instruments, (iii) accrues interest or
is a type upon which interest charges are customarily paid (excluding floor plan
financing consistent with current practice and trade payables, in each case,
owing in the ordinary course of business), or (iv) was issued or assumed as full
or partial payment for Property (other than indebtedness permitted under Section
9.9(f)); (b) capital leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any indebtedness of the foregoing types
owing by another Person.

 

1.20 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York or the State of California, and a day on which the
Agent and each Lender are open for the transaction of business, except that (a)
if a determination of a Business Day shall relate to any Eurodollar Rate Loans,
the term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market, and (b) if a determination of a Business Day shall
relate to a Canadian Revolving Loan or Canadian Letter of Credit Accommodation
(including a request therefor), the term Business Day shall also exclude any day
on which banks are authorized or required to close in Toronto, Ontario, Canada.

 

1.21 “Canadian Anti-Money Laundering & Anti-Terrorism Legislation” shall mean
Part II.I of the Criminal Code, R.S.C. 1985, c. C-46, The Proceeds of Crime
(Money Laundering) and Terrorist Financing Act, S.C. 2000, c. 17 (“Proceeds of
Crime Act”) and the United Nations Act, R.S.C. 1985, c.U-2 or any similar
Canadian legislation, together with all rules, regulations and interpretations
thereunder or related thereto including the Regulations Implementing the United
Nations Resolutions on the Suppression of Terrorism and the United Nations
Al-Qaida and Taliban Regulations promulgated under the United Nations Act.

 

1.22 “Canadian Availability Reserves” shall mean, as of any date of
determination, such amounts as Agent may from time to time establish and revise
in its commercially reasonable discretion reducing the amount of Canadian
Revolving Loans and Canadian Letter of Credit Accommodations which would
otherwise be available to the Canadian Borrowers under the lending formula(s)
provided for herein: (a) to reflect events, conditions, contingencies or risks
which, as determined by Agent in good faith, do affect either (i) the Collateral
of the Canadian Borrowers or any other property which is security for the
Canadian Obligations or its value or (ii) the security interests and other
rights of Agent in the Collateral of the Canadian Borrowers (including the
enforceability, perfection and priority thereof), (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of any Canadian Borrower or any Obligor to any Canadian Lender is or
may have been incomplete, inaccurate or misleading in any material respect, or
(c) to reflect any state of facts which Agent determines in good faith
constitutes or could constitute an Event of Default. Without limiting the
generality of the foregoing, Agent may establish on the date hereof and maintain
throughout the term of this Agreement (with requisite adjustments as required),
and throughout any renewal term, Canadian Availability Reserves (i) for an
amount equal to two (2) months (or one (1) month in the case of any location
leased for 120 days or less) of the Canadian Borrowers’ gross

 



 6 

 

 

rent and other obligations as lessee for each leased premises of the Canadian
Borrowers which is either a warehouse location or is located in a jurisdiction
where a landlord may be entitled to a priority lien on Collateral to secure
unpaid rent and with respect to each such property the landlord has not executed
a form of waiver and consent acceptable to Agent, (ii) for an amount equal to
the greater of the Value of the Inventory of the Canadian Borrowers subject to
the security interest of any Persons who hold a security interest prior to Agent
in the sale proceeds of such Inventory, unless and until those Persons have
released or subordinated their security interests against the Canadian Borrowers
in a manner satisfactory to Agent, or the sum of the Canadian Borrowers’
payables and accrued payables to such other Persons, (iii) for Canadian Letter
of Credit Accommodations as provided in Section 2.3(c) hereof and without
duplication of Section 2.3(c), (iv) for obligations, liabilities or indebtedness
(contingent or otherwise) of Canadian Borrowers to Agent or any Bank Product
Provider arising under or in connection with any Bank Products or as such
Affiliate or Person may otherwise require in connection therewith to the extent
that such obligations, liabilities or indebtedness constitute Canadian
Obligations as such term is defined herein or otherwise receive the benefit of
the security interest of Agent in any Collateral, and (v) for Canadian Priority
Payables.

 

1.23 “Canadian Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the CDOR Rate existing on such day (which rate shall be
calculated based upon an Interest Period of 1 month), plus 1 percentage point,
and (b) the “prime rate” for Canadian Dollar commercial loans made in Canada as
reported by Thomson Reuters under Reuters Instrument Code <CAPRIME=> on the “CA
Prime Rate (Domestic Interest Rate) – Composite Display” page (or any successor
page or such other commercially available service or source (including the
Canadian Dollar “prime rate” announced by a Schedule I bank under the Bank Act
(Canada)) as the Agent may designate from time to time). Each determination of
the Canadian Base Rate shall be made by the Agent and shall be conclusive in the
absence of manifest error. When interest is determined in relation to the
Canadian Base Rate, each change in the interest rate shall become effective each
Business Day that Agent determines that the Canadian Base Rate has changed.

 

1.24 “Canadian Base Rate Loans” shall mean, any Loans or portion thereof on
which interest is payable based on the Canadian Base Rate in accordance with the
terms hereof.

 

1.25 “Canadian Commitment” shall mean as to any Canadian Lender, the Canadian
Revolving Loan Commitment of such Lender.

 

1.26 “Canadian Defined Benefit Pension Plan” shall mean a Canadian Pension Plan
which contains a “defined benefit provision,” as defined in subsection 147.1(1)
of the Income Tax Act (Canada).

 

1.27 “Canadian Dollar Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in Canadian Dollars
as determined by Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date as determined by
Agent) for the purchase of Canadian Dollars with Dollars.

 

1.28 “Canadian Dollars” or “C$” shall mean Canadian dollars.

 



 7 

 

 

1.29 “Canadian Eligible Accounts” shall mean Eligible Accounts of the Canadian
Borrowers.

 

1.30 “Canadian Eligible Inventory” shall mean Eligible Inventory of the Canadian
Borrowers.

 

1.31 “Canadian Guarantee” shall mean a Guarantee, dated as of even date with
this Agreement or as delivered pursuant to Section 9.17, Section 9.20 or
otherwise under this Agreement, in form and substance reasonably satisfactory to
Agent, executed and delivered by each Canadian Borrower and Canadian Obligor to
Agent.

 

1.32 “Canadian Inventory Sublimit” shall mean an amount equal to C$15,000,000.

 

1.33 “Canadian Lenders” shall mean each of and collectively those Lenders making
Canadian Revolving Loans or providing Canadian Letter of Credit Accommodations
and their respective successors and assigns; sometimes being referred to herein
individually as a “Canadian Lender”. Each Canadian Lender shall also be a U.S.
Lender or an Affiliate or branch of a U.S. Lender.

 

1.34 “Canadian Letter of Credit Accommodations” shall mean the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (a) issued, opened or provided (including any amendment, extension,
increase or renewal thereof) by Agent or any Lender for the account of any
Canadian Borrower or (b) with respect to which Agent on behalf of Canadian
Lenders has agreed to indemnify the issuer or guaranteed to the issuer the
performance by any Canadian Borrower of its obligations to such issuer.

 

1.35 “Canadian Maximum Credit” shall mean, with reference to the Canadian
Revolving Loans and the Canadian Letter of Credit Accommodations, the amount of
C$40,000,000.

 

1.36 “Canadian Obligations” shall mean the Obligations of the Canadian Borrowers
and the Canadian Obligors.

 

1.37 “Canadian Obligors” shall mean each of, and collectively, the Obligors
incorporated or organized under the laws of Canada or any territory or province
thereof.

 

1.38 “Canadian Payment Account” shall have the meaning set forth in Section 6.3
hereof.

 

1.39 “Canadian Pension Plans” shall mean each “registered pension plan” (as
defined in the Income Tax Act (Canada)) that is maintained or contributed to by
a Borrower or an Obligor for its employees or former employees in Canada but for
greater certainty does not include the Canada Pension Plan or the Québec Pension
Plan as maintained by the Government of Canada or the Province of Québec,
respectively, nor does it include the proposed pension plan under the Ontario
Retirement Pension Plan Act, 2015.

 

1.40 “Canadian Priority Payables” shall mean, at any time, with respect to the
Canadian Borrowing Base:

 



 8 

 

 

(a) the amount due on or prior to the date as of which the Canadian Borrowing
Base is to be determined and remaining unpaid at the time of determination by
any Canadian Borrower or Canadian Obligor (or any other Person for which any
Canadian Borrower or Canadian Obligor has joint and several liability), for
which each Canadian Borrower or Canadian Obligor has an obligation to remit to a
Governmental Authority or other Person pursuant to any applicable law, rule or
regulation, in respect of (i) pension fund obligations including wind-up
deficiencies (whether or not due or currently remittable), including on, and/or
before, any wind-up or termination of any Canadian Defined Benefit Pension Plan,
and employee and employer pension plan contributions (including “normal cost,”
“special payments” and any other payments in respect of any funding deficiency
or shortfall), (ii) employment insurance, (iii) goods and services taxes, sales
taxes, employee income taxes, excise tax and other taxes payable or to be
remitted or withheld, (iv) workers’ compensation, (v) wages, salaries,
commission or compensation, including vacation pay; including, as provided for
under the Wage Earners Protection Program Act (Canada), and (vi) other like
charges and demands; in each case in respect of which any Governmental Authority
or other Person may claim a security interest, hypothecation, prior claim,
trust, deemed trust or other claim or Lien ranking or capable of ranking in
priority to or pari passu with one or more of the Liens granted pursuant to this
Agreement and the Canadian Security Documents; and

 

(b) the aggregate amount due on or prior to the date as of which the Canadian
Borrowing Base is to be determined and remaining unpaid at the time of
determination of any other liabilities of the Canadian Borrower or Canadian
Obligor (or any other Person for which the Canadian Borrower and Canadian
Obligors have joint and several liability) (i) in respect of which a trust has
been or may be imposed on Collateral of any Canadian Borrower or Canadian
Obligor to provide for payment or (ii) which are secured by a security interest,
hypothecation, prior claim, pledge, charge, right, or claim or other Lien on any
Collateral of any Canadian Borrower or Canadian Obligor, in each case pursuant
to any applicable law, rule or regulation and which trust, security interest,
hypothecation, prior claim, pledge, charge, right, claim or other Lien ranks or
is capable of ranking in priority to or pari passu with one or more of the Liens
granted in this Agreement and the Canadian Security Documents.

 

1.41 “Canadian Revolving Loan Commitment” shall mean, at any time, as to each
Canadian Lender, the principal amount set forth below such Canadian Lender’s
signature on the signature pages hereto designated as the Canadian Revolving
Loan Commitment or on Schedule 1 to the Assignment and Acceptance pursuant to
which such Canadian Lender became a Canadian Lender hereunder in accordance with
the provisions of Section 13.5 hereof, as the same may be adjusted from time to
time in accordance with the terms hereof; sometimes being collectively referred
to herein as “Canadian Revolving Loan Commitments.”

 

1.42 “Canadian Revolving Loans” shall mean the loans now or hereafter made by or
on behalf of any Canadian Lender or by Agent for the ratable account of any
Canadian Lender, to or for the benefit of Canadian Borrowers on a revolving
basis (involving advances, repayments and readvances) as set forth in Section
2.1(b) hereof.

 

1.43 “Canadian Security Agreement” shall mean each of a general security
agreement and/or deed of hypothec, dated as of even date with this Agreement or
as delivered pursuant to Section 9.17, Section 9.20 or otherwise under this
Agreement, in form and substance reasonably

 



 9 

 

 

satisfactory to Agent, executed and delivered by each Canadian Borrower and
Canadian Obligor to Agent.

 

1.44 “Canadian Security Documents” shall mean, collectively, each Canadian
Guarantee and each Canadian Security Agreement.

 

1.45 “Canadian Subsidiary” shall mean a Subsidiary of PCM incorporated or
organized under the laws of Canada or any territory or province thereof.

 

1.46 “Capital Expenditures” shall mean, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed; provided,
however, that Capital Expenditures for any Borrower shall not include the
following:

 

(a) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of any Borrower;

 

(b) unfinanced expenditures (including the purchase price of equipment and
building improvements) incurred prior to June 30, 2012 relating to the property
located at 1940 E. Mariposa Avenue, El Segundo, CA, in an aggregate amount not
to exceed $3,500,000;

 

(c) unfinanced expenditures (including the purchase price of equipment and
building improvements) relating to the properties listed on Schedule 9.10 in an
aggregate amount not to exceed $2,000,000 in any twelve-month period or
$4,000,000 in the aggregate for all such properties;

 

(d) unfinanced expenditures (including the purchase price of equipment and
building improvements) incurred during the fiscal year ending December 31, 2014
relating to the ERP upgrade and the New Albany data center build out;

 

(e) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding any Borrower) and for
which no Borrower has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

 

(f) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in

 



 10 

 

 

order to permit such asset to be reused shall be included as a Capital
Expenditure during the period that such expenditure actually is made and (ii)
such book value shall have been included in Capital Expenditures when such asset
was originally acquired;

 

(g) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

 

(h) expenditures to the extent they are financed with the proceeds of a
disposition of used, obsolete, worn out or surplus equipment or property in the
ordinary course of business;

 

(i) any expenditure made solely with the proceeds of an issuance of equity
interests of PCM after the date hereof;

 

(j) the purchase price of real estate acquisitions and investments permitted
under this Agreement (including the committed financed portion of the purchase
price for the properties listed on Schedule 9.10), together with any acquisition
costs and transaction costs incurred in connection with such acquisitions and
investments, and expenditures (including the purchase price of equipment and
building improvements) relating to such real estate, in each case, solely to the
extent made utilizing financing provided by the applicable seller or third party
lender(s);

 

(k) the purchase price of real estate acquisitions and investments permitted
under this Agreement, together with any acquisition costs and transaction costs
incurred in connection with such acquisitions and investments, and expenditures
(including the purchase price of equipment and building improvements) relating
to such real estate, in each case, solely to the extent made from identifiable
net proceeds of the sale or refinance of the Real Estate within 180 days of
receipt by Borrowers of the net proceeds thereof; and

 

(l) unfinanced expenditures (including the purchase price of equipment and
building improvements) incurred during the fiscal year ending December 31, 2015
relating to the ERP upgrade in an aggregate amount not to exceed $4,000,000.

 

1.47 “Cash Management Services” shall mean any cash management or related
services including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

 



 11 

 

 

1.48 “CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada) as
amended from time to time (or any successor statute).

 

1.49 “CDOR Rate” shall mean the average rate per annum as reported on the
Reuters Screen CDOR Page (or any successor page or such other page or
commercially available service displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as the Agent may designate from time to
time, or if no such substitute service is available, the rate quoted by a
Schedule I bank under the Bank Act (Canada) selected by the Agent at which such
bank is offering to purchase Canadian Dollar bankers’ acceptances) as of 10:00
a.m. Eastern (Toronto) time on the date of commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the CDOR Rate Loan requested (whether as an initial CDOR Rate
Loan or as a continuation of a CDOR Rate Loan or as a conversion of a Canadian
Base Rate Loan to a CDOR Rate Loan) by the Canadian Borrowers in accordance with
this Agreement (and, if any such reported rate is below zero, then the rate
determined pursuant to the foregoing shall be deemed to be zero). Each
determination of the CDOR Rate shall be made by the Agent and shall be
conclusive in the absence of manifest error.

 

1.50 “CDOR Rate Deadline” shall have the meaning set forth in Section
3.1(b)(ii).

 

1.51 “CDOR Rate Loan” shall mean any Loans or portion thereof on which interest
is payable based on the CDOR Rate in accordance with the terms hereof.

 

1.52 “CDOR Rate Notice” shall mean the CDOR Rate Notice attached hereto as
Exhibit D.

 

1.53 “CDOR Rate Option” shall have the meaning set forth in Section 3.1(b)(i).

 

1.54 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

1.55 “Collab9” shall mean Collab9, Inc., a Delaware corporation (formerly known
as En Pointe Technologies Sales, Inc.).

 

1.56 “Collateral” shall have the meaning set forth in Section 5 hereof.

 

1.57 “Commitments” shall mean, with respect to each Lender, its U.S. Commitment
and/or Canadian Commitment, as the context requires.

 

1.58 “Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §
1 et seq.), as amended from time to time, and any successor statute.

 

1.59 “Compliance Certificate” shall mean a certificate, in form and substance
satisfactory to Agent, by which, among other things, Borrowers certify
compliance with Section 9.15.

 

1.60 “Credit Card Issuer” shall mean any person who issues or whose members
issue credit cards used by customers of any Borrower to purchase goods,
including, without limitation,

 



 12 

 

 

MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards, and American Express, Discover, Diners Club, Carte Blanche, and other
non-bank credit or debit cards.

 

1.61 “Credit Card/Check Processor” shall mean any servicing or processing agent
or any factor or financial intermediary who facilities, services, processes,
collects, guarantees or manages the credit authorization, billing transfer
and/or payment from a Credit Card Issuer or on a check and other procedures with
respect to any sales transactions of any Borrower involving credit card, debit
card or check purchases by customers.

 

1.62 “Credit Card/Check Processing Receivables” shall mean all Accounts
consisting of the present and future rights of any Borrower to payment by Credit
Card Issuers or Credit Card/Check Processors for merchandise sold and delivered
to customers of such Borrower who have purchased such goods using a credit card,
debit card or check.

 

1.63 “Defaulting Lender” shall have the meaning set forth in Section 6.10(d)
hereof.

 

1.64 “Designated Persons” shall mean a person or entity: (i) listed in the annex
to, or otherwise the subject of the provisions of, any Executive Order; (ii)
named as a “Specially Designated National and Blocked Person” (“SDN”) on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or is otherwise
the subject of any Sanctions Laws and Regulations, (iii) in which an entity or
person on the SDN List has 50% or greater ownership interest or that is
otherwise controlled by an SDN, or (iv) that is a Sanctioned Person.

 

1.65 “Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in another currency, the equivalent amount thereof in Dollars as
determined by Agent, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date determined by
Agent) for the purchase of Dollars with such currency.

 

1.66 “Dollars” or “$” or “U.S. Dollars” means United States dollars.

 

1.67 “EBITDA” means, with respect to any fiscal period, the result of (in each
case, determined on a consolidated basis in accordance with GAAP):

 

(a) Borrowers’ and their subsidiaries’ consolidated net earnings (or loss),
minus

 

(b) to the extent included in the calculation of Borrowers’ and their
subsidiaries’ consolidated net earnings (or loss), the sum of: (i) extraordinary
gains, (ii) non-cash gains on account of sales of assets, and (iii) interest
income, plus

 

(c) to the extent deducted in the calculation of Borrowers’ and their
subsidiaries’ consolidated net earnings (or loss), the sum of: (i) non-cash
losses including without limitation the writeoff of goodwill and other
intangible assets, (ii) non-cash losses on account of sales of assets, (iii)
non-cash stock based compensation expense, (iv) interest expense, (v) income
taxes, and (vi) depreciation and amortization for such period.

 



 13 

 

 

1.68 “Eligible Accounts” shall mean Accounts created by Borrowers which are and
continue to be acceptable to Agent based on the criteria set forth below. In
general, Accounts shall be Eligible Accounts if:

 

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by Borrowers or rendition of services by Borrowers in the ordinary course of
their business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;

 

(b) in the case of Credit Card/Check Processing Receivables, such Accounts are
owing to a U.S. Borrower and are not unpaid more than five (5) days after the
date of the original invoice for them, and in the case of all other Accounts,
such Accounts are not unpaid more than one hundred twenty (120) (or, on a
case-by-case basis in Agent’s sole discretion for Accounts not to exceed
$10,000,000 in the aggregate, one hundred eighty (180)) days after the date of
the original invoice for them and are not unpaid more than sixty (60) days after
the original due date for them;

 

(c) such Accounts comply with the terms and conditions contained in Section
7.2(d) of this Agreement, and in the case of Credit Card/Check Processing
Receivables, Agent shall have received a direction letter duly executed and
delivered by the Credit Card Issuer or Credit Card/Check Processor with respect
thereto in form and substance reasonably satisfactory to Agent;

 

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent (except for returns made in the ordinary
course of business and in accordance with Borrowers’ present practices);

 

(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada, or, at Agent’s
option, if the chief executive office of the account debtor with respect to such
Accounts is located other than in the United States of America or Canada, then
if either: (i) the account debtor has delivered to the Borrowers an irrevocable
letter of credit issued or confirmed by a bank satisfactory to Agent and payable
only in the United States of America or Canada and in U.S. Dollars or Canadian
Dollars, sufficient to cover such Account, in form and substance satisfactory to
Agent and, if required by Agent, the original of such letter of credit has been
delivered to Agent or Agent’s agent and the issuer thereof notified of the
assignment of the proceeds of such letter of credit to Agent, or (ii) such
Account is subject to credit insurance payable to Agent issued by an insurer and
on terms and in an amount acceptable to Agent, or (iii) such Account is
otherwise acceptable in all respects to Agent (subject to such lending formula
with respect thereto as Agent may determine);

 

(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon a
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to

 



 14 

 

 

Agent, confirming the unconditional obligation of the account debtor to take the
goods related thereto and pay such invoice;

 

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by any Borrower to such account debtor or
claimed owed by such account debtor may be deemed Eligible Accounts);

 

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts (other than the collectability
of such Accounts by Agent by virtue of the Federal Assignment of Claims Act of
1940, as amended or any similar state or local law, if applicable), or reduce
the amount payable or delay payment thereunder;

 

(i) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement;

 

(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee or agent of or affiliated
with any Borrower directly or indirectly by virtue of family membership,
ownership, control, management or otherwise;

 

(k) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor’s financial condition;

 

(l) such Accounts of a single account debtor or its affiliates do not constitute
more than fifteen percent (15%) of all otherwise Eligible Accounts (but the
portion of the Accounts not in excess of such percentage may be deemed Eligible
Accounts);

 

(m) such Accounts are not owed by an account debtor for which more than 50% of
the Accounts owing from such account debtor are ineligible pursuant to clause
(b) above.

 

(n) such Accounts are not owed by consumers (other than Credit Card/Check
Processing Receivables);

 

(o) if a bankruptcy petition or proposal is filed by or against any Borrower,
and without limiting Agent’s or any Lender’s rights and remedies upon such
filing, such Accounts are not generated from the sale of Inventory subject to
the security interest of IBM Credit Corporation;

 

(p) such Accounts are owed by account debtors deemed creditworthy at all times
by Agent, as determined by Agent in its commercially reasonable discretion;

 



 15 

 

 

(q) such Accounts are owed in Dollars in the case of Accounts owing to U.S.
Borrowers or Canadian Dollars or Dollars in the case of Accounts owing to
Canadian Borrowers; and

 

(r) to the extent such Accounts are owed by the United States of America, any
State, political subdivision, agency or instrumentality thereof, with respect to
which Borrowers have not fully complied with the Federal Assignment of Claims
Act of 1940, as amended, or any similar state or local law, if applicable, such
Accounts: (i) do not constitute more than forty percent (40%) of all otherwise
Eligible Accounts (but the portion of such Accounts not in excess of such
percentage may be deemed Eligible Accounts); (ii) are reported separately from
all other Accounts on the applicable borrowing base certificate delivered by
Borrowers to Agent; and (iii) do not relate to any single contract (other than
GSA Schedule, the Social Security Administration, NASA SEWP 3, NASA SEWP 4, NIH
ECS-3, Library of Congress and any future contracts entered into by PCMG that
may be similar in scope, duration, and have similar terms and conditions as such
foregoing contracts) where the consideration to be paid to Borrowers under such
contract is greater than $2,500,000 and the term or duration of such contract is
greater than one (1) year, unless Borrowers have given Agent separate written
notice of such contract (it being understood that Agent, in its sole discretion,
may require Borrowers to comply with the Federal Assignment of Claims Act of
1940, as amended, or any similar state or local law, with respect to any such
contract which Borrowers are required to give Agent notice of); and

 

(s) such Accounts are not Accounts owed by Canada, any province, political
subdivision, agency or instrumentality thereof, unless Borrowers have fully
complied with the Financial Administrations Act (Canada), as amended, or any
similar provincial or local law, if applicable (to the Agent’s satisfaction).

 

Any Accounts which are not Eligible Accounts shall nevertheless be part of the
Collateral.

 

1.69 “Eligible Adjacent Real Estate” shall mean the Adjacent Real Estate, so
long as it is acceptable to Agent in its Permitted Discretion based on the
criteria set forth below. In general, the Adjacent Real Estate shall not be
Eligible Adjacent Real Estate unless: (a) it is owned by a U.S. Borrower; (b)
Agent has received an appraisal report in form, scope and substance satisfactory
to Agent and by an appraiser acceptable to Agent; (c) Agent is satisfied that
all actions necessary or desirable in order to create a perfected first priority
lien on such real property have been taken, including, the filing and recording
of a deed of trust in form and substance satisfactory to Agent; (d) Agent shall
have received an environmental assessment report, in form and substance
satisfactory to Agent, with respect to such real property, the results of which
are satisfactory to Agent; (e) such real property is adequately protected by
fully-paid valid title insurance with endorsements and in amounts acceptable to
Agent, insuring that Agent, for the benefit of the Lenders, shall have a
perfected first priority lien on such real property, evidence of which shall
have been provided in form and substance satisfactory to Agent; and (f) Agent
shall have received a letter of opinion with respect to the enforceability and
perfection of the deed of trust and any related fixture filings with respect to
such real property, in form and substance satisfactory to Agent.

 



 16 

 

 

1.70 “Eligible Adjacent Real Estate Sublimit” means $1,653,000; provided,
however, that beginning on January 1, 2016, and on the first day of each
calendar month thereafter, the Eligible Adjacent Real Estate Sublimit shall be
reduced by $21,750.

 

1.71 “Eligible Inventory” shall mean Inventory consisting of finished goods held
for resale in the ordinary course of the business of Borrowers which are located
at Borrowers’ warehouse location(s) or retail store(s) and which are acceptable
to Agent in its Permitted Discretion based on the criteria set forth below. In
general, Eligible Inventory shall not include (a) raw materials or
work-in-process; (b) components which are not part of finished goods; (c) spare
parts for equipment (it being understood that parts held for sale in their then
current condition shall not be deemed spare parts for these purposes); (d)
packaging and shipping materials; (e) supplies and fixed assets used or consumed
in Borrowers’ business; (f) Inventory at premises other than those owned or
controlled by Borrowers, except if Agent shall have received an agreement in
writing from the person in possession of such Inventory in form and substance
satisfactory to Agent acknowledging Agent’s priority security interest in the
Inventory, waiving security interests and claims by such person against the
Inventory and permitting Agent access to, and the right to remain on, the
premises so as to exercise Agent’s rights and remedies and otherwise deal with
the Collateral; (g) Inventory of the Borrowers not located in the United States
or Canada, or Inventory in transit, unless such Inventory is (A) in-transit
Inventory of the U.S. Borrowers provided by Apple Computer and not subject to
the reclamation rights of Apple Computer under Section 2.2(a) of the Apple
Intercreditor Agreement or (B) in transit to one of Borrowers’ retail stores or
warehouse locations under a Letter of Credit Accommodation hereunder, and the
bill of lading covering such Inventory names Agent as consignee and otherwise
contains terms acceptable to Agent, and all originals of such bill of lading are
in the possession of Agent or another bailee acceptable to Agent; (h) Inventory
subject to a security interest or lien in favor of any person other than Agent
except those permitted in this Agreement; (i) bill and hold goods; (j)
unserviceable or obsolete Inventory; (k) Inventory which is not subject to the
valid and perfected security interest of Agent, for itself and the ratable
benefit of Secured Parties; (l) returned (except for closed box returns),
damaged and/or defective Inventory; (m) Inventory purchased or sold on
consignment; (n) Inventory located at service centers; (o) software, books,
magazines, manuals, videos and similar Inventory; (p) Inventory purchased under
a Letter of Credit Accommodation that is outstanding as contemplated in Section
2.2(c)(i) or 2.3(c)(i) hereof; and (q) Inventory subject to the perfected
security interest of IBM Credit Corporation or Hewlett-Packard Company or
Hewlett-Packard Enterprise Company; provided that, notwithstanding the
foregoing, (i) Inventory of a U.S. Borrower that is subject to the perfected
security interest of Hewlett-Packard Company may, if otherwise eligible pursuant
to the terms hereof, constitute Eligible Inventory to the extent the Value of
such Inventory exceeds the then existing accounts payable from Borrowers to
Hewlett-Packard Company and its Affiliates, and (ii) Inventory of a U.S.
Borrower that is subject to the perfected security interest of Hewlett-Packard
Enterprise Company may, if otherwise eligible pursuant to the terms hereof,
constitute Eligible Inventory to the extent the Value of such Inventory exceeds
the then existing accounts payable from Borrowers to Hewlett-Packard Enterprise
Company and its Affiliates; provided, however, that such Inventory subject to a
security interest of Hewlett-Packard Enterprise Company shall, at all times
after 30 days after the date hereof, not constitute Eligible Inventory hereunder
unless Hewlett-Packard Enterprise Company enters into an intercreditor agreement
with Agent in form and substance substantially similar to the intercreditor
agreement

 



 17 

 

 

entered into between Agent and Hewlett-Packard Company. Any Inventory which is
not Eligible Inventory shall nevertheless be part of the Collateral.

 

1.72 “Eligible Real Estate” shall mean the Real Estate, so long as it is
acceptable to Agent in its Permitted Discretion based on the criteria set forth
below. In general, the Real Estate shall not be Eligible Real Estate unless: (a)
it is owned by a U.S. Borrower; (b) Agent has received an appraisal report in
form, scope and substance satisfactory to Agent and by an appraiser acceptable
to Agent; (c) Agent is satisfied that all actions necessary or desirable in
order to create a perfected first priority lien on such real property have been
taken, including, the filing and recording of a deed of trust in form and
substance satisfactory to Agent; (d) Agent shall have received an environmental
assessment report, in form and substance satisfactory to Agent, with respect to
such real property, the results of which are satisfactory to Agent; (e) such
real property is adequately protected by fully-paid valid title insurance with
endorsements and in amounts acceptable to Agent, insuring that Agent, for the
benefit of the Lenders, shall have a perfected first priority lien on such real
property, evidence of which shall have been provided in form and substance
satisfactory to Agent; and (f) Agent shall have received a letter of opinion
with respect to the enforceability and perfection of the deed of trust and any
related fixture filings with respect to such real property, in form and
substance satisfactory to Agent.

 

1.73 “Eligible Real Estate Sublimit” means $9,848,333; provided, however, that
beginning on January 1, 2016, and on the first day of each calendar month
thereafter, the Eligible Real Estate Sublimit shall be reduced by $129,583.33.

 

1.74 “Eligible Transferee” shall mean (a) any affiliate of a Lender; (b) any
other commercial bank or other financial institution and (c) any “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) approved
by Agent, and except as otherwise provided in Section 13.5 hereof, as to any
such other commercial bank or other financial institution or any such accredited
investor, as approved by Borrowers, such approval of Borrowers not to be
unreasonably withheld, conditioned or delayed and such approval to be deemed
given by Borrowers if no objection from Borrowers is received within ten (10)
Business Days after written notice of such proposed assignment has been provided
by Agent; provided, that, neither any Borrower nor any affiliate of any Borrower
shall qualify as an Eligible Transferee.

 

1.75 “Environmental Laws” shall mean all foreign, U.S. and Canadian Federal,
state, provincial and local laws (including common law), legislation, rules,
codes, licenses, permits (including any conditions imposed therein),
authorizations, judicial or administrative decisions, injunctions or agreements
between any Borrower and any Governmental Authority, (a) relating to pollution
and the protection, preservation or restoration of the environment (including
air, water vapor, surface water, ground water, drinking water, drinking water
supply, surface land, subsurface land, plant and animal life or any other
natural resource), or to human health or safety, (b) relating to the exposure
to, or the use, storage, recycling, treatment, generation, manufacture,
processing, distribution, transportation, handling, labeling, production,
release or disposal, or threatened release, of Hazardous Materials, or (c)
relating to all laws with regard to recordkeeping, notification, disclosure and
reporting requirements respecting Hazardous Materials. The term “Environmental
Laws” includes, without limitation, (i) the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Federal

 



 18 

 

 

Superfund Amendments and Reauthorization Act, the Federal Water Pollution
Control Act of 1972, the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, the Environmental Protection Act (Canada) and the Federal Safe
Drinking Water Act of 1974, (ii) applicable state counterparts to such laws, and
(iii) any common law or equitable doctrine that may impose liability or
obligations for injuries or damages due to, or threatened as a result of, the
presence of or exposure to any Hazardous Materials.

 

1.76 “Equipment” shall mean all of Borrowers’ now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

 

1.77 “ERISA” shall mean the United States Employee Retirement Income Security
Act of 1974, as the same now exists or may hereafter from time to time be
amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

 

1.78 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower or any of its affiliates under Sections 414(b), 414(c), 414(m) or
414(o) of the Code.

 

1.79 “Eurodollar Rate” means, for any day, the rate per annum for United States
dollar deposits determined by Agent for the purpose of calculating the effective
Interest Rate for loans that reference the Eurodollar Rate as the rate per annum
as reported on Reuters Screen LIBOR01 page (or any successor page) in effect
from time to time for the one month delivery of funds in amounts approximately
equal to the principal amount of such loans (and, if any such rate is below
zero, the Eurodollar Rate shall be deemed to be zero). Borrowers understand and
agree that Agent may base its determination of such rate upon such offers or
other market indicators of such rate as Agent in its discretion deems
appropriate. When interest is determined in relation to the Eurodollar Rate,
each change in the interest rate shall become effective each Business Day that
Agent determines that the Eurodollar Rate has changed.

 

1.80 “Eurodollar Rate Loans” shall mean any U.S. Revolving Loans or portion
thereof on which interest is payable based on the Eurodollar Rate in accordance
with the terms hereof.

 

1.81 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

 

1.82 “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any time, equal to:

 

(a) the lesser of (i) the amount of the U.S. Revolving Loans available to the
U.S. Borrowers and Canadian Revolving Loans available to the Canadian Borrowers
(but not to exceed $2,500,000 in the case of Canadian Revolving Loans), in each
case, as of such time (based on the applicable advance rates set forth in
Section 2.1(a) and (b) hereof), subject to the

 



 19 

 

 

sublimits and Availability Reserves from time to time established by Agent
hereunder, and (ii) the Maximum Credit, minus

 

(b) the amount of all then outstanding and unpaid Obligations.

 

provided, however, that: solely for the purposes of determining (1) the
Applicable Margin, to the extent the amount set forth in clause (a)(i) above
exceeds the amount set forth in clause (a)(ii) above at any time, the Excess
Availability as of such time shall be increased by up to Ten Million Dollars
($10,000,000) of the difference between those two (2) amounts; and (2) whether a
FCCR Triggering Event has occurred (other than under clause (c) of the
definition thereof), to the extent the amount set forth in clause (a)(i) above
exceeds the amount set forth in clause (a)(ii) above at any time, the Excess
Availability as of such time shall be increased by the difference between those
two (2) amounts.

 

1.83 “Excess Availability Threshold” shall mean an amount equal to $15,000,000.

 

1.84 “Excluded Swap Obligation” means, with respect to any Borrower or Obligor,
any Swap Obligation if, and to the extent that, all or a portion of the guaranty
of such Borrower or Obligor of, or the grant by such Borrower or Obligor of a
security interest to secure, such Swap Obligation (or any guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Borrower’s or
Obligor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty of such Borrower or Obligor or the grant of
such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guaranty or security interest is or
becomes illegal.

 

1.85 “Excluded Taxes” shall mean (i) any tax imposed on the net income or net
profits (including any branch profits taxes) of, or any Canadian capital tax of,
the Agent, any Lender or any Transferee (each a “Recipient”), in each case
imposed by: (A) the jurisdiction (or by any political subdivision or taxing
authority thereof) in which such Recipient is organized, the jurisdiction (or by
any political subdivision or taxing authority thereof) in which such Recipient’s
principal office or applicable lending office is located, or (B) a jurisdiction
with which such Recipient has a present or former connection (other than any
such connection arising solely from such Recipient having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under this Agreement or any other Financing Agreement); (ii) taxes
resulting from a Recipient’s failure to comply with the requirements of Section
6.5 of this Agreement; (iii) any United States federal withholding taxes that
would be imposed on amounts payable to a Non-U.S. Lender based upon the
applicable withholding rate in effect at the time such Non-U.S. Lender becomes a
party to this Agreement (or designates a new lending office), except that
Excluded Taxes shall not include (A) any amount that such Non-U.S. Lender (or
its assignor, if any) was previously entitled to receive pursuant to Section 6.5
of this Agreement, if any, with respect to such withholding tax at the time such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office), and (B) additional United States federal withholding taxes that may be
imposed after the time such Non-U.S.

 



 20 

 

 

Lender becomes a party to this Agreement (or designates a new lending office),
as a result of a change in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority, (iv) any United
States federal withholding taxes imposed under FATCA, (v) any taxes imposed on a
payment by or on account of any obligation of a Borrower or Obligor (each, a
“Loan Party”) hereunder: (A) to a person with which such Loan Party does not
deal at arm’s length (for the purposes of the Income Tax Act (Canada)) at the
time of making such payment or (B) in respect of a debt or other obligation to
pay an amount to a person with whom the payer is not dealing at arm’s length
(for the purposes of the Income Tax Act (Canada)) at the time of such payment,
(vi) any taxes imposed on a Recipient by reason of any payment made in
connection with such Recipient’s assignment, transfer or participation of any
obligation of a Loan Party under this Agreement or other Financing Agreement,
and (vii) any taxes imposed on a Recipient by reason of such Recipient: (A)
being a “specified shareholder” (as defined in subsection 18(5) of the Income
Tax Act (Canada)) of any Loan Party, or (B) not dealing at arm’s length (for the
purposes of the Income Tax Act (Canada)) with a “specified shareholder” (as
defined in subsection 18(5) of the Income Tax Act (Canada)) of any Loan Party.

 

1.86 “Executive Order” shall have the meaning set forth in the definition of
“Sanctions Laws and Regulations” herein.

 

1.87 “Existing Loan Agreement” shall have the meaning set forth in the recitals
hereto.

 

1.88 “FATCA” shall mean sections 1471 through 1474 of the Code, as in effect on
the date hereof (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and official published
guidance with respect thereto, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

 

1.89 “FCCR Triggering Event” shall mean, as of any date of determination, either
(a) Excess Availability is less than $10,000,000 as of such date, (b) Average 30
Day Excess Availability is less than $18,750,000 as of such date, or (c) Excess
Availability (without giving effect to the proviso contained in the definition
thereof) is less than $7,500,000 for a period of five consecutive days ending on
such date of determination.

 

1.90 “Fee Letter” shall mean that certain fee letter, dated as of the date
hereof, among U.S. Borrowers and Agent, in form and substance satisfactory to
Agent.

 

1.91 “Final Maturity Date” shall mean March 19, 2019.

 

1.92 “Financing Agreements” shall mean, collectively, this Agreement, the Fee
Letter, the Canadian Security Documents and all notes, guarantees, security
agreements and other agreements, documents and instruments (including the
Information Certificates) now or at any time hereafter executed and/or delivered
by any Borrower or any Obligor in connection with this Agreement, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced; provided, that in no event shall the term
‘Financing Agreements’ be deemed to include any Hedge Agreement or any other
Bank Product Agreement.

 



 21 

 

 

1.93 “Fixed Charges” shall mean, with respect to any fiscal period and with
respect to Borrowers and their subsidiaries determined on a consolidated basis
in accordance with GAAP, the sum, without duplication, of (a) cash paid during
such period with respect to Interest Expense, (b) principal payments in respect
of Borrowed Money that are required to be paid during such period, and (c) cash
paid during such period with respect to federal, state, and local income taxes.

 

1.94 “Fixed Charge Coverage Ratio” means, with respect to any fiscal period and
with respect to Borrowers and their subsidiaries determined on a consolidated
basis in accordance with GAAP, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (ii) Fixed Charges for such period.

 

1.95 “Foreign Subsidiary” a Subsidiary that is a “controlled foreign
corporation” under Section 957 of the Code.

 

1.96 “Fourth Amendment Effective Date” means April 7, 2015.

 

1.97 “Funding Losses” shall have the meaning set forth in Section 3.1(b)(ii.)

 

1.98 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Boards which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.15 hereof, GAAP shall be determined on the basis of such principles
in effect on the date hereof and consistent with those used in the preparation
of the audited financial statements delivered to Agent prior to the date hereof.

 

1.99 “Governmental Authority” means any federal, provincial, state, local or
other governmental, regulatory or administrative body, instrumentality, board,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

1.100 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including, without limitation, hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including, without limitation, materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including, without
limitation any that are or become classified as hazardous or toxic under any
Environmental Law).

 

1.101 “Hedge Agreement” shall mean an agreement between any Borrower and Agent
or any Bank Product Provider that is a swap agreement as such term is defined in
11 U.S.C. Section 101, and including any rate swap agreement, basis swap,
forward rate agreement,

 



 22 

 

 

commodity swap, interest rate option, forward foreign exchange agreement, spot
foreign exchange agreement, rate cap agreement rate, floor agreement, rate
collar agreement, currency swap agreement, cross-currency rate swap agreement,
currency option, any other similar agreement (including any option to enter into
any of the foregoing or a master agreement for any the foregoing together with
all supplements thereto) for the purpose of protecting against or managing
exposure to fluctuations in interest or exchange rates, currency valuations or
commodity prices; sometimes being collectively referred to herein as ‘Hedge
Agreements’.

 

1.102 “Indemnified Taxes” shall mean, any Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of a Borrower or Obligor under a Financing Agreement.

 

1.103 “Information Certificates” shall mean the Information Certificates of
Borrowers containing material information with respect to Borrowers, their
business and assets provided by or on behalf of Borrowers to Agent in connection
with the preparation of this Agreement and the other Financing Agreements and
the financing arrangements provided for herein, the form of which is attached
hereto as Exhibit B.

 

1.104 “Interest Expense” means, for any period, the aggregate of the interest
expense of Borrowers and their subsidiaries for such period (including all
commissions, discounts, and other fees and charges owed with respect to letters
of credit and bankers’ acceptances financing and net costs under Hedge
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), determined on a consolidated
basis in accordance with GAAP.

 

1.105 “Interest Period” shall mean, with respect to each CDOR Rate Loan, a
period commencing on the date of the making of such CDOR Rate Loan (or the
continuation of a CDOR Rate Loan or the conversion of a Canadian Base Rate Loan
to a CDOR Rate Loan) and ending 1, 2, or 3 months thereafter or, if available
and agreed to by all applicable Lenders, 6 months thereafter; provided, that for
CDOR Rate Loans, (i) interest shall accrue at the applicable rate based upon the
CDOR Rate from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires and (ii) the Canadian
Borrowers may not elect an Interest Period which will end after the Final
Maturity Date.

 

1.106 “Interest Rate” shall mean an interest rate equal to: (a) with respect to
Eurodollar Rate Loans, the Eurodollar Rate, (b) with respect to Prime Rate
Loans, the Prime Rate, (c) with respect to the CDOR Rate Loans, the CDOR Rate,
(d) with respect to Canadian Base Rate Loans, the Canadian Base Rate, (e) with
respect to Special Agent Advances to U.S. Borrowers and all other U.S.
Obligations other than Loans, the Prime Rate, and (f) with respect to Special
Agent Advances to Canadian Borrowers and all other Canadian Obligations other
than Loans, the Canadian Base Rate.

 

1.107 “Inventory” shall mean all of Borrowers’ now owned and hereafter existing
or acquired raw materials, work in process, finished goods and all other
inventory of whatsoever kind or nature, wherever located.

 



 23 

 

 

1.108 “Inventory Advance Rates” shall mean the advance rates applicable to
Eligible Inventory as determined in accordance with Section 2.1(a)(ii)(A) or
2.1(b)(ii)(A), as applicable.

 

1.109 “IRS” shall mean the United States Internal Revenue Service.

 

1.110 “Joinder Agreement” shall mean a Joinder Agreement substantially in the
form of Exhibit C attached hereto, among a Target or New Subsidiary (as
applicable), Agent and the Lenders.

 

1.111 “Letter of Credit Accommodations” shall mean the U.S. Letter of Credit
Accommodations and/or the Canadian Letter of Credit Accommodations, as the
context requires.

 

1.112 “Loans” shall mean each of and collectively the U.S. Revolving Loans
and/or the Canadian Revolving Loans, as the context requires.

 

1.113 “Maximum Credit” shall mean, with reference to the Loans and the Letter of
Credit Accommodations, the amount of Two Hundred Seventy-Five Million Dollars
($275,000,000).

 

1.114 “Net Amount of Canadian Eligible Accounts” shall mean the gross amount of
Canadian Eligible Accounts less returns, discounts, claims, credits and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed with respect thereto.

 

1.115 “Net Amount of U.S. Eligible Accounts” shall mean the gross amount of U.S.
Eligible Accounts less returns, discounts, claims, credits and allowances of any
nature at any time issued, owing, granted, outstanding, available or claimed
with respect thereto.

 

1.116 “Non-U.S. Lender” shall have the meaning set forth in Section 6.5 hereof.

 

1.117 “Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers and Obligors to
Agent or any Lender or any issuer of a Letter of Credit Accommodation, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
this Agreement or any of the other Financing Agreements or on account of any
Letter of Credit Accommodations, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to such Borrower or
Obligor under the United States Bankruptcy Code, the BIA, the CCAA or any
similar statute (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) for purposes only of Sections 5, 11.5, 12.11(b), and 13.1 hereof and subject
to the priority in right of payment set forth in Section 6.4 hereof, all
obligations, liabilities and indebtedness of every kind, nature and description
owing by any or all of Borrowers and Obligors to Agent or any Bank Product
Provider arising under or pursuant to any Bank Products, whether now existing or
hereafter arising, provided, that, (i) the applicable Bank Product must have
been provided on or after the date hereof and Agent shall have received a

 



 24 

 

 

Bank Product Provider Letter Agreement within 10 days after the date of the
provision of the applicable Bank Product to the applicable Borrower and (ii) in
no event shall any Bank Product Provider acting in such capacity to whom such
obligations, liabilities or indebtedness are owing be deemed a Lender for
purposes hereof to the extent of and as to such obligations, liabilities or
indebtedness except that each reference to the term “Lender” in Sections 12.1,
12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12 and 13.6 hereof shall be deemed to
include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or lien of Agent;
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations of any Borrower or Obligor shall exclude any
Excluded Swap Obligation of such Borrower or Obligor.

 

1.118 “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Borrowers.

 

1.119 “OFAC” shall have the meaning set forth in the definition of “Sanctions
Laws and Regulations” herein.

 

1.120 “Participant” shall mean any person which at any time participates with
any Lender in respect of the Loans, the Letter of Credit Accommodations or other
Obligations or any portion thereof.

 

1.121 “Payment Account” shall have the meaning set forth in Section 6.3 hereof.

 

1.122 “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.

 

1.123 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including, without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, unlimited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.124 “PPSA” shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Québec as in effect in the Province of
Québec and any successor statutes, together with any regulations thereunder, in
each case as in effect from time to time. References to sections of the PPSA
shall be construed to also refer to any successor sections.

 

1.125 “Prime Rate” shall mean, at any time, the rate of interest most recently
announced by Agent at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Agent’s base rates, and serves as
the basis upon which effective rates of interest are calculated for those loans
making reference to it, and is evidenced by its recording in such internal
publication or publications as Agent may designate. Each change in the rate of
interest shall become effective on the date each Prime Rate change is announced
by Agent.

 



 25 

 

 

1.126 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms hereof.

 

1.127 “Pro Rata Share” shall mean:

 

(a) with respect to a U.S. Lender’s obligation to make U.S. Revolving Loans and
participate in U.S. Letter of Credit Accommodations and receive and make
payments relative thereto, the fraction (expressed as a percentage) the
numerator of which is such Lender’s U.S. Revolving Loan Commitment and the
denominator of which is the aggregate amount of all of the U.S. Revolving Loan
Commitments of U.S. Lenders, as adjusted from time to time in accordance with
the provisions of Section 13.5 hereof; provided, that, if the U.S. Revolving
Loan Commitments have been terminated, the numerator shall be the unpaid amount
of such U.S. Lender’s U.S. Revolving Loans and its interest in the U.S. Letter
of Credit Accommodations and the denominator shall be the aggregate amount of
all unpaid U.S. Revolving Loans and U.S. Letter of Credit Accommodations;

 

(b) with respect to a Canadian Lender’s obligation to make Canadian Revolving
Loans and participate in Canadian Letter of Credit Accommodations and receive
and make payments relative thereto, the fraction (expressed as a percentage) the
numerator of which is such Lender’s Canadian Revolving Loan Commitment and the
denominator of which is the aggregate amount of all of the Canadian Revolving
Loan Commitments of Canadian Lenders, as adjusted from time to time in
accordance with the provisions of Section 13.5 hereof; provided, that, if the
Canadian Revolving Loan Commitments have been terminated, the numerator shall be
the unpaid amount of such Canadian Lender’s Canadian Revolving Loans and its
interest in the Canadian Letter of Credit Accommodations and the denominator
shall be the aggregate amount of all unpaid Canadian Revolving Loans and
Canadian Letter of Credit Accommodations; and

 

(c) with respect to all other matters (including the indemnification obligations
arising under Section 12.5 hereof), (i) prior to the Commitments being
terminated, the fraction (expressed as a percentage) the numerator of which is
such Lender’s aggregate Commitments, and the denominator of which is the
aggregate amount of the Commitments of all Lenders, and (ii) from and after the
time that the Commitments have been terminated or reduced to zero, the fraction
(expressed as a percentage) the numerator of which is the sum of such Lender’s
Loans and its interest in the Letter of Credit Accommodations, and the
denominator of which is the aggregate amount of all unpaid Loans and Letter of
Credit Accommodations.

 

1.128 “Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

1.129 “PTCE 95-60” shall have the meaning set forth in Section 0 hereof.

 

1.130 “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
guarantor of, or grantor of a security interest to secure, the Obligations that
has total assets exceeding $10,000,000 at the time the relevant guaranty,
keepwell, or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as

 

 26 

 

 

constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

1.131 “Real Estate” shall mean the real estate owned by M2 and commonly known as
1501 Wilshire Boulevard, Santa Monica, California.

 

1.132 “Records” shall mean all of Borrowers’ present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrowers with respect to the
foregoing maintained with or by any other person).

 

1.133 “Register” shall have the meaning set forth in Section 0 hereof.

 

1.134 “Replacement Lender” shall have the meaning set forth in Section 3.7
hereof.

 

1.135 “Report” and “Reports” shall have the meaning set forth in Section 0
hereof.

 

1.136 “Required Lenders” shall mean (i) at any time there is more than one
Lender, two or more Lenders whose Pro Rata Shares (calculated under clause (c)
of the definition of Pro Rata Share) aggregate more than fifty percent (50%),
and (ii) at any time there is only one Lender, such Lender.

 

1.137 “Revaluation Date” means (a) with respect to any Loan denominated in
Canadian Dollars, each of the following: (i) each date of a borrowing of such
Loan, (ii) each date of a continuation of such Loan pursuant to Section 3.1, and
(iii) such additional dates as Agent shall determine or the Required Lenders
shall require, (b) with respect to any Letter of Credit Accommodation
denominated in Canadian Dollars, each of the following: (i) each date of
issuance of such Letter of Credit Accommodation, (ii) each date of an amendment
of such Letter of Credit Accommodation having the effect of increasing the
amount thereof, (iii) each date of any payment under such Letter of Credit
Accommodation by the issuer thereof, and (iv) such additional dates as Agent
shall determine or the Required Lenders shall require, and (c) with respect to
any other Obligations denominated in Canadian Dollars, each date as Agent shall
determine unless otherwise prescribed in this Agreement or any other Financing
Agreements.

 

1.138 “Sanctioned Country” means, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of the
Fourth Amendment Effective Date, Crimea, Cuba (which, for greater certainty, is
not a Sanctioned Country as regards the Canadian Borrowers), Iran, North Korea,
Sudan and Syria).

 

1.139 “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or as identified by the federal

 

 27 

 

 

government of Canada or under the Canadian Anti-Money Laundering &
Anti-Terrorism Legislation, the Special Economic Measures Act (Canada) or the
Freezing Assets of Corrupt Foreign Officials Act (Canada), (c) any Person
operating, organized or resident in a Sanctioned Country, or (d) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

 

1.140 “Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by the Canadian
government.

 

1.141 “Sanctions Laws and Regulations” shall mean: (i) any sanctions,
prohibitions or requirements imposed by any executive order (an “Executive
Order”) or by any sanctions program administered by the U.S. Department of the
Treasury Office of Foreign Assets Control (“OFAC”), and (ii) any sanctions
measures imposed by the United Nations Security Council, European Union, the
United Kingdom or Canada.

 

1.142 “Secured Parties” shall mean, collectively, (a) Agent, (b) BofA, (c) the
issuer of any Letter of Credit Accommodations, (d) Lenders, and (e) Bank Product
Providers.

 

1.143 “Settlement Period” shall have the meaning set forth in Section 0 hereof.

 

1.144 “Slow Moving Inventory” shall mean Inventory held by Borrowers for more
than one hundred twenty (120) days.

 

1.145 “Special Agent Advances” shall have the meaning set forth in Section 0
hereof.

 

1.146 “Spot Rate” shall mean, for a currency, the rate determined by Agent to be
the rate quoted by Wells Fargo acting in such capacity as the spot rate for the
purchase by Wells Fargo of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (New York
time) on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided, that Agent may obtain such spot rate
from another financial institution designated by Agent if Wells Fargo acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency.

 

1.147 “Stock” means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

 

1.148 “Subsidiary” of a Person means a corporation, partnership, limited
liability company, unlimited liability company, or other entity in which that
Person directly or indirectly owns or controls the Stock having ordinary voting
power to elect a majority of the board of directors (or comparable managers) of
such corporation, partnership, limited liability company, unlimited liability
company, or other entity.

 

 28 

 

 

1.149 “Swap Obligation” means, with respect to any Borrower or Obligor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

1.150 “Taxes” shall mean any taxes, levies, imposts, duties, fees, assessments
or other charges of whatever nature now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

 

1.151 “Transferee” shall have the meaning set forth in Section 0 hereof.

 

1.152 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
California, and any successor statute, as in effect from time to time (except
that terms used herein which are defined in the Uniform Commercial Code as in
effect in the State of California on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Lender may otherwise determine.

 

1.153 “U.S. Availability Reserves” shall mean, as of any date of determination,
such amounts as Agent may from time to time establish and revise in its
commercially reasonable discretion reducing the amount of U.S. Revolving Loans
and U.S. Letter of Credit Accommodations which would otherwise be available to
the U.S. Borrowers under the lending formula(s) provided for herein: (a) to
reflect events, conditions, contingencies or risks which, as determined by Agent
in good faith, do affect either (i) the Collateral of the U.S. Borrowers or any
other property which is security for the U.S. Obligations or its value or (ii)
the security interests and other rights of Agent in the Collateral of the U.S.
Borrowers (including the enforceability, perfection and priority thereof), (b)
to reflect Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of any U.S. Borrower or any Obligor to any
U.S. Lender is or may have been incomplete, inaccurate or misleading in any
material respect, or (c) to reflect any state of facts which Agent determines in
good faith constitutes or could constitute an Event of Default. Without limiting
the generality of the foregoing, Agent (i) may establish on the date hereof and
maintain throughout the term of this Agreement and throughout any renewal term a
U.S. Availability Reserve for an amount equal to two (2) months (or one (1)
month in the case of the warehouse in Tennessee or for any location leased for
120 days or less) of the U.S. Borrowers’ gross rent and other obligations as
lessee for each leased premises of the U.S. Borrowers which is either a
warehouse location or is located in a state where a landlord may be entitled to
a priority lien on Collateral to secure unpaid rent and with respect to each
such property the landlord has not executed a form of waiver and consent
acceptable to Agent, (ii) may establish on the date hereof and maintain
throughout the term of this Agreement and throughout any renewal term a U.S.
Availability Reserve for an amount equal to the greater of the Value of the
Inventory of the U.S. Borrowers subject to the security interest of any Persons
who hold a security interest prior to Agent in the sale proceeds of such
Inventory, unless and until those Persons have released or subordinated their
security interests against the U.S. Borrowers in a manner satisfactory to Agent,
or the sum of the U.S. Borrowers’ payables and accrued payables to Apple
Computer (or such other Persons), (iii) may establish on the date hereof and
maintain throughout the term of this Agreement and throughout any renewal term
U.S. Availability Reserves for U.S. Letter of Credit Accommodations as provided
in Section 2.2(c) hereof and without duplication of Section 2.2(c), (iv) may
establish and maintain

 

 29 

 

 

throughout the term of this Agreement and any renewal term U.S. Availability
Reserves for obligations, liabilities or indebtedness (contingent or otherwise)
of Borrowers to Agent or any Bank Product Provider arising under or in
connection with any Bank Products or as such Affiliate or Person may otherwise
require in connection therewith to the extent that such obligations, liabilities
or indebtedness constitute Obligations as such term is defined herein or
otherwise receive the benefit of the security interest of Agent in any
Collateral, and (v) may establish and maintain throughout the term of this
Agreement and any renewal term a U.S. Availability Reserve in an amount
determined by Agent to estimate the next monthly payment due by the Borrowers on
account of the earn-out payable in connection with the acquisition of Collab9.

 

1.154 “U.S. Commitment” shall mean as to any U.S. Lender, the U.S. Revolving
Loan Commitment of such Lender.

 

1.155 “U.S. Eligible Accounts” shall mean Eligible Accounts of the U.S.
Borrowers.

 

1.156 “U.S. Eligible Inventory” shall mean Eligible Inventory of the U.S.
Borrowers.

 

1.157 “U.S. Inventory Sublimit” shall mean an amount equal to Seventy Million
Dollars ($70,000,000).

 

1.158 “U.S. Lenders” shall mean each of and collectively those Lenders making
U.S. Revolving Loans or providing U.S. Letter of Credit Accommodations and their
respective successors and assigns; sometimes being referred to herein
individually as a “U.S. Lender”.

 

1.159 “U.S. Letter of Credit Accommodation” shall mean the letters of credit,
merchandise purchase or other guaranties which are from time to time either (a)
issued, opened or provided (including any amendment, extension, increase or
renewal thereof) by Agent or any Lender for the account of any U.S. Borrower or
(b) with respect to which Agent on behalf of U.S. Lenders has agreed to
indemnify the issuer or guaranteed to the issuer the performance by any U.S.
Borrower of its obligations to such issuer.

 

1.160 “U.S. Obligations” shall mean all Obligations other than Canadian
Obligations.

 

1.161 “U.S. Payment Account” shall have the meaning set forth in Section 6.3
hereof.

 

1.162 “U.S. Person” shall mean any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

 

1.163 “U.S. Revolving Loan Commitment” shall mean, at any time, as to each U.S.
Lender, the principal amount set forth below such U.S. Lender’s signature on the
signature pages hereto designated as the U.S. Revolving Loan Commitment or on
Schedule 1 to the Assignment and Acceptance pursuant to which such U.S. Lender
became a U.S. Lender hereunder in accordance with the provisions of Section 13.5
hereof, as the same may be adjusted from time to time in accordance with the
terms hereof; sometimes being collectively referred to herein as “U.S. Revolving
Loan Commitments.”

 

 30 

 

 

1.164 “U.S. Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any U.S. Lender or by Agent for the ratable account of any U.S.
Lender, to or for the benefit of U.S. Borrowers on a revolving basis (involving
advances, repayments and readvances) as set forth in Section 2.1(a) hereof.

 

1.165 “U.S. Subsidiary” shall mean a Subsidiary of PCM that is organized under
the laws of a state of the United States or the District of Columbia.

 

1.166 “Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) cost under the first-in-first-out method, net of
vendor discounts or (b) market value.

 

1.167 “Wells Fargo” shall mean Wells Fargo Bank, N.A.

 

SECTION 2. CREDIT FACILITIES.

 

2.1 U.S. Revolving Loans and Canadian Revolving Loans.

 

(a) Subject to, and upon the terms and conditions contained herein, each U.S.
Lender severally (and not jointly) agrees to fund its Pro Rata Share of U.S.
Revolving Loans to U.S. Borrowers from time to time in amounts requested by U.S.
Borrowers up to the amount equal to:

 

(i) ninety percent (90%) of the Net Amount of U.S. Eligible Accounts, provided,
that, such percentage advance rate shall be reduced by the positive difference,
rounded to the nearest tenth of a percent, between (A) the dilution rate on the
Accounts of the U.S. Borrowers, as determined by Agent in good faith based on
the ratio of (1) the aggregate amount of reductions in such Accounts other than
as a result of payments in cash, to (2) the aggregate amount of total sales, and
(B) three and one-half of one percent (3.5%), and provided further, that, the
total sum available under this Section 2.1(a)(i) based upon Credit Card/Check
Processing Receivables shall not exceed Fifteen Million Dollars ($15,000,000) at
any time; and provided further that, if U.S. Borrowers provide reports on such
Credit Card/Check Processing Receivables under Section 7.1 on a daily basis, the
total sum under this Section 2.1(a)(i) based upon Credit Card/Check Processing
Receivables shall not exceed Twenty Million Dollars ($20,000,000) at any time;
plus

 

(ii) the lesser of:

 

(A) the sum of (1) sixty percent (60%) of the Value of U.S. Eligible Inventory
not consisting of office supplies (held for sale by the U.S. Borrowers),
refurbished Inventory of the U.S. Borrowers, Slow Moving Inventory of the U.S.
Borrowers, or the Inventory of the U.S. Borrowers described in clause (3)
immediately below, not to exceed eighty-five percent (85%) of the Appraised
Liquidation Value of such Eligible Inventory, plus (2) the lesser of Two Million
Five Hundred Thousand Dollars ($2,500,000) or forty percent (40%) of the Value
of U.S. Eligible Inventory consisting of office supplies (held for sale by the
U.S. Borrowers), refurbished Inventory of the U.S. Borrowers or Slow Moving
Inventory of the U.S. Borrowers and not consisting of the Inventory described in
clause (3) immediately below, not to exceed eighty-five percent (85%) of the
Appraised Liquidation Value of such Eligible

 

 31 

 

 

Inventory, plus (3) eighty percent (80%) of the Value of U.S. Eligible Inventory
that is in its original closed box, that has been held by the U.S. Borrowers no
more than one hundred twenty (120) days, and for which Apple Computer, upon its
repossession thereof, is committed to pay to Agent the sum of the purchase
prices thereof, net of certain rebates and other allowances, pursuant to the
terms and provisions of the Apple Intercreditor Agreement; provided, that, the
total sum available under this Section 2.1(a)(ii)(A) based upon U.S. Eligible
Inventory that is in transit from Apple Computer to U.S. Borrowers shall not
exceed Two Million Dollars ($2,000,000) at any time, unless U.S. Borrowers have
provided Agent with a current borrowing base certificate (separately identifying
such in-transit Eligible Inventory and with such supporting documentation
acceptable to Agent and U.S. Borrowers as Agent may reasonably request), which
certificates shall be in form reasonably satisfactory to Agent, in which case,
for a period of five (5) Business Days after the U.S. Lenders’ receipt and
satisfactory review of such certificates, the total sum available hereunder
based upon such in-transit U.S. Eligible Inventory shall not exceed Fifteen
Million Dollars ($15,000,000); or

 

(B) the U.S. Inventory Sublimit; plus

 

(iii) the lesser of:

 

(A) an amount equal to seventy percent (70%) of the “Fair Market Value” of the
Eligible Real Estate as set forth in any appraisal of the Real Estate received
by Agent; or

 

(B) the Eligible Real Estate Sublimit; plus

 

(iv) the lesser of:

 

(A) an amount equal to seventy percent (70%) of the “Fair Market Value” of the
Eligible Adjacent Real Estate as set forth in any appraisal of the Adjacent Real
Estate received by Agent; or

 

(B) the Eligible Adjacent Real Estate Sublimit; minus

 

(v) the then undrawn amounts of outstanding U.S. Letter of Credit
Accommodations, multiplied by the applicable percentages as provided for in
Section 2.2(c)(i) or Section 2.2(c)(ii) hereof; minus

 

(vi) any U.S. Availability Reserves.

 

(b) Subject to, and upon the terms and conditions contained herein, each
Canadian Lender severally (and not jointly) agrees to fund its Pro Rata Share of
Canadian Revolving Loans to Canadian Borrowers from time to time in amounts
requested by Canadian Borrowers up to the amount equal to:

 

(i) ninety percent (90%) of the Net Amount of Canadian Eligible Accounts,
provided, that, such percentage advance rate shall be reduced by the positive
difference, rounded to the nearest tenth of a percent, between (A) the dilution
rate on the Accounts of the Canadian Borrowers, as determined by Agent in good
faith based on the ratio of (1) the aggregate amount of reductions in such
Accounts other than as a result of payments in

 

 32 

 

 

cash, to (2) the aggregate amount of total sales, and (B) three and one-half of
one percent (3.5%); plus

 

(ii) the lesser of:

 

(A) the sum of (1) sixty percent (60%) of the Value of Canadian Eligible
Inventory not consisting of office supplies (held for sale by the Canadian
Borrowers), refurbished Inventory of the Canadian Borrowers, or Slow Moving
Inventory of the Canadian Borrowers, not to exceed eighty-five percent (85%) of
the Appraised Liquidation Value of such Eligible Inventory, plus (2) the lesser
of Five Hundred Thousand Dollars ($500,000) or forty percent (40%) of the Value
of Canadian Eligible Inventory consisting of office supplies (held for sale by
the Canadian Borrowers), refurbished Inventory of the Canadian Borrowers or Slow
Moving Inventory of the Canadian Borrowers, not to exceed eighty-five percent
(85%) of the Appraised Liquidation Value of such Eligible Inventory; or

 

(B) the Canadian Inventory Sublimit; minus

 

(iii) the then undrawn amounts of outstanding Canadian Letter of Credit
Accommodations, multiplied by the applicable percentages as provided for in
Section 2.3(c)(i) or Section 2.3(c)(ii) hereof; minus

 

(iv) any Canadian Availability Reserves.

 

(c) Agent may, in its commercially reasonable discretion, from time to time,
upon not less than ten (10) days prior notice to PCM reduce the lending
formula(s) with respect to U.S. Eligible Inventory and/or Canadian Eligible
Inventory to the extent that Agent determines that:

 

(i) the number of days of the turnover, or the mix, of such Inventory for any
period has changed in any materially adverse respect; or

 

(ii) the nature and quality of such Inventory has deteriorated in any material
respect. In determining whether to reduce the lending formula(s), Agent may
consider events, conditions, contingencies or risks which are also considered in
determining U.S. Eligible Accounts, Canadian Eligible Accounts, Eligible
Inventory, Eligible Real Estate, Eligible Adjacent Real Estate, or in
establishing U.S. Availability Reserves or Canadian Availability Reserves.

 

(d) Except in Agent’s discretion, with the consent of all Lenders, (i) the
aggregate amount of the Loans, the Letter of Credit Accommodations and other
Obligations outstanding at any time shall not exceed the Maximum Credit, and
(ii) the aggregate amount of the Canadian Revolving Loans, the Canadian Letter
of Credit Accommodations and other Canadian Obligations outstanding at any time
shall not exceed the Canadian Maximum Credit. In the event that (A) the
outstanding amount of any component of the Loans and Letter of Credit
Accommodations, (B) the aggregate amount of the outstanding Loans and Letter of
Credit Accommodations and other Obligations, or (C) the aggregate amount of the
outstanding Canadian Revolving Loans and Canadian Letter of Credit
Accommodations and other Canadian Obligations, exceeds the amounts available
under the lending formulas set forth in Section 2.1(a)

 

 33 

 

 

or 2.1(b) hereof, as applicable, the sublimits for Letter of Credit
Accommodations set forth in Section 2.2(e) or 2.3(e) or the Maximum Credit or
Canadian Maximum Credit, as applicable, such event shall not limit, waive or
otherwise affect any rights of Agent or any Lender in that circumstance or on
any future occasions and U.S. Borrowers and Canadian Borrowers shall, upon
demand by Agent, which may be made at any time or from time to time, immediately
repay to Agent, for the ratable benefit of U.S. Lenders or the Canadian Lenders,
as applicable, the entire amount of any such excess(es) for which payment is
demanded.

 

(e) For purposes only of applying the sublimit on U.S. Revolving Loans based on
U.S. Eligible Inventory pursuant to Section 2.1(a)(ii)(B), Agent may treat the
then undrawn amounts of outstanding U.S. Letter of Credit Accommodations for the
purpose of purchasing U.S. Eligible Inventory as U.S. Revolving Loans to the
extent Agent is in effect basing the issuance of the U.S. Letter of Credit
Accommodations on the Value of the U.S. Eligible Inventory being purchased with
such U.S. Letter of Credit Accommodations. In determining the actual amounts of
such U.S. Letter of Credit Accommodations to be so treated for purposes of the
sublimit, the outstanding U.S. Revolving Loans and U.S. Availability Reserves
shall be attributed first to any components of the lending formulas in Section
2.1(a) that are not subject to such sublimit, before being attributed to the
components of the lending formulas subject to such sublimit.

 

(f) For purposes only of applying the sublimit on Canadian Revolving Loans based
on Canadian Eligible Inventory pursuant to Section 2.1(b)(ii)(B), Agent may
treat the then undrawn amounts of outstanding Canadian Letter of Credit
Accommodations for the purpose of purchasing Canadian Eligible Inventory as
Canadian Revolving Loans to the extent Agent is in effect basing the issuance of
the Canadian Letter of Credit Accommodations on the Value of the Canadian
Eligible Inventory being purchased with such Canadian Letter of Credit
Accommodations. In determining the actual amounts of such Canadian Letter of
Credit Accommodations to be so treated for purposes of the sublimit, the
outstanding Canadian Revolving Loans and Canadian Availability Reserves shall be
attributed first to any components of the lending formulas in Section 2.1(b)
that are not subject to such sublimit, before being attributed to the components
of the lending formulas subject to such sublimit.

 

(g) Loans for the account of U.S. Borrowers shall be denominated in Dollars and
Loans for the account of Canadian Borrowers shall be denominated in CAD.

 

(h) A Lender may fulfill its obligations under the Financing Agreements through
one or more branches, affiliates or lending offices, and this shall not affect
any obligation of Borrowers or Obligors under the Financing Agreements or with
respect to any Obligations.

 

2.2 U.S. Letter of Credit Accommodations.

 

(a) Subject to, and upon the terms and conditions contained herein, at the
request of the U.S. Borrowers, Agent agrees, for the ratable risk of each U.S.
Lender according to its Pro Rata Share, to provide or arrange for U.S. Letter of
Credit Accommodations denominated in U.S. Dollars for the account of the U.S.
Borrowers containing terms and conditions acceptable to Agent and the issuer
thereof. Any payments made by Agent or any U.S.

 

 34 

 

 

Lender to any issuer thereof and/or related parties in connection with the U.S.
Letter of Credit Accommodations shall constitute additional U.S. Revolving Loans
to the U.S. Borrowers pursuant to this Section 2.

 

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the U.S. Letter of Credit Accommodations, the U.S. Borrowers
shall pay to Agent for the benefit of the U.S. Lenders, a letter of credit fee
at a per annum rate equal to the Applicable Margin relative to Eurodollar Rate
Loans on the daily outstanding balance of the U.S. Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month. Notwithstanding the
foregoing, such letter of credit fee shall be increased, at Agent’s option
without notice, to two percent (2.00%) per annum above the then applicable rate
upon the occurrence and during the continuation of an Event of Default, and for
the period on or after the date of termination or non-renewal of this Agreement.
Such letter of credit fee shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed and the obligation of the U.S.
Borrowers to pay such fee shall survive the termination or non-renewal of this
Agreement.

 

(c) No U.S. Letter of Credit Accommodations shall be available unless on the
date of the proposed issuance of any U.S. Letter of Credit Accommodations, the
U.S. Revolving Loans available to the U.S. Borrowers (subject to the Maximum
Credit, any U.S. Availability Reserves and any other limitations set forth in
Section 2.1(d)) are equal to or greater than:

 

(i) if the proposed U.S. Letter of Credit Accommodation is for the purpose of
purchasing U.S. Eligible Inventory, the sum of:

 

(A) the product of the Value or Appraised Liquidation Value of such U.S.
Eligible Inventory multiplied by one minus the Inventory Advance Rate under
Section 2.1(a)(ii)(A) as applicable, plus

 

(B) freight, taxes, duty and other amounts which the Agent estimates must be
paid in connection with such Inventory upon arrival and for delivery to one of
the U.S. Borrowers’ locations for U.S. Eligible Inventory within the United
States of America; and

 

(ii) if the proposed U.S. Letter of Credit Accommodation is for standby letters
of credit guaranteeing the purchase of U.S. Eligible Inventory or for any other
purpose, an amount equal to one hundred percent (100%) of the face amount
thereof and all other commitments and obligations made or incurred by the U.S.
Lenders with respect thereto.

 

Effective on the issuance of each U.S. Letter of Credit Accommodation, the
amount of U.S. Revolving Loans which might otherwise be available to the U.S.
Borrowers shall be reduced by the applicable amount set forth in this Section
2.2(c).

 

(d) A U.S. Availability Reserve shall be established in the amount set forth in
Section 2.2(c)(i) upon the placement of the order for the purchase of the
subject Inventory. Effective upon the issuance of each U.S. Letter of Credit
Accommodation for a purpose other than the purchase of Inventory, a U.S.
Availability Reserve shall be established in the amount set forth in Section
2.2(c)(ii).

 

 35 

 

 

(e) Except in Agent’s discretion, with the consent of all U.S. Lenders, the
amount of all outstanding U.S. Letter of Credit Accommodations and all other
commitments and obligations made or incurred by Agent or any U.S. Lender in
connection therewith shall not at any time exceed Fifty Million Dollars
($50,000,000). At any time an Event of Default exists or has occurred and is
continuing, upon Agent’s request, the U.S. Borrowers will either furnish cash
collateral to secure the reimbursement obligations to the issuer in connection
with any U.S. Letter of Credit Accommodations or furnish cash collateral to
Agent for the U.S. Letter of Credit Accommodations, and in either case, the U.S.
Revolving Loans otherwise available to the U.S. Borrowers shall not be reduced
as provided in Section 2.2(c) to the extent of such cash collateral.

 

(f) Each U.S. Borrower shall indemnify and hold Agent and Lenders harmless from
and against any and all losses, claims, damages, liabilities, costs and expenses
which Agent or any Lender may suffer or incur in connection with any Letter of
Credit Accommodations and any documents, drafts or acceptances relating thereto
(excluding any of the foregoing to the extent arising from the gross negligence
or willful misconduct of Agent or any Lender), including, but not limited to,
any losses, claims, damages, liabilities, costs and expenses due to any action
taken by any issuer or correspondent with respect to any Letter of Credit
Accommodation. Each U.S. Borrower assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
such U.S. Borrower’s agent. Each U.S. Borrower assumes all risks for, and agree
to pay, all foreign, Federal, State and local taxes, duties and levies relating
to any goods subject to any Letter of Credit Accommodations or any documents,
drafts or acceptances thereunder. Each U.S. Borrower hereby releases and holds
Agent and each Lender harmless from and against any acts, waivers, errors,
delays or omissions, whether caused by such U.S. Borrower, by any issuer or
correspondent or otherwise, unless caused by the gross negligence or willful
misconduct of Agent or such Lender, with respect to or relating to any Letter of
Credit Accommodation. The provisions of this Section 2.2(f) shall survive the
payment of Obligations and the termination or non-renewal of this Agreement.

 

(g) Nothing contained herein shall be deemed or construed to grant U.S.
Borrowers any right or authority to pledge the credit of Agent or any U.S.
Lender in any manner. Neither Agent nor any U.S. Lender shall have any liability
of any kind with respect to any U.S. Letter of Credit Accommodation provided by
an issuer other than Agent or any U.S. Lender, unless Agent has duly executed
and delivered to such issuer the application or a guarantee or indemnification
in writing with respect to such U.S. Letter of Credit Accommodation. Each U.S.
Borrower shall be bound by any interpretation made in good faith by Agent, or
any other issuer or correspondent under or in connection with any U.S. Letter of
Credit Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of such U.S. Borrower. At any time an Event of Default exists or
has occurred and is continuing, Agent shall have the sole and exclusive right
and authority to, and no U.S. Borrower shall, without the prior written consent
of Agent: (i) approve or resolve any questions of non-compliance of documents,
(ii) give any instructions as to acceptance or rejection of any documents or
goods, (iii) execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders, and at all times, (iv) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents, and (v) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, U.S. Letter of Credit

 

 36 

 

 

Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral. Agent may take such actions either in its own
name or in any U.S. Borrower’s name.

 

(h) Any rights, remedies, duties or obligations granted or undertaken by any
U.S. Borrower to any issuer or correspondent in any application for any U.S.
Letter of Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any U.S. Letter of Credit Accommodation, shall be
deemed to have been granted or undertaken by such U.S. Borrower to Agent for the
ratable benefit of U.S. Lenders. Any duties or obligations undertaken by Agent
or any U.S. Lender to any issuer or correspondent in any application for any
U.S. Letter of Credit Accommodation, or any other agreement by Agent or any U.S.
Lender in favor of any issuer or correspondent relating to any U.S. Letter of
Credit Accommodation, shall be deemed to have been undertaken by U.S. Borrowers
to Agent and U.S. Lenders and to apply in all respects to U.S. Borrowers.

 

2.3 Canadian Letter of Credit Accommodations.

 

(a) Subject to, and upon the terms and conditions contained herein, at the
request of the Canadian Borrowers, Agent agrees, for the ratable risk of each
Canadian Lender according to its Pro Rata Share, to provide or arrange for
Canadian Letter of Credit Accommodations denominated in Canadian Dollars for the
account of the Canadian Borrowers containing terms and conditions acceptable to
Agent and the issuer thereof. Any payments made by Agent or any Canadian Lender
to any issuer thereof and/or related parties in connection with the Canadian
Letter of Credit Accommodations shall constitute additional Canadian Revolving
Loans to the Canadian Borrowers pursuant to this Section 2.

 

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Canadian Letter of Credit Accommodations, the Canadian
Borrowers shall pay to Agent for the benefit of the Canadian Lenders, a letter
of credit fee at a per annum rate equal to the Applicable Margin relative to
CDOR Rate Loans on the daily outstanding balance of the Canadian Letter of
Credit Accommodations for the immediately preceding month (or part thereof),
payable in arrears as of the first day of each succeeding month. Notwithstanding
the foregoing, such letter of credit fee shall be increased, at Agent’s option
without notice, to two percent (2.00%) per annum above the then applicable rate
upon the occurrence and during the continuation of an Event of Default, and for
the period on or after the date of termination or non-renewal of this Agreement.
Such letter of credit fee shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed and the obligation of the Canadian
Borrowers to pay such fee shall survive the termination or non-renewal of this
Agreement.

 

(c) No Canadian Letter of Credit Accommodations shall be available unless on the
date of the proposed issuance of any Canadian Letter of Credit Accommodations,
the Canadian Revolving Loans available to the Canadian Borrowers (subject to the
Maximum Credit, Canadian Maximum Credit, any Canadian Availability Reserves and
any other limitations set forth in Section 2.1(d)) are equal to or greater than:

 

 37 

 

 

(i) if the proposed Canadian Letter of Credit Accommodation is for the purpose
of purchasing Canadian Eligible Inventory, the sum of:

 

(A) the product of the Value or Appraised Liquidation Value of such Canadian
Eligible Inventory multiplied by one minus the Inventory Advance Rate under
Section 2.1(b)(ii)(A) as applicable, plus

 

(B) freight, taxes, duty and other amounts which the Agent estimates must be
paid in connection with such Inventory upon arrival and for delivery to one of
the Canadian Borrowers’ locations for Canadian Eligible Inventory within Canada;
and

 

(ii) if the proposed Canadian Letter of Credit Accommodation is for standby
letters of credit guaranteeing the purchase of Canadian Eligible Inventory or
for any other purpose, an amount equal to one hundred percent (100%) of the face
amount thereof and all other commitments and obligations made or incurred by the
Canadian Lenders with respect thereto.

 

Effective on the issuance of each Canadian Letter of Credit Accommodation, the
amount of Canadian Revolving Loans which might otherwise be available to the
Canadian Borrowers shall be reduced by the applicable amount set forth in this
Section 2.3(c).

 

(d) A Canadian Availability Reserve shall be established in the amount set forth
in Section 2.3(c)(i) upon the placement of the order for the purchase of the
subject Inventory. Effective upon the issuance of each Canadian Letter of Credit
Accommodation for a purpose other than the purchase of Inventory, a Canadian
Availability Reserve shall be established in the amount set forth in Section
2.3(c)(ii).

 

(e) Except in Agent’s discretion, with the consent of all Canadian Lenders, the
amount of all outstanding Canadian Letter of Credit Accommodations and all other
commitments and obligations made or incurred by Agent or any Canadian Lender in
connection therewith shall not at any time exceed Five Million Canadian Dollars
(C$5,000,000). At any time an Event of Default exists or has occurred and is
continuing, upon Agent’s request, the Canadian Borrowers will either furnish
cash collateral to secure the reimbursement obligations to the issuer in
connection with any Canadian Letter of Credit Accommodations or furnish cash
collateral to Agent for the Canadian Letter of Credit Accommodations, and in
either case, the Canadian Revolving Loans otherwise available to the Canadian
Borrowers shall not be reduced as provided in Section 2.3(c) to the extent of
such cash collateral.

 

(f) Each Canadian Borrower shall indemnify and hold Agent and Canadian Lenders
harmless from and against any and all losses, claims, damages, liabilities,
costs and expenses (in each case other than Excluded Taxes) which Agent or any
Canadian Lender may suffer or incur in connection with any Canadian Letter of
Credit Accommodations and any documents, drafts or acceptances relating thereto
(excluding any of the foregoing to the extent arising from the gross negligence
or willful misconduct of Agent or any Canadian Lender), including, but not
limited to, any losses, claims, damages, liabilities, costs and expenses due to
any action taken by any issuer or correspondent with respect to any Canadian
Letter of Credit Accommodation. Each Canadian Borrower assumes all risks with
respect to the acts or

 

 38 

 

 

omissions of the drawer under or beneficiary of any Canadian Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
such Canadian Borrower’s agent. Each Canadian Borrower assumes all risks for,
and agree to pay, all foreign, U.S. and Canadian federal, state, provincial and
local taxes, duties and levies relating to any goods subject to any Canadian
Letter of Credit Accommodations or any documents, drafts or acceptances
thereunder. Each Canadian Borrower hereby releases and holds Agent and each
Canadian Lender harmless from and against any acts, waivers, errors, delays or
omissions, whether caused by such Canadian Borrower, by any issuer or
correspondent or otherwise, unless caused by the gross negligence or willful
misconduct of Agent or such Canadian Lender, with respect to or relating to any
Canadian Letter of Credit Accommodation. The provisions of this Section 2.3(f)
shall survive the payment of Obligations and the termination or non-renewal of
this Agreement.

 

(g) Nothing contained herein shall be deemed or construed to grant Canadian
Borrowers any right or authority to pledge the credit of Agent or any Canadian
Lender in any manner. Neither Agent nor any Canadian Lender shall have any
liability of any kind with respect to any Canadian Letter of Credit
Accommodation provided by an issuer other than Agent or any Canadian Lender,
unless Agent has duly executed and delivered to such issuer the application or a
guarantee or indemnification in writing with respect to such Canadian Letter of
Credit Accommodation. Each Canadian Borrower shall be bound by any
interpretation made in good faith by Agent, or any other issuer or correspondent
under or in connection with any Canadian Letter of Credit Accommodation or any
documents, drafts or acceptances thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions of such Canadian
Borrower. At any time an Event of Default exists or has occurred and is
continuing, Agent shall have the sole and exclusive right and authority to, and
no Canadian Borrower shall, without the prior written consent of Agent: (i)
approve or resolve any questions of non-compliance of documents, (ii) give any
instructions as to acceptance or rejection of any documents or goods, (iii)
execute any and all applications for steamship or airway guaranties, indemnities
or delivery orders, and at all times, (iv) grant any extensions of the maturity
of, time of payment for, or time of presentation of, any drafts, acceptances, or
documents, and (v) agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Canadian Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral.
Agent may take such actions either in its own name or in any Canadian Borrower’s
name.

 

(h) Any rights, remedies, duties or obligations granted or undertaken by any
Canadian Borrower to any issuer or correspondent in any application for any
Canadian Letter of Credit Accommodation, or any other agreement in favor of any
issuer or correspondent relating to any Canadian Letter of Credit Accommodation,
shall be deemed to have been granted or undertaken by such Canadian Borrower to
Agent for the ratable benefit of Canadian Lenders. Any duties or obligations
undertaken by Agent or any Canadian Lender to any issuer or correspondent in any
application for any Canadian Letter of Credit Accommodation, or any other
agreement by Agent or any Canadian Lender in favor of any issuer or
correspondent relating to any Canadian Letter of Credit Accommodation, shall be
deemed to have been undertaken by Canadian Borrowers to Agent and Canadian
Lenders and to apply in all respects to Canadian Borrowers.

 

 39 

 

 

2.4 Commitments. The aggregate amount of each U.S. Lender’s Pro Rata Share of
the U.S. Revolving Loans and U.S. Letter of Credit Accommodations shall not
exceed the amount of such Lender’s U.S. Revolving Loan Commitment, as the same
may from time to time be amended with the written acknowledgment of Agent and
such U.S. Lender. The aggregate amount of each Canadian Lender’s Pro Rata Share
of the Canadian Revolving Loans and Canadian Letter of Credit Accommodations
shall not exceed the amount of such Lender’s Canadian Revolving Loan Commitment,
as the same may from time to time be amended with the written acknowledgment of
Agent and such Canadian Lender.

 

2.5 [Intentionally Omitted].

 

2.6 Real Estate and Adjacent Real Estate.

 

(a) Notwithstanding anything to the contrary contained herein, the Real Estate
may be sold or refinanced and Agent shall release its liens against the Real
Estate in connection with the sale or refinance thereof, provided, that, (i) no
Default or Event of Default has occurred and is continuing at the time of such
sale or refinance, or would result therefrom and (ii) the proceeds of such sale
or refinance are no less than the Eligible Real Estate Sublimit and the proceeds
of such sale or refinance in an amount no less than the Eligible Real Estate
Sublimit are remitted to Agent for application to the Obligations in accordance
with Section 6.4. Upon any refinance of the Real Estate in accordance with the
foregoing, any indebtedness secured solely by the Real Estate and any lien
against the Real Estate securing such indebtedness will be permitted for the
purposes of Sections 9.8 and 9.9 hereof.

 

(b) Notwithstanding anything to the contrary contained herein, the Adjacent Real
Estate may be sold or refinanced and Agent shall release its liens against the
Adjacent Real Estate in connection with the sale or refinance thereof, provided,
that, (i) no Default or Event of Default has occurred and is continuing at the
time of such sale or refinance, or would result therefrom and (ii) the proceeds
of such sale or refinance are no less than the Eligible Adjacent Real Estate
Sublimit and the proceeds of such sale or refinance in an amount no less than
the Eligible Adjacent Real Estate Sublimit are remitted to Agent for application
to the Obligations in accordance with Section 6.4. Upon any refinance of the
Adjacent Real Estate in accordance with the foregoing, any indebtedness secured
solely by the Adjacent Real Estate and any lien against the Adjacent Real Estate
securing such indebtedness will be permitted for the purposes of Sections 9.8
and 9.9 hereof.

 

2.7 Exchange Rates; Currency Equivalents; Applicable Currency.

 

(a) For purposes of this Agreement and the other Financing Agreements, the
Dollar Equivalent of any Loans, Letter of Credit Accommodations, other
Obligations and other references to amounts denominated in a currency other than
Dollars shall be determined in accordance with the terms of this Agreement. Such
Dollar Equivalent shall become effective as of such Revaluation Date for such
Loans, Letter of Credit Accommodations and other Obligations and shall be the
Dollar Equivalent employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur for such Loans, Letter of
Credit Accommodations and other Obligations. Except as otherwise expressly
provided herein, the applicable amount of any currency for purposes of the
Financing Agreements (including for

 

 40 

 

 

purposes of financial statements and all calculations in connection with the
covenants, including the financial covenants) shall be the Dollar Equivalent
thereof.

 

(b) Wherever in this Agreement and the other Financing Agreements in connection
with a borrowing, conversion, continuation or prepayment of a Loan or the
issuance, amendment or extension of a Letter of Credit Accommodation, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Loan or Letter of Credit Accommodation is denominated in Canadian Dollars, such
amount shall be the relevant Canadian Dollar Equivalent of such Dollar amount
(rounded to the nearest Canadian Dollar, with 0.5 of a unit being rounded
upward).

 

(c) If at any time following one or more fluctuations in the exchange rate of
the Canadian Dollar against the Dollar, (i) the Dollar Equivalent of the
aggregate outstanding principal balance of Loans and Letter of Credit
Accommodations to the Canadian Borrowers exceeds the Canadian Borrowing Base,
the limit of the Canadian Commitment of any Lender or any other limitations
hereunder based on U.S. Dollars or (ii) the aggregate outstanding principal
balance of Loans or Letter of Credit Accommodations to Canadian Borrowers
exceeds any other limit based on Dollars set forth herein for such Canadian
Obligations, the Canadian Borrowers shall (x) if no Event of Default has
occurred and is continuing, within two (2) Business Days of notice to PCM from
the Agent, or (y) if an Event of Default has occurred and is continuing,
immediately (A) make the necessary payments or repayments to reduce such
Canadian Obligations to an amount necessary to eliminate such excess or (B)
maintain or cause to be maintained with the Agent deposits as continuing
collateral security for the Obligations of Canadian Borrowers in an amount equal
to or greater than the amount of such excess, such deposits to be maintained in
such form and upon such terms as are acceptable to the Agent. Without in any way
limiting the foregoing provisions, the Agent shall at any time and from time to
time, in the sole discretion of the Agent, make the necessary exchange rate
calculations to determine whether any such excess exists on such date and advise
the Borrowers if such excess exists.

 

SECTION 3. INTEREST AND FEES.

 

3.1 Interest.

 

(a) U.S. Borrowers shall pay to Agent, for the benefit of U.S. Lenders, interest
on the outstanding principal amount of the non-contingent Obligations (other
than Canadian Obligations), and Canadian Borrowers shall pay to Agent, for the
benefit of Canadian Lenders, interest on the outstanding principal amount of the
non-contingent Canadian Obligations, in each case, at a per annum rate equal to
the Interest Rate plus the Applicable Margin. Subject to Section 3.6, all U.S.
Revolving Loans shall be deemed Eurodollar Rate Loans. Subject to Section
3.1(b), all Canadian Revolving Loans shall be Canadian Base Rate Loans.

 

(b) CDOR Rate Option.

 

(i) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Canadian Base Rate with respect to Canadian Revolving
Loans, Canadian Borrowers shall have the option, subject to Section 3.1(b)(ii)
below (the

 

 41 

 

 

“CDOR Rate Option”) to have interest on all or a portion of the Canadian
Revolving Loans be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Canadian Base Rate Loan to a CDOR Rate
Loan, or upon continuation of a CDOR Rate Loan as a CDOR Rate Loan) at a rate of
interest based upon the CDOR Rate. Interest on CDOR Rate Loans shall be payable
on the earliest of (A) the last day of the Interest Period applicable thereto;
provided, that, subject to the following clauses (B) and (C), in the case of any
Interest Period greater than 3 months in duration, interest shall be payable at
3 month intervals after the commencement of the applicable Interest Period and
on the last day of such Interest Period), (B) the date on which all or any
portion of the Canadian Obligations are accelerated pursuant to the terms
hereof, or (C) the date on which this Agreement is terminated pursuant to the
terms hereof. On the last day of each applicable Interest Period, unless the
Canadian Borrowers properly have exercised the CDOR Rate Option with respect
thereto, the interest rate applicable to such CDOR Rate Loan automatically shall
convert to the rate of interest then applicable to Canadian Base Rate Loans of
the same type hereunder.

 

(ii) CDOR Rate Election.

 

(A) Canadian Borrowers may, at any time and from time to time, so long as
Canadian Borrowers have not received a notice from Agent (which notice Agent may
elect to give or not give in its discretion unless Agent is directed to give
such notice by the Required Lenders, in which case, it shall give the notice to
Canadian Borrowers), after the occurrence and during the continuance of an Event
of Default, to terminate the right of Canadian Borrowers to exercise the CDOR
Rate Option during the continuance of such Event of Default, elect to exercise
the CDOR Rate Option by notifying Agent prior to 11:00 a.m. Eastern (Toronto)
time at least 2 Business Days prior to the commencement of the proposed Interest
Period (the “CDOR Rate Deadline”). Notice of Canadian Borrowers’ election of the
CDOR Rate Option by such Borrowers for a permitted portion of the Canadian
Revolving Loans and an Interest Period pursuant to this Section shall be made by
delivery to Agent of a CDOR Rate Notice received by Agent before the CDOR Rate
Deadline, or by telephonic notice received by Agent before the CDOR Rate
Deadline (to be confirmed by delivery to Agent of a CDOR Rate Notice received by
Agent prior to 5:00 p.m. Eastern (Toronto) time on the same day). Promptly upon
its receipt of each such CDOR Rate Notice, Agent shall provide a copy thereof to
each of the affected Canadian Lenders.

 

(B) Each CDOR Rate Notice shall be irrevocable and binding on Canadian
Borrowers. In connection with each CDOR Rate Loan, Canadian Borrowers shall
indemnify, defend, and hold Agent and the applicable Canadian Lenders harmless
against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of (A) the payment of any principal of any such CDOR Rate Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of: (x) an Event of Default, or (y) a Lender being required to assign its Loans
or assign or terminate its Commitments under the terms hereunder), (B) the
conversion of such CDOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any CDOR Rate Loan on the date specified in any CDOR Rate Notice
delivered pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Canadian Lender delivered to Canadian Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Canadian Lender is entitled to receive pursuant to this Section 3.1(b) shall be
conclusive absent

 

 42 

 

 

manifest error. Borrowers shall pay such amount to Agent or the Canadian Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If
a payment of a CDOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of the Canadian Borrowers, hold the amount of such
payment as cash collateral in support of the Canadian Obligations until the last
day of such Interest Period and apply such amounts to the payment of the
applicable CDOR Rate Loan on such last day, it being agreed that Agent has no
obligation to so defer the application of payments to any CDOR Rate Loan and
that, in the event that Agent does not defer such application, Borrowers shall
be obligated to pay any resulting Funding Losses.

 

(C) Unless Agent, in its sole discretion, agrees otherwise, Canadian Borrowers
shall have not more than 8 CDOR Rate Loans in effect at any given time. Canadian
Borrowers may only exercise the CDOR Rate Option for proposed CDOR Rate Loans of
at least C$500,000 and in increments of C$500,000.

 

(iii) Conversion. Canadian Borrowers may convert CDOR Rate Loans to Canadian
Base Rate Loans at any time; provided, that in the event that CDOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any prepayment through the
required application by Agent of any payments or proceeds of Collateral in
accordance with the terms hereof or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, each Canadian Borrower shall
indemnify, defend, and hold Agent and the Canadian Lenders and their
Participants harmless against any and all Funding Losses in accordance with
Section 3.1(b)(ii).

 

(iv) Special Provisions Applicable to CDOR Rate. The applicable CDOR Rate may be
adjusted by Agent with respect to any Canadian Lender on a prospective basis to
take into account any additional or increased costs to such Canadian Lender of
maintaining or obtaining any bankers’ acceptances, Canadian Dollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
any of the changes described in Section 3.6 (including any changes in tax laws
(except in respect of Indemnified Taxes or Excluded Taxes)) and changes in the
reserve requirements imposed by any Governmental Authority, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the CDOR Rate. In any such event, the affected Canadian Lender shall
give Canadian Borrowers and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Canadian Lender and,
upon its receipt of the notice from the affected Canadian Lender, Canadian
Borrowers (1) may, by notice to such affected Canadian Lender require such
Canadian Lender to furnish to Canadian Borrowers a statement setting forth in
reasonable detail the basis for adjusting such CDOR Rate and the method for
determining the amount of such adjustment (which statement of calculations shall
be deemed to be correct absent manifest error), and (2) may repay the CDOR Rate
Loans of all Canadian Lenders in full (but not in part) (together with any
amounts due under Section 3.1(b)(ii)).

 

(v) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Canadian Lender, nor any of their

 

 43 

 

 

Participants, is required actually to acquire bankers’ acceptances to fund or
otherwise match fund any Obligation as to which interest accrues at the
applicable CDOR Rate.

 

(c) Intentionally Omitted.

 

(d) Intentionally Omitted.

 

(e) Notwithstanding the foregoing, Borrowers shall pay to Agent, for the benefit
of Lenders, interest, at Agent’s option, with notice to Borrowers, at a rate two
(2.0%) percent per annum greater than the applicable rate(s) chargeable above on
the non-contingent Obligations for the period from and after the date of
termination or non-renewal hereof, or the date of the occurrence of an Event of
Default, and for so long as such Event of Default is continuing as determined by
Agent and until such time as Agent has received full and final payment of all
such Obligations (notwithstanding entry of any judgment against Borrowers). All
interest accruing hereunder on and after the occurrence of any of the events
referred to in this Section 3.1(e) shall be payable on demand.

 

(f) Except to the extent provided to the contrary in Section 3.1(b) above,
interest shall be payable by Borrowers to Agent, for the benefit of Lenders,
monthly in arrears not later than the first day of each calendar month. Interest
shall be calculated on the basis of a three hundred sixty (360) day year and
actual days elapsed.

 

(g) For the purposes of the Interest Act (Canada), the yearly rate of interest
to which any rate calculated on the basis of a period of time different from the
actual number of days in the year (360 days, for example) is equivalent is the
stated rate multiplied by the actual number of days in the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example). The rates of interest under this Agreement are nominal rates,
and not effective rates or yields. The principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement.

 

3.2 Fee Letter. U.S. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.

 

3.3 Closing Fees.

 

(a) U.S. Borrowers shall pay to Agent, for the benefit of City National Bank on
account of the addition of its Commitments on the date hereof, Fifty Thousand
Dollars ($50,000), which fee shall be fully earned as of and payable on the date
hereof.

 

(b) U.S. Borrowers shall pay to Agent, for the benefit of the U.S. Lenders in
accordance with their Pro Rata Shares (calculated under clause (a) of the
definition of Pro Rata Share), an amendment fee in an amount equal to
Sixty-Eight Thousand Seven Hundred Fifty Dollars ($68,750), which fee shall be
fully earned as of and payable on the date hereof.

 

3.4 Unused Line Fee. U.S. Borrowers shall pay to Agent, for the benefit of U.S.
Lenders in accordance with their Pro Rata Shares (calculated under clause (a) of
the definition of Pro Rata Share), monthly, an unused line fee equal to
one-quarter of one percent (0.25%) per annum calculated upon the amount, if any,
by which the Maximum Credit then in effect, exceeds

 

 44 

 

 

the average daily principal balance of the outstanding Loans and Letter of
Credit Accommodations during the immediately preceding month while this
Agreement is in effect and for so long thereafter as any of the Obligations are
outstanding, which fee shall be payable on the first day of each month in
arrears.

 

3.5 Compensation Adjustment.

 

(a) If after the date of this Agreement the introduction of, or any change in,
any law or any rule, regulation, policy, guideline or directive of a
Governmental Authority having general application to financial institutions of
the same type as Agent or any Lender or any Participant, or any interpretation
thereof, or compliance by Agent or any Lender or any Participant therewith
(provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in implementation thereof, and (y) all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States, Canada or foreign regulatory authorities, in each case pursuant
to Basel III, shall in each case be deemed to be a “change in law”, regardless
of the date enacted, adopted, issued or implemented):

 

(i) subjects Agent or any Lender to any tax, duty, charge or withholding on or
from payments due from Borrowers (except in respect of Indemnified Taxes or
Excluded Taxes), or changes the basis of taxation of payments, in either case in
respect of amounts due it hereunder, or

 

(ii) imposes or increases or deems applicable any reserve requirement or other
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
Agent or any Lender or any Participant, or

 

(iii) imposes any other condition the result of which is to increase the cost to
Agent or any Lender or any Participant of making, funding or maintaining the
Loans or Letter of Credit Accommodations or reduces any amount receivable by
Agent or any Lender or any Participant in connection with the Loans or Letter of
Credit Accommodations, or requires Agent or any Lender or any Participant to
make payment calculated by references to the amount of loans held or interest
received by it, by an amount deemed material by Agent or any Lender or any
Participant, or

 

(iv) imposes or increases any capital or liquidity requirement or affects the
amount of capital required or expected to be maintained (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity) by Agent or any Lender
or any Participant or any corporation controlling Agent or any Lender or any
Participant, and Agent or any Lender or any Participant determines that such
imposition or increase in capital requirements or increase in the amount of
capital expected to be maintained is based upon the existence of this Agreement
or the Loans or Letter of Credit Accommodations hereunder, all of which may be
determined by Agent’s reasonable

 

 45 

 

 

allocation of the aggregate of its impositions or increases in capital required
or expected to be maintained,

 

and the result of any of the foregoing is to increase the cost to Agent or any
Lender or any Participant of making, renewing or maintaining the Loans or Letter
of Credit Accommodations, or to reduce the rate of return to Agent or any Lender
or any Participant on the Loans or Letter of Credit Accommodations, then upon 10
days’ prior written notice by Agent, Borrowers shall pay to Agent, for the
benefit of Lenders, and continue to make periodic payments to Agent, for the
benefit of Lenders, such additional amounts as may be necessary to compensate
any Lender or any Participant for any such additional cost incurred or reduced
rate of return realized.

 

(b) A certificate of Agent or any Lender claiming entitlement to compensation as
set forth above will be conclusive in the absence of manifest error. Such
certificate will set forth the nature of the occurrence giving rise to such
compensation, the additional amount or amounts to be paid and the compensation
and the method by which such amounts were determined. In determining any
additional amounts due from Borrowers under this Section 3.5, Agent and each
Lender shall act reasonably and in good faith and will, to the extent that the
increased costs, reductions, or amounts received or receivable relate to Agent
or such Lender’s or a Participant’s loans or commitments generally and are not
specifically attributable to the Loans and commitments hereunder, use averaging
and attribution methods which are reasonable and equitable and which cover all
such loans and commitments by Agent or such Lender or such Participant, as the
case may be, whether or not the loan documentation for such other loans and
commitments permits Agent or such Lender or such Participant to receive
compensation costs of the type described in this Section 3.5.

 

3.6 Changes in Laws and Increased Costs of Loans. (a) In the event that (i) any
change in market conditions or any law, regulation, treaty, or directive, or any
change therein or in the interpretation or application thereof make it unlawful
or impractical for Agent or any U.S. Lender to fund or maintain extensions of
credit with interest based upon the Eurodollar Rate or to continue such funding
or maintaining, or to determine or charge interest rates based upon the
Eurodollar Rate, (ii) Agent or any U.S. Lender determines that by reasons
affecting the London Interbank Eurodollar market, adequate and reasonable means
do not exist for ascertaining the Eurodollar Rate, or (iii) Agent or any U.S.
Lender determines that the interest rate based on the Eurodollar Rate will not
adequately and fairly reflect the cost to Agent or such U.S. Lender of
maintaining or funding Loans at the interest rate based upon the Eurodollar
Rate, the applicable U.S. Lender shall give notice of such changed circumstances
to Agent and Agent shall give notice of such changed circumstances to the U.S.
Borrowers and (A) interest on the principal amount of such extensions of credit
thereafter shall accrue interest at a rate equal to the Prime Rate plus the
Applicable Margin, and (B) the U.S. Borrowers shall not be entitled to elect the
Eurodollar Rate until Agent and the U.S. Lenders determine that it would no
longer be unlawful or impractical to do so or that such increased costs would no
longer be applicable.

 

(b) In the event that (i) any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof make it unlawful or impractical for Agent or any Canadian
Lender to fund or maintain extensions of credit with interest based upon the
CDOR Rate or to continue such funding or maintaining, or to determine or charge
interest rates based upon the CDOR Rate, (ii) Agent or any Canadian Lender

 

 46 

 

 

determines that by reasons affecting the bankers’ acceptance market, adequate
and reasonable means do not exist for ascertaining the CDOR Rate, or (iii) Agent
or any Canadian Lender determines that the interest rate based on the CDOR Rate
will not adequately and fairly reflect the cost to Agent or such Canadian Lender
of maintaining or funding Loans at the interest rate based upon the CDOR Rate,
the applicable Canadian Lender shall give notice of such changed circumstances
to Agent and Agent shall give notice of such changed circumstances to the
Canadian Borrowers and (A) in the case of any CDOR Rate Loans of such Canadian
Lender that are outstanding, the date specified in such Canadian Lender’s notice
shall be deemed to be the last day of the Interest Period of such CDOR Rate
Loans, and interest on the principal amount of such extensions of credit
thereafter shall accrue interest at a rate equal to the Canadian Base Rate plus
the Applicable Margin, and (B) the Canadian Borrowers shall not be entitled to
elect the CDOR Rate until Agent and the Canadian Lenders determine that it would
no longer be unlawful or impractical to do so or that such increased costs would
no longer be applicable.

 

3.7 Mitigation Obligations; Replacement of Lenders. If any Lender requests
compensation under Section 3.1(b)(iv) or Section 3.5 (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
3.1(b)(iv) or Section 3.5 and (ii) in the reasonable judgment of such Affected
Lender, such designation or assignment would not subject it to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. The Borrowers agree to pay all reasonable out-of-pocket
costs and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to Section
3.1(b)(iv) or Section 3.5, as applicable, then the Borrowers (without prejudice
to any amounts then due to such Affected Lender under Section 3.1(b)(iv) or
Section 3.5) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under Section
3.1(b)(iv) or Section 3.5, seek a substitute Lender reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s U.S. Commitment and such Affected Lender’s or its Affiliate’s Canadian
Commitment hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and U.S. Commitment and/or its or its Affiliates Canadian
Commitment, pursuant to an Assignment and Acceptance, and upon such purchase by
the Replacement Lender, such Replacement Lender shall be deemed to be a “Lender”
for purposes of this Agreement and such Affected Lender shall cease to be a
“Lender” for purposes of this Agreement.

 

3.8 Anti-Corruption Laws and Sanctions. The Borrowers have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Borrowers, their respective Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrowers, their respective Subsidiaries and their respective
officers and employees and to the knowledge of the Borrowers their respective
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) any Borrower, any Subsidiary or,
to the knowledge of such

 

 47 

 

 

Borrower or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of any Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit Accommodation, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

 

SECTION 4. CONDITIONS PRECEDENT.

 

4.1 Conditions Precedent to Agreement. Each of the following is a condition
precedent, except as may be waived in accordance with Section 11.3, to the
effectiveness of this Agreement and to this Agreement amending and restating the
Original Loan Agreement in its entirety:

 

(a) all requisite corporate or company action and proceedings in connection with
this Agreement and the other Financing Agreements shall be satisfactory in form
and substance to Agent, and Agent shall have received all information and copies
of all documents, including, without limitation, records of requisite corporate
or company action and proceedings which Agent may have requested in its
Permitted Discretion in connection therewith, such documents where requested by
Agent in its Permitted Discretion or its counsel to be certified by appropriate
corporate or company officers or Governmental Authorities;

 

(b) no material adverse change shall have occurred in the assets, business or
prospects of Borrowers since the date of Agent’s latest field examination and no
change or event shall have occurred which would impair the ability of any
Borrower or any Obligor to perform its obligations hereunder or under any of the
other Financing Agreements to which it is a party or of Agent to enforce the
Obligations or realize upon the Collateral;

 

(c) Agent shall have received an Information Certificate duly executed and
delivered by each Borrower;

 

(d) with respect to the Canadian Borrowers and Canadian Obligors, Agent shall
have received, in form and substance reasonably satisfactory to Agent, and
reviewed to its reasonable satisfaction, UCC, PPSA, Bank Act, tax lien,
litigation, bankruptcy and intellectual property searches from all offices that
Agent deems appropriate in its sole discretion;

 

(e) Agent shall have received, in form and substance satisfactory to Agent,
opinion letters of counsel to Borrowers and Obligors with respect to the
Financing Agreements, registration and such other matters as Agent may
reasonably request;

 

(f) Agent shall have received the Fee Letter duly executed and delivered by U.S.
Borrowers;

 

(g) Agent shall have received the Canadian Security Documents;

 

(h) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 9.5 of the Agreement, the form
and substance of which shall be satisfactory to Agent;

 

 48 

 

 

(i) Agent shall have completed its business, legal, and collateral due diligence
with respect to the Canadian Borrowers, including a review of their respective
material agreements, in each case, the results of which shall be satisfactory to
Agent; and

 

(j) all other documents and legal matters (including estoppel certificates,
discharges and subordination agreements) in connection with the transactions
contemplated by this Agreement shall have been delivered, executed or recorded
and shall be in form and substance reasonably satisfactory to Agent.

 

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations. Each
of the following is an additional condition precedent (except as may be waived
in accordance with Section 11.3) to Lenders (or Agent on behalf of Lenders)
making Loans and/or providing Letter of Credit Accommodations to any Borrowers,
including the initial Loans and Letter of Credit Accommodations and any future
Loans and Letter of Credit Accommodations:

 

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto, except to the extent
related to an earlier date, in which case such representations and warranties
shall speak only of such earlier date; and

 

(b) no Event of Default and no event or condition which, with notice or passage
of time or both, would constitute an Event of Default, shall exist or have
occurred and be continuing on and as of the date of the making of such Loan or
providing such Letter of Credit Accommodation and after giving effect thereto.

 

SECTION 5. GRANT OF SECURITY INTEREST.

 

To secure payment and performance of all Obligations, each U.S. Borrower hereby
grants to Agent, for itself and the ratable benefit of Secured Parties, a
continuing security interest in, a lien upon, and a right of set off against,
and hereby assigns to Agent, for itself and the ratable benefit of Secured
Parties, as security, and, to secure payment and performance of all Canadian
Obligations, each Canadian Borrower hereby grants to Agent, for itself and the
ratable benefit of Secured Parties, a continuing security interest in, a lien
upon, and a right of set off against, and hereby assigns to Agent, for itself
and the ratable benefit of Secured Parties with respect to the Canadian
Obligations, as security, all personal property and interests in property of
such Borrower, whether now owned or hereafter acquired or existing, and wherever
located (collectively, the “Collateral”), including, without limitation, the
following:

 

5.1 all Accounts and other indebtedness owed to such Borrower;

 

5.2 all present and future contract rights, general intangibles (including, but
not limited to, tax and duty refunds, registered and unregistered patents,
trademarks, service marks, copyrights, trade names, applications for the
foregoing, trade secrets, goodwill, processes, drawings, blueprints, customer
lists, mailing lists, licenses, whether as licensor or licensee, choses in
action and other claims and existing and future leasehold interests in
equipment, real

 

 49 

 

 

estate and fixtures), chattel paper, documents, instruments, securities,
investment property, letters of credit, proceeds of letters of credit, bankers’
acceptances and guaranties;

 

5.3 all present and future monies, securities, securities entitlements, credit
balances, deposits, deposit accounts and other property of such Borrower now or
hereafter held or received by or in transit to Agent, any Lender or any of their
respective affiliates or at any other depository or other institution from or
for the account of such Borrower, whether for safekeeping, pledge, custody,
transmission, collection or otherwise, and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Accounts and other Collateral, including, without limitation, (a) rights and
remedies under or relating to guaranties, contracts of suretyship, letters of
credit and credit and other insurance related to the Collateral, (b) rights of
stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (c) goods described in
invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, Accounts or other Collateral, including, without
limitation, returned, repossessed and reclaimed goods, and (d) deposits by and
property of account debtors or other persons securing the obligations of account
debtors;

 

5.4 all Inventory;

 

5.5 all Equipment;

 

5.6 all Records;

 

5.7 the Real Estate and the Adjacent Real Estate; and

 

5.8 all products and proceeds of the foregoing, in any form, including, without
limitation, insurance proceeds and any claims against third parties for loss or
damage to or destruction of any or all of the foregoing.

 

Notwithstanding anything to the contrary in this Section 5 or in the other
Financing Agreements, the Collateral of the U.S. Borrowers which secures the
U.S. Obligations shall not include in excess of 65% of the voting stock of any
Foreign Subsidiary of the U.S. Borrowers.

 

SECTION 6. COLLECTION AND ADMINISTRATION.

 

6.1 Borrowers’ Loan Account. Agent shall maintain (a) one or more loan
account(s) on its books in which shall be recorded (i) all U.S. Revolving Loans,
all U.S. Letter of Credit Accommodations and all other U.S. Obligations and the
Collateral of U.S. Borrowers, (ii) all payments made by or on behalf of U.S.
Borrowers and (iii) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, fees, charges, costs, expenses and
interest with respect to the U.S. Obligations, and (b) one or more loan
account(s) on its books in which shall be recorded (i) all Canadian Revolving
Loans, all Canadian Letter of Credit Accommodations and all other Canadian
Obligations and the Collateral of Canadian Borrowers, (ii) all payments made by
or on behalf of Canadian Borrowers and (iii) all other appropriate debits and
credits as provided in this Agreement, including, without limitation, fees,
charges, costs, expenses and interest with respect to the Canadian Obligations.
All entries in the

 

 50 

 

 

loan accounts shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

6.2 Statements. Agent shall render (a) to U.S. Borrowers each month a statement
setting forth the balance in the U.S. Borrowers’ loan account(s) maintained by
Agent for U.S. Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses, and (b) to Canadian Borrowers
each month a statement setting forth the balance in the Canadian Borrowers’ loan
account(s) maintained by Agent for Canadian Borrowers pursuant to the provisions
of this Agreement, including principal, interest, fees, costs and expenses. Each
such statement shall be subject to subsequent adjustment by Agent but shall,
absent manifest errors or omissions, be considered correct and deemed accepted
by Borrowers and conclusively binding upon Borrowers as an account stated except
to the extent that Agent receives a written notice from Borrowers of any
specific exceptions of Borrowers thereto within sixty (60) days after the date
such statement has been mailed by Agent. Until such time as Agent shall have
rendered to Borrowers a written statement as provided above, the balance in
Borrowers’ loan account(s) shall be presumptive evidence of the amounts due and
owing to Agent and Lenders by Borrowers.

 

6.3 Collection of Accounts.

 

(a) Borrowers shall establish and maintain, at their expense, deposit account
arrangements and merchant payment arrangements with the banks set forth in the
Information Certificates and after prior written notice to Agent, such other
banks as Borrowers may hereafter select as are acceptable to Agent. The banks
set forth in the Information Certificates constitute all of the banks with whom
any Borrower has deposit account arrangements and merchant payment arrangements
as of the date hereof.

 

(i) Borrowers shall deposit all proceeds from sales of Inventory in every form
(including, without limitation, cash, checks, credit card sales drafts, credit
card sales of charge slip or receipts and other forms of daily receipts) and all
other proceeds of Collateral that are received at Borrowers’ retail store
location(s), on each Business Day into the deposit accounts of Borrowers used
solely for such purpose as set forth in the Information Certificates. Borrowers
shall irrevocably authorize and direct in writing, in form and substance
satisfactory to Agent, each of the banks into which proceeds from sales of
Inventory and any and all other proceeds of Collateral are at any time deposited
as provided above to send by wire transfer on a daily basis all funds deposited
in such account, and shall irrevocably authorize and direct in writing their
account debtors, Credit Card Issuers and Credit Card/Check Processors to
directly remit payments on their Accounts, Credit Card Receivables and all other
payments constituting proceeds of Inventory to the Blocked Accounts described in
Section 6.3(a)(ii) below. Notwithstanding the foregoing, so long as no Event of
Default has occurred and is continuing, those of such banks used by Borrowers’
retail store locations shall remit the foregoing proceeds received by them to
the Blocked Accounts on a weekly basis, instead of a daily basis, provided,
that, the aggregate sum of such proceeds held by those banks shall not exceed
Five Hundred Thousand Dollars ($500,000) at any time. Such authorizations and
directions shall not be rescinded, revoked or modified without the prior written
consent of Agent.

 

 51 

 

 

(ii) U.S. Borrowers shall establish and maintain, at their expense a blocked
account or lockboxes and related blocked accounts (in either case, each a “U.S.
Blocked Account” and collectively the “U.S. Blocked Accounts”), as Agent may
specify, with such bank or banks as are acceptable to Agent into which U.S.
Borrowers shall promptly deposit and direct their account debtors to directly
remit all payments on their Accounts and all payments constituting proceeds of
their Inventory or other Collateral in the identical form in which such payments
are made, whether by cash, check or other manner. Canadian Borrowers shall
establish and maintain, at their expense a blocked account or lockboxes and
related blocked accounts (in either case, each a “Canadian Blocked Account” and
collectively the “Canadian Blocked Accounts” and together with the U.S. Blocked
Accounts, each a “Blocked Account” and collectively, the “Blocked Accounts”), as
Agent may specify, with such bank or banks as are acceptable to Agent into which
Canadian Borrowers shall promptly deposit and direct their account debtors to
directly remit all payments on their Accounts and all payments constituting
proceeds of their Inventory or other Collateral in the identical form in which
such payments are made, whether by cash, check or other manner. Each bank at
which a Blocked Account is established shall enter into an agreement, in form
and substance satisfactory to Agent, providing (unless otherwise agreed to by
Agent) that all items received or deposited in such Blocked Account are the
Collateral of Agent and the applicable Lenders, that the depository bank has no
lien upon, or right to setoff against (or has waived all such rights, except in
respect to customary fees and chargebacks), the Blocked Accounts, the items
received for deposit therein, or the funds from time to time on deposit therein
and that the depository bank will wire, or otherwise transfer, in immediately
available funds, on a daily basis, all funds received or deposited into such
Blocked Account to such bank account of Agent as Agent may from time to time
designate for such purpose with respect to the U.S. Borrowers (the “U.S. Payment
Account”), or with respect to the Canadian Borrowers (the “Canadian Payment
Account”, and together with the U.S. Payment Account, each a “Payment Account”).
All such amounts that are deposited into a Payment Account shall be applied by
the Agent in accordance with Section 6.4. U.S. Borrowers agree that all amounts
deposited in the U.S. Blocked Accounts or other funds received and collected by
Agent or any Lender, whether as proceeds of their Inventory, the collection of
their Accounts or other Collateral or otherwise shall be the Collateral of Agent
and Lenders. Canadian Borrowers agree that all amounts deposited in the Canadian
Blocked Accounts or other funds received and collected by Agent or any Canadian
Lender, whether as proceeds of their Inventory, the collection of their Accounts
or other Collateral or otherwise shall be the Collateral of Agent and Canadian
Lenders.

 

(b) For purposes of calculating interest on the Obligations, such payments or
other funds received will be applied (conditional upon final collection) to the
applicable Obligations one-half of one (1/2) Business Day following the date of
receipt of immediately available funds by Agent in the applicable Payment
Account (such that Borrowers will pay a charge equal to one-half (1/2) of the
additional interest that would have accrued on the sum of such payments or other
funds if the sum was applied to the Obligations one (1) Business Day after
receipt of immediately available funds by Lenders in the applicable Payment
Account). For purposes of calculating the amount of the Loans available to
Borrowers such payments will be applied (conditional upon final collection) to
the applicable Obligations on the Business Day of receipt by Agent in the
applicable Payment Account, if such payments are received within sufficient time
(in accordance with Agent’s usual and customary practices as in effect from time
to time) to credit the applicable Borrowers’ loan account on such day, and if
not, then on the next

 

 52 

 

 

Business Day. In the event that at any time or from time to time there are no
Loans outstanding, Lenders shall be entitled to an administrative charge in an
amount equivalent to the interest Lenders would have received on account of the
above one-half of one (1/2) Business Day clearance had there been Loans
outstanding.

 

(c) Borrowers and all of their affiliates, subsidiaries, shareholders,
directors, employees or agents shall, acting as trustee for Agent and Lenders,
receive, as the property of Agent and Lenders, any monies, cash, checks, notes,
drafts or any other payment relating to and/or proceeds of Accounts or from
sales of Inventory or other Collateral which come into their possession or under
their control and immediately upon receipt thereof, shall deposit or cause the
same to be deposited in the Canadian Blocked Accounts in the case of the
Canadian Borrowers, and the U.S. Blocked Accounts in the case of the U.S.
Borrowers, or remit the same or cause the same to be remitted, in kind, to
Agent. In no event shall any such monies, checks, notes, drafts or other
payments be commingled with any Borrower’s own funds. Borrowers agree to
reimburse Agent and the Lenders on demand for any amounts owed or paid to any
bank at which a Blocked Account is established or any other bank or person
involved in the transfer of funds to or from the Blocked Accounts arising out of
Agent’s or any Lender’s payments to or indemnification of such bank or person,
unless such payment or indemnification obligation of Agent or Lender was a
result of Agent’s or such Lender’s gross negligence or willful misconduct. The
obligation of Borrowers to reimburse Agent and Lenders for such amounts pursuant
to this Section 6.3 shall survive the termination or non-renewal of this
Agreement.

 

6.4 Payments. All U.S. Obligations shall be payable to the U.S. Payment Account
as provided in Section 6.3 of this Agreement or such other place as Agent may
designate from time to time, and all Canadian Obligations shall be payable to
the Canadian Payment Account as provided in Section 6.3 of this Agreement or
such other place as Agent may designate from time to time.

 

(a) Subject to the other terms and conditions contained herein, Agent shall
apply payments received or collected from any Borrower or for the account of any
Borrower (including the monetary proceeds of collections or of realization upon
any Collateral) as follows: first, to pay any fees, indemnities or expense
reimbursements then due to Agent and Lenders from any Borrower; second, to pay
interest due in respect of any Loans (and including any Special Agent Advances)
or Letter of Credit Accommodations; third, to pay or prepay principal in respect
of Special Agent Advances; fourth, to pay principal due in respect of the Loans,
on a pro rata basis; fifth, at any time an Event of Default exists or has
occurred and is continuing, to provide cash collateral for any Letter of Credit
Accommodations; sixth, ratably, up to the amount of the most recently
established Availability Reserve established pursuant to clause (iv) of the
definition of “Canadian Availability Reserve” or “U.S. Availability Reserve”, as
applicable (and not exceeding the amounts agreed with respect thereto pursuant
to the applicable Bank Product Provider Letter Agreement), to pay or prepay any
Obligations arising under or pursuant to any Bank Products based upon amounts
then certified by the applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Products; seventh, to pay or prepay any other
Obligations whether or not then due, in such order and manner as Agent
determines and at any time an Event of Default exists or has occurred and is
continuing, to provide cash collateral for any contingent Obligations (but not
including for this purpose any Obligations arising under or pursuant to any

 

 53 

 

 

Bank Products); and eighth, to pay or prepay any Obligations arising under or
pursuant to any Bank Products and at any time an Event of Default exists or has
occurred and is continuing, to provide cash collateral for any contingent
Obligations arising under or pursuant to any Bank Products (based upon amounts
then certified by the applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent)); provided, that, so long as no Event of
Default has occurred and is continuing, proceeds generated in the ordinary
course of Borrowers’ business on Accounts or Inventory will not be applied to
any principal amount not yet due and payable on contingent Obligations.

 

(b) Notwithstanding the foregoing, (i) any such payment from or for the account
of the U.S. Borrowers or application of proceeds from Collateral of the U.S.
Borrowers (which at the time of remittance to the Agent are either identified as
such by the U.S. Borrowers or known as such by Agent) shall be applied first, to
the Obligations (other than the Canadian Obligations), and second, to the
Canadian Obligations, and (ii) any such payment from or on the account of the
Canadian Borrowers or application of proceeds from Collateral of the Canadian
Borrowers (which at the time of remittance to the Agent are either identified as
such by the Canadian Borrowers or known as such by Agent) shall be applied
solely to the Canadian Obligations, in each case of clauses (i) and (ii), in the
order of priority otherwise set forth in clause (a) of this Section 6.4.

 

(c) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of U.S. Borrowers, with respect to the
U.S. Obligations, and Canadian Borrowers, with respect to the Canadian
Obligations. Borrowers shall make all payments to Agents and the Lenders on the
Obligations without setoff, counterclaim, or other defense. If after receipt of
any payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Agreement shall continue in full force and effect as if such payment or proceeds
had not been received by such Person. Borrowers shall be liable to pay to Agent
and Lenders, and do hereby indemnify and hold Agent and each Lender harmless for
the amount of any payments or proceeds surrendered or returned. This Section 6.4
shall remain effective notwithstanding any contrary action which may be taken by
Agent or any Lender in reliance upon such payment or proceeds. This Section 6.4
shall survive the payment of the Obligations and the termination or non-renewal
of this Agreement.

 

(d) The U.S. Revolving Loans and other U.S. Obligations (unless such other U.S.
Obligations expressly provide otherwise) shall be made and repaid in Dollars.
The Canadian Revolving Loans and other Canadian Obligations (unless such other
Canadian Obligations expressly provide otherwise) shall be made and repaid in
Canadian Dollars.

 

6.5 Taxes.

 

(a) Payments. All payments made by Borrowers under this Agreement or any other
Financing Agreements will be made free and clear of, and without deduction or
withholding for, any present or future Taxes, except as required by applicable
law. In the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the

 

 54 

 

 

next sentence of this Section 6.5(a). If any Indemnified Taxes are so levied or
imposed, Borrowers agree to pay the full amount of such Indemnified Taxes and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement, any note, or Financing Agreement, including any amount
paid pursuant to this Section 6.5(a) after withholding or deduction for or on
account of any Indemnified Taxes, will not be less than the amount provided for
herein. Borrowers will furnish to Agent as promptly as possible after the date
the payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts evidencing such payment by Borrowers. Borrowers agree to
pay any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Financing
Agreement.

 

(b) Exemptions. (i) If a Lender or any transferee or assignee of such Lender,
including any Participant, (any such transferee or assignee being referred to as
a “Transferee”) that is not a U.S. Person (a “Non-U.S. Lender”) is entitled to
claim an exemption or reduction from United States withholding tax, such
Non-U.S. Lender agrees with and in favor of Agent, to deliver to Agent one of
the following before receiving its first payment under this Agreement:

 

(A) if such Non-U.S. Lender is entitled to claim an exemption from United States
withholding tax pursuant to the portfolio interest exception, (1) a statement of
the Non-U.S. Lender, signed under penalty of perjury, that it is not a (I) a
“bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder
of any Borrower or any Obligor (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower or
any Obligor within the meaning of Section 864(d)(4) of the IRC, and (2) a
properly completed and executed IRS Form W-8BEN, IRS Form W-8BEN-E or Form
W-8IMY (with proper attachments);

 

(B) if such Non-U.S. Lender is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E;

 

(C) if such Non-U.S. Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI;

 

(D) if such Non-U.S. Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding tax because such Non-U.S.
Lender serves as an intermediary, a properly completed and executed copy of IRS
Form W-8IMY (with proper attachments);

 

(E) properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax; or

 

 55 

 
 





(F) if a payment made to a Lender under any Financing Agreement would be subject
to U.S. federal income withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Agent (or, in the case of a Participant, to the Lender
granting the participation only) at the time or times prescribed by law and at
such time or times reasonably requested by Agent (or, in the case of a
Participant, the Lender granting the participation) such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or any Borrower or Obligor to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(F), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(ii) Each Non-U.S. Lender shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent of any change in circumstances which would modify or render invalid
any claimed exemption or reduction.

 

(iii) If a Lender or Transferee claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Transferee agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Transferee, to the Lender) any such form or forms, as may be required under the
laws of such jurisdiction as a condition to exemption from, or reduction of,
foreign withholding or backup withholding tax before receiving its first payment
under this Agreement, but only if such Lender or such Transferee is legally able
to deliver such forms, provided, that nothing in this Section 6.5(b)(iii) shall
require a Lender or Transferee to disclose any information that it deems to be
confidential (including without limitation, its tax returns). Each Lender and
each Transferee shall provide new forms (or successor forms) upon the expiration
or obsolescence of any previously delivered forms and to promptly notify Agent
(or, in the case of a Transferee, to the Lender) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

(iv) If a Lender or Transferee claims exemption from, or reduction of,
withholding tax and such Lender or Transferee sells, assigns, grants a
participation in, or otherwise transfers all or part of the obligations of
Borrowers to such Lender or Transferee, such Lender or Transferee agrees to
notify the Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of obligations of Borrowers to such Lender or
Transferee. To the extent of such percentage amount, the Agent will treat such
Lender’s or such Transferee’s documentation provided pursuant to Section
6.5(b)(i) or 6.5(b)(iii) as no longer valid. With respect to such percentage
amount, such Transferee may provide new documentation, pursuant to Section
6.5(b)(i) or 6.5(b)(iii), if applicable. Borrowers agree that each Transferee
shall be entitled to the benefits of this Section 6.5 with respect to its
participation in any portion of the

 

 56 

 

 

commitments and the obligations so long as such Transferee complies with the
obligations set forth in this Section 6.5 with respect thereto.

 

(c) Reductions. (i) If a Lender or a Transferee is subject to an applicable
withholding tax, Agent (or, in the case of a Transferee, the Lender granting the
participation) may withhold from any payment to such Lender or such Transferee
an amount equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 6.5(b)(i) or 6.5(b)(iii) are not delivered to
Agent (or, in the case of a Transferee, to the Lender granting the
participation), then Agent (or, in the case of a Transferee, to the Lender
granting the participation) may withhold from any payment to such Lender or such
Transferee not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

 

(ii) If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Transferee,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Transferee due to a
failure on the part of the Lender or any Transferee (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Transferee failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a Transferee,
such Transferee shall indemnify and hold the Lender granting the participation
harmless) for all amounts paid, directly or indirectly, by Agent (or, in the
case of a Transferee, to the Lender granting the participation), as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent (or, in the case of a
Transferee, to the Lender granting the participation only) under this Section
6.5, together with all costs and expenses (including attorney’s fees and
expenses). The obligation of the Lenders and the Transferees under this
subsection shall survive the payment of all obligations and the resignation or
replacement of Agent.

 

(d) Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 6.5, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 6.5 with respect to Indemnified Taxes giving
rise to such a refund), net of all out-of-pocket expenses of Agent or such
Lender and without interest (other than any interest paid by the applicable
Governmental Authority with respect to such a refund); provided, that Borrowers,
upon the request of Agent or such Lender, agree to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 6.5 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers or any other
Person.

 

6.6 Authorization to Make Loans. Agent and each Lender is authorized to make the
Loans and provide the Letter of Credit Accommodations based upon telephonic or
other

 



 57 

 

 

instructions received from anyone purporting to be an officer of a U.S. Borrower
or a Canadian Borrower, as applicable, or other authorized person or, at the
discretion of Agent or any Lender, if such Loans are necessary to satisfy any
Obligations; provided, that, proceeds of Loans shall be remitted by Agent and
the Lenders to accounts designated by the applicable Borrowers requesting such
Loans in writing, which accounts shall be accounts of such Borrowers requesting
such Loans unless otherwise agreed by Agent. All requests for Loans or Letter of
Credit Accommodations hereunder shall specify the date on which the requested
advance is to be made or Letter of Credit Accommodations established (which day
shall be a Business Day) and the amount of the requested Loan. Requests received
at or before 10:30 a.m. (Los Angeles time) on any Business Day shall be deemed
to have been made as of such Business Day. Requests received on any day that is
not a Business Day or received after 10:30 a.m. (Los Angeles time) on any
Business Day shall be deemed to have been made as of the opening of business on
the immediately following Business Day. Subject to the terms and conditions of
this Agreement, Agent and the applicable Lenders will make the Loans or commence
arranging for the Letter of Credit Accommodations (as requested by the
applicable Borrowers) on the Business Day the request is deemed to have been
made or such later Business Day as may be specified by the applicable Borrowers.
All Loans and Letter of Credit Accommodations under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, the applicable Borrowers when deposited to the credit of such
Borrowers or otherwise disbursed or established in accordance with the
instructions of such Borrowers or in accordance with the terms and conditions of
this Agreement.

 

6.7 Use of Proceeds. Borrowers shall use the proceeds of the Loans and Letter of
Credit Accommodations provided by or on behalf of Lenders to Borrowers hereunder
(a) for costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Financing
Agreements executed in connection herewith and (b) for general operating,
working capital and other proper corporate purposes of Borrowers not otherwise
prohibited by the terms hereof. None of the proceeds will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security or for
the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as amended.

 

6.8 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of U.S. Revolving Loans shall be made
among the U.S. Lenders based on their respective Pro Rata Shares as to the U.S.
Revolving Loans, (b) each payment on account of any U.S. Obligations to or for
the account of one or more of U.S. Lenders in respect of any U.S. Obligations
due on a particular day shall be allocated among the U.S. Lenders entitled to
such payments based on their respective Pro Rata Shares (for clarification,
calculated under clause (a) of the definition of Pro Rata Share) and shall be
distributed accordingly, (c) the making and conversion of Canadian Revolving
Loans shall be made among the Canadian Lenders based on their respective Pro
Rata Shares as to the Canadian Revolving Loans, and (d) each payment on account
of any Canadian Obligations to or for the account of one or more of Canadian
Lenders in respect of any Canadian Obligations due on a particular day shall be
allocated among the Canadian Lenders entitled to such payments based on their
respective Pro

 



 58 

 

 

Rata Shares (for clarification, calculated under clause (b) of the definition of
Pro Rata Share) and shall be distributed accordingly.

 

6.9 Sharing of Payments, Etc.

 

(a) Each Borrower agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim any Agent or Lender may otherwise
have, each Lender shall be entitled, at its option (but subject, as among Agent
and Lenders, to the provisions of Section 6.9(b) hereof), to offset balances
held by it for the account of any Borrower at any of its offices, in dollars or
in any other currency, against any principal of or interest on any Loans owed to
such Lender or any other amount payable to such Lender hereunder, that is not
paid when due (regardless of whether such balances are then due to Borrower), in
which case it shall promptly notify Borrowers and Agent thereof; provided, that,
such Lender’s failure to give such notice shall not affect the validity thereof.
Notwithstanding the foregoing, Agent and Lenders will only offset balances held
by a Lender for the account of any Canadian Borrower against any Canadian
Obligations.

 

(b) Agent and Lenders agree that no Lender shall, except upon the prior written
consent of Agent, exercise any right of setoff, banker’s lien or counterclaim
such Lender may have with respect to any property held by such Lender for the
account of any Borrower. If any Lender (including Agent) shall obtain from any
Borrower payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any other Financing
Agreement through the exercise (in accordance with the terms hereof) of any
right of setoff, banker’s lien or counterclaim or similar right or otherwise
(other than from Agent as provided herein), and, as a result of such payment,
such Lender shall have received more than its Pro Rata Share of the principal of
the Loans or more than its share of such other amounts then due hereunder or
thereunder by such Borrower to such Lender than the percentage thereof received
by any other Lender, it shall promptly pay to Agent, for the benefit of the
applicable Lenders, the amount of such excess and simultaneously purchase from
such other applicable Lenders a participation in the Loans or such other
amounts, respectively, owing to such other applicable Lenders (or such interest
due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all
applicable Lenders shall share the benefit of such excess payment (net of any
expenses that may be incurred by such Lender in obtaining or preserving such
excess payment) in accordance with their respective Pro Rata Shares or as
otherwise agreed by the applicable Lenders. To such end all Lenders shall make
appropriate adjustments among themselves (by the resale of participation sold or
otherwise) if such payment is rescinded or must otherwise be restored.

 

(c) Each Borrower agrees that any Lender so purchasing a participation pursuant
to subsection (b) above (or direct interest) may exercise, in a manner
consistent with this Section, all rights of setoff, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.

 

(d) Nothing contained herein shall require any Lender to exercise any such right
or shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of any Borrower. If, under any

 



 59 

 

 

applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section applies, such Lender
shall, to the extent practicable, assign such rights to Agent for the benefit of
Lenders and, in any event, exercise its rights in respect of such secured claim
in a manner consistent with the rights of Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.

 

6.10 Settlement Procedures.

 

(a) In order to administer the credit facility provided hereunder in an
efficient manner and to minimize the transfer of funds between Agent and
Lenders, Agent may, subject to the terms of this Section, make available, on
behalf of Lenders, the full amount of the Loans requested or charged to
Borrowers’ loan account(s) or otherwise to be advanced by Lenders pursuant to
the terms hereof, without any requirement of prior notice to Lenders of the
proposed Loans.

 

(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section, the amount of each Lender’s Pro Rata Share of the outstanding U.S.
Revolving Loans or Canadian Revolving Loans, as applicable, shall be computed
weekly, and shall be adjusted upward or downward on the basis of the amount of
the outstanding applicable Loans as of 5:00 p.m. Los Angeles time with respect
to U.S. Revolving Loans, or as of 5:00 p.m. Eastern (Toronto) time with respect
to Canadian Revolving Loans, on the Business Day immediately preceding the date
of each settlement computation; provided, that, Agent retains the absolute right
at any time or from time to time to make the above described adjustments at
intervals more frequent than weekly, but in no event more than twice in any
week. Agent shall deliver to each of the Lenders after the end of each week, or
at such lesser period or periods as Agent shall determine, a summary statement
of the amount of outstanding U.S. Revolving Loans or Canadian Revolving Loans,
as applicable, for such period (such week or lesser period or periods being
hereinafter referred to as a “Settlement Period”). If the summary statement is
sent by Agent and received by a Lender prior to 2:00 p.m. Los Angeles time with
respect to U.S. Revolving Loans, or prior to 2:00 p.m. Eastern (Toronto) time
with respect to Canadian Revolving Loans, then such Lender shall make the
settlement transfer described in this Section by no later than 2:00 p.m. Los
Angeles time with respect to U.S. Revolving Loans, or no later than 2:00 p.m.
Eastern (Toronto) time with respect to Canadian Revolving Loans, on the next
Business Day following the date of receipt. If, as of the end of any Settlement
Period, the amount of a Lender’s Pro Rata Share of the outstanding U.S.
Revolving Loans or Canadian Revolving Loans, as applicable, is more than such
Lender’s Pro Rata Share of such outstanding Loans as of the end of the previous
Settlement Period, then such Lender shall forthwith (but in no event later than
the time set forth in the preceding sentence) transfer to Agent by wire transfer
in immediately available funds the amount of the increase. Alternatively, if the
amount of a Lender’s Pro Rata Share of the outstanding U.S. Revolving Loans or
Canadian Revolving Loans, as applicable, in any Settlement Period is less than
the amount of such Lender’s Pro Rata Share of such outstanding Loans for the
previous Settlement Period, Agent shall forthwith transfer to such Lender by
wire transfer in immediately available funds the amount of the decrease. The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent. Each of Agent and Lenders agrees to mark its books and
records at the end of each Settlement Period to show at all times the dollar
amount of its Pro Rate Share of the outstanding Loans and Letter of Credit

 



 60 

 

 

Accommodations. Each Lender shall only be entitled to receive interest on its
Pro Rata Share of the Loans to the extent such Loans have been funded by such
Lender. Because the Agent on behalf of Lenders may be advancing and/or may be
repaid Loans prior to the time when Lenders will actually advance and/or be
repaid such Loans, interest with respect to Loans shall be allocated by Agent in
accordance with the amount of Loans actually advanced by and repaid to each
Lender and the Agent and shall accrue from and including the date such Loans are
so advanced to but excluding the date such Loans are either repaid by any
Borrower or actually settled with the applicable Lender as described in this
Section. Notwithstanding anything to the contrary in this Section, with respect
to any Loan made on any Business Day by Agent on behalf of the Lenders as
provided in this Section in excess of ten percent (10%) of the Maximum Credit,
Agent shall use commercially reasonable efforts to settle such Loan (in
accordance with the procedures set forth in this clause (b)) with the Lenders
the Business Day immediately following the date such Loan was made.

 

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by any Borrower, Agent may apply such amounts repaid directly to any
amounts made available by Agent pursuant to this Section. In lieu of weekly or
more frequent settlements, Agent may at any time require each Lender to provide
Agent with immediately available funds representing its Pro Rata Share of each
Loan, prior to Agent’s disbursement of such Loan to any Borrower. In such event,
all Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in the other Lender’s obligation to make a Loan
requested hereunder nor shall the Commitments of any Lender be increased or
decreased as a result of the default by any other Lender in the other Lender’s
obligation to make a Loan hereunder.

 

(d) If Agent is not funding a particular Loan to the applicable Borrowers
pursuant to this Section on any day, Agent may assume that each U.S. Lender or
Canadian Lender, as applicable, will make available to Agent such Lender’s Pro
Rata Share of the Loan requested or otherwise made on such day and Agent may, in
its discretion, but shall not be obligated to, cause a corresponding amount to
be made available to the applicable Borrowers on such day. If Agent makes such
corresponding amount available to the U.S. Borrowers or the Canadian Borrowers,
as applicable, and such corresponding amount is not in fact made available to
Agent by such Lender, Agent shall be entitled to recover such corresponding
amount on demand from such Lender together with interest thereon for each day
from the date such payment was due until the date such amount is paid to Agent
at the interest rate provided for in Section 3.1 hereof. During the period in
which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to any Borrower
shall, for all purposes hereof, be a Loan made by Agent for its own account.
Upon any such failure by a Lender to pay Agent, Agent shall promptly thereafter
notify the applicable Borrowers of such failure and such Borrowers shall
immediately pay such corresponding amount to Agent for its own account. A Lender
who fails to pay Agent its Pro Rata Share of any Loans made available by the
Agent on such Lender’s behalf in accordance with the terms hereof, or any Lender
who fails to pay any other amount owing to Agent in accordance with the terms
hereof, in each case within one (1) Business Day after the date such payment is
due, is a “Defaulting Lender”. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by or on behalf of

 



 61 

 

 

any Borrower or any Obligor to Agent for the Defaulting Lender’s benefit, nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder.
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
Agent. Agent may hold and, in its discretion, re-lend to the applicable
Borrowers the amount of all such payments received or retained by it for the
account of such Defaulting Lender. For purposes of voting or consenting to
matters with respect to this Agreement and the other Financing Agreements and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
Lender and such Defaulting Lender’s Commitments shall be deemed to be zero (0).
This Section shall remain effective with respect to a Defaulting Lender until
such default is cured. The operation of this Section shall not be construed to
increase or otherwise affect the Commitments of any Lender, or relieve or excuse
the performance by any Borrower or any Obligor of their duties and obligations
hereunder. If any Lender with a U.S. Commitment is a Defaulting Lender, then any
Affiliate of such Lender with a Canadian Commitment shall be deemed to be a
Defaulting Lender and if any Lender with a Canadian Commitment is a Defaulting
Lender, then any Affiliate of such Lender with a U.S. Commitment shall be deemed
to be a Defaulting Lender.

 

(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitments.

 

(f) For the avoidance of doubt, no amounts received by any Canadian Lender with
respect to foreclosure, setoff or otherwise, or proceeds of Collateral of the
Canadian Borrowers or payments with respect to Canadian Obligations shall be
required to be shared with or otherwise economically benefit the U.S. Lenders
with respect to the U.S. Obligations, in their capacities as such.

 

6.11 Bank Products. Borrowers may (but no such Person is required to) request
that the Bank Product Providers provide or arrange for such Person to obtain
Bank Products from Bank Product Providers, and each Bank Product Provider may,
in its sole discretion, provide or arrange for such Person to obtain the
requested Bank Products. Borrowers that obtain Bank Products shall indemnify and
hold Agent harmless from any and all obligations now or hereafter owing to any
other Person by any Bank Product Provider in connection with any Bank Products
other than for gross negligence or willful misconduct on the part of any such
indemnified Person. This Section 6.11 shall survive the payment of the
Obligations and the termination of this Agreement. Borrowers acknowledge and
agree that the obtaining of Bank Products from Bank Product Providers (a) is in
the sole discretion of such Bank Product Provider, and (b) is subject to all
rules and regulations of such Bank Product Provider.

 

SECTION 7. COLLATERAL REPORTING AND COVENANTS.

 

7.1 Collateral Reporting. Borrowers shall provide Agent with the following
documents in a form satisfactory to Agent, in each case, separately with respect
to the U.S. Borrowers and the Canadian Borrowers: (a) on a weekly basis, or, so
long as an FCCR Triggering Event is ongoing (or, after the occurrence of an
Event of Default, so long as such Event of Default is continuing), more
frequently as Agent may request, (i) schedules of sales

 



 62 

 

 

made, credits issued and cash received which, after the occurrence of an Event
of Default or the filing of a bankruptcy petition by or against any Borrower,
and for so long as such Event of Default is continuing or such bankruptcy
petition has not been dismissed, shall separately account for sales of Inventory
subject to the security interest of IBM Credit Corporation, (ii) borrowing base
certificates, (iii) schedules of Inventory (net of fixed assets) separately
identifying Inventory by vendor, type, location and age, with perpetual
inventory reports, and (iv) schedules of accounts payable and accrued accounts
payable to any vendor holding a security interest in any property of the
applicable Borrowers; (b) on a monthly basis, on or before the tenth (10th)
Business Day of such month for the immediately preceding month or more
frequently as Agent may request, (i) agings of accounts receivable, (ii) agings
of accounts payable, accrued accounts payable, lease payables and other
payables, and (iii) a certificate from an authorized officer of the applicable
Borrowers representing that each such Borrower has made payment of sales and use
taxes during such month or, at Agent’s request, other evidence of such payment;
(c) upon Agent’s request, (i) copies of customer statements and credit memos,
remittance advices and reports, and copies of deposit slips and bank statements,
(ii) copies of shipping and delivery documents, and (iii) copies of purchase
orders, invoices and delivery documents for Inventory and Equipment acquired by
the applicable Borrowers; and (d) such other reports as to the Collateral or
other property which is security for the Obligations (or the Canadian
Obligations, as applicable) as Agent shall request in its Permitted Discretion
from time to time. Borrowers shall provide Agent, as soon as available, but in
any event not later than five (5) days after receipt by Borrowers, with all
statements received from Apple Computer and any other vendor who may hold a
security interest in any Borrowers’ assets, together with such additional
information as shall be sufficient to enable Agent to monitor the accounts
payable and accrued accounts payable to them. If any of Borrowers’ records or
reports of the Collateral or other property which is security for the
Obligations (or the Canadian Obligations, as applicable) are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Borrowers hereby irrevocably authorize such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default exists or has occurred and is continuing.

 

7.2 Accounts Covenants.

 

(a) Each Borrower shall notify Agent promptly of the assertion of any claims,
offsets, defenses of counterclaims by any account debtor, or any disputes with
any of such persons or any settlement, adjustment or compromise thereof, in the
schedules, certificates and reports provided pursuant to Section 7.1 hereof.

 

(b) Each Borrower shall notify Agent promptly of: (i) any material delay in any
Borrower’s performance of any of its obligations to any account debtor or the
assertion of any claims, offsets, defenses or counterclaims by any account
debtor, or any disputes with account debtors, or any settlement, adjustment or
compromise thereof, (ii) all material adverse information relating to the
financial condition of any account debtor and (iii) any event or circumstance
which, to Borrowers’ knowledge would cause Agent to consider any then existing
Accounts as no longer constituting Eligible Accounts. No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor, Credit Card Issuer or Credit Card/Check Processor except in
the ordinary course of Borrowers’ business in accordance with their most recent
past practices and policies. So long as no Event of Default

 



 63 

 

 

exists or has occurred and is continuing, Borrowers may settle, adjust or
compromise any claim, offset, counterclaim or dispute with any account debtor,
Credit Card Issuer or Credit Card/Check Processor in the ordinary course of
Borrowers’ business in accordance with their most recent past practices and
policies. At any time that an Event of Default exists or has occurred and is
continuing, Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with any account
debtor, Credit Card Issuer or Credit Card/Check Processor or grant any credits,
discounts or allowances. Each Borrower shall notify Agent promptly of (i) any
notice of a material default by any Borrower under any of the Credit Card/Check
Processing Agreements or of any default which might result in the Credit Card
Issuer or Credit Card/Check Processor ceasing to make payments or suspending
payments to Borrowers, (ii) any notice from any Credit Card Issuer or Credit
Card/Check Processor that such person is ceasing or suspending, or will cease or
suspend, any present or future payments due or to become due to Borrowers from
such person, or that such person is terminating or will terminate any of the
Credit Card/Check Processing Agreements, and (iii) the failure of any Borrower
to comply with any material terms of the Credit Card/Check Processing Agreements
or any terms thereof which might result in the Credit Card Issuer or Credit
Card/Check Processor ceasing or suspending payments to Borrowers.

 

(c) Without limiting the obligation of Borrowers to deliver any other
information to Agent, Borrowers shall promptly report to Agent any return of
Inventory by any account debtor. At any time that Inventory is returned,
reclaimed or repossessed, the Account (or portion thereof) which arose from the
sale of such returned, reclaimed or repossessed Inventory shall not be deemed an
Eligible Account. In the event any account debtor returns Inventory when an
Event of Default exists or has occurred and is continuing, Borrowers shall, upon
Agent’s request, (i) hold the returned Inventory in trust for Agent, (ii)
segregate all returned Inventory from all of its other property, (iii) dispose
of the returned Inventory solely according to Agent’s instructions, and (iv) not
issue any credits, discounts or allowances with respect thereto without Agent’s
prior written consent.

 

(d) With respect to each Account and Credit Card/Check Processing Receivable:
(i) the amounts shown on any invoice delivered to Agent or schedule thereof
delivered to Agent shall be true and complete in all material respects, (ii) no
payments shall be made thereon except payments delivered to Agent pursuant to
the terms of this Agreement, (iii) no credit, discount, allowance or extension
or agreement for any of the foregoing shall be granted to any account debtor,
Credit Card Issuer or Credit Card/Check Processor except as reported to Agent in
accordance with this Agreement and except for credits, discounts, allowances or
extensions made or given in the ordinary course of Borrowers’ business in
accordance with practices and policies previously disclosed to Agent, (iv) there
shall be no setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto except as reported to Agent in
accordance with the terms of this Agreement, (v) none of the transactions giving
rise thereto will violate any applicable state, provincial or federal Laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms.

 

(e) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any

 



 64 

 

 

Account, Credit Card/Check Processing Receivable or other Collateral, by mail,
telephone, facsimile transmission or otherwise.

 

(f) Borrowers shall deliver or cause to be delivered to Agent, with appropriate
endorsement and assignment, with full recourse to Borrowers, all chattel paper
and instruments which Borrowers now own or may at any time acquire immediately
upon Borrowers’ receipt thereof, except as Agent may otherwise agree.

 

(g) Agent may, at any time or times that an Event of Default exists or has
occurred and is continuing, (i) notify any or all account debtors, Credit Card
Issuers or Credit Card/Check Processors that the Accounts and Credit Card/Check
Processing Receivables have been assigned to Agent and that Agent and the
Lenders have a security interest therein and Agent may direct any or all account
debtors, Credit Card Issuers or Credit Card/Check Processors to make payments of
Accounts and Credit Card/Check Processing Receivables directly to Agent, (ii)
extend the time of payment of, compromise, settle or adjust for cash, credit,
return of merchandise or otherwise, and upon any terms or conditions, any and
all Accounts and Credit Card/Check Processing Receivables or other obligations
included in the Collateral and thereby discharge or release the account debtor,
Credit Card Issuer, Credit Card/Check Processor or any other party or parties in
any way liable for payment thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Accounts and Credit Card/Check
Processing Receivables or such other obligations, but without any duty to do so,
and Agent shall not be liable for its failure to collect or enforce the payment
thereof or for the negligence of its agents or attorneys with respect thereto
and (iv) take whatever other action Agent may deem necessary or desirable for
the protection of its interests. At any time that an Event of Default exists or
has occurred and is continuing, at Agent’s request, all invoices and statements
sent to any account debtor shall state that the Accounts due from such account
debtor and such other obligations have been assigned to Agent and are payable
directly and only to Agent and Borrowers shall deliver to Agent such originals
of documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as Agent may require.

 

7.3 Inventory Covenants. With respect to the Inventory:

 

(a) Borrowers shall at all times maintain inventory records reasonably
satisfactory to Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory, Borrowers’ cost
therefor and daily withdrawals therefrom and additions thereto;

 

(b) Borrowers shall conduct, at their option, either periodic cycle counts or a
physical count of the Inventory once every twelve (12) months, but at any time
as Agent may reasonably request upon the occurrence and during the continuance
of an Event of Default. Promptly following such counts, Borrower shall supply
Agent with a report or reports in the form and with such specificity as may be
reasonably satisfactory to Agent;

 

(c) Borrowers shall not remove any Inventory from the locations set forth or
permitted herein, without the prior written consent of Agent, except for sales
of Inventory in the ordinary course of Borrowers’ business and except to move
Inventory directly from one location set forth or permitted herein to another
such location;

 



 65 

 

 

(d) (i) upon Agent’s request, Borrowers shall, at their expense, no more than
one (1) time in any twelve (12) month period, but at any time or times as Agent
may request upon the occurrence and during the continuance of an Event of
Default, deliver or cause to be delivered to Agent a full written appraisal as
to the Inventory in form, scope and methodology acceptable to Agent and
addressing such issues as Agent may require in its commercially reasonable
judgment, issued by a technology appraiser listed on Schedule 7.3 or otherwise
acceptable to Agent and Borrowers, and addressed to Agent and Lenders or upon
which Agent and Lenders are expressly permitted to rely (with the understanding
that Agent may revise the definition of ‘Eligible Inventory’ hereunder or
establish Availability Reserves as Agent may deem advisable in its sole
discretion based upon the results of such updated appraisals); (ii) at any time
upon the occurrence and during the continuance of an Event of Default, and up to
two (2) times in any twelve month period immediately following any month where
the average amount of outstanding Loans, Letter of Credit Accommodations and
other Obligations which are made with respect to Inventory in such month is
greater than $25,000,000, upon Agent’s request, Borrowers shall, at their
expense, deliver or cause to be delivered to Agent a desktop appraisal as to the
Inventory in form, scope and methodology acceptable to Agent and addressing such
issues as Agent may require in its commercially reasonable judgment, issued by
an appraiser acceptable to Agent, and addressed to Agent and Lenders or upon
which Agent and Lenders are expressly permitted to rely (with the understanding
that Agent may revise the definition of ‘Eligible Inventory’ hereunder or
establish Availability Reserves as Agent may deem advisable in its sole
discretion based upon the results of such updated appraisals);

 

(e) Borrowers shall produce, use, store and maintain the Inventory, with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including, but not limited to,
the requirements of the Federal Fair Labor Standards Act of 1938, as amended and
all rules, regulations and orders related thereto);

 

(f) Borrowers assume all responsibility and liability arising from or relating
to the production, use, sale or other disposition of the Inventory;

 

(g) Borrowers shall not sell Inventory to any customer on approval, or any other
basis which entitles the customer to return or may obligate Borrowers to
repurchase such Inventory (except in the ordinary course of Borrowers’ business
pursuant to their existing policies and in accordance with their industry
standards);

 

(h) Borrowers shall keep the Inventory in good and marketable condition;

 

(i) Borrowers shall not, without prior written notice to Agent, acquire or
accept any Inventory on consignment or approval (except in the ordinary course
of Borrowers’ business pursuant to their existing policies, in accordance with
Borrowers’ industry standards, and consistent with Borrowers’ historical
practices, so long as the amount of Inventory on consignment is reported on each
borrowing base certificate delivered hereunder); and

 

(j) upon the occurrence and during the continuance of an Event of Default,
Borrowers shall not return any Inventory to its vendors without the prior
consent of Agent.

 



 66 

 

 

7.4 Equipment Covenants. With respect to the Equipment:

 

(a) upon Agent’s request, Borrowers shall, at their expense, at any time or
times as Agent may request upon the occurrence and during the continuation of an
Event of Default, deliver or cause to be delivered to Agent written reports or
appraisals as to the Equipment in form, scope and methodology reasonably
acceptable to Agent and by an appraiser acceptable to Agent;

 

(b) Borrowers shall keep the Equipment in good order, repair, running and
marketable condition (ordinary wear and tear excepted);

 

(c) Borrowers shall use the Equipment with all reasonable care and caution and
in accordance with applicable standards of any insurance and in conformity with
all applicable laws;

 

(d) the Equipment is and shall be used in Borrowers’ business and not for
personal, family, household or farming use;

 

(e) Borrowers shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of the business of Borrowers or to move
Equipment directly from one such location set forth or permitted herein to
another such location and except for the movement of motor vehicles used by or
for the benefit of Borrowers in the ordinary course of business;

 

(f) the Equipment is now and shall remain personal property and Borrowers shall
not permit any of the Equipment to be or become a part of or affixed to real
property; and

 

(g) Borrowers assume all responsibility and liability arising from the use of
the Equipment.

 

7.5 Power of Attorney. Each Borrower hereby irrevocably designates and appoints
Agent (and all persons designated by Agent) as such Borrower’s true and lawful
attorney-in-fact, and authorizes Agent, in such Borrower’s or Agent’s name, to:

 

(a) at any time an Event of Default has occurred and is continuing:

 

(i) demand payment on Accounts, Credit Card/Check Processing Receivables or
other proceeds of Inventory or other Collateral;

 

(ii) enforce payment of Accounts, Credit Card/Check Processing Receivables or
other Obligations included in the Collateral by legal proceedings or otherwise;

 

(iii) exercise all of such Borrower’s rights and remedies to collect any
Account, Credit Card/Check Processing Receivables or other proceeds of Inventory
or other Collateral;

 



 67 

 

 

(iv) sell or assign any Account and Credit Card/Check Processing Receivables
upon such terms, for such amount and at such time or times as the Agent deems
advisable;

 

(v) settle, adjust, compromise, extend or renew any Accounts and Credit
Card/Check Processing Receivables;

 

(vi) discharge and release any Accounts and Credit Card/Check Processing
Receivables or other Obligations included in the Collateral;

 

(vii) prepare, file and sign such Borrower’s name on any proof of claim in
bankruptcy or other similar document against an account debtor;

 

(viii) notify the post office authorities to change the address for delivery of
such Borrower’s mail to an address designated by Agent, and open and dispose of
all mail addressed to such Borrower, provided, that, any such mail received by
Agent that does not constitute checks or other items of payment shall be
forwarded by Agent to such Borrower promptly after receipt by Agent; and

 

(ix) do all acts and things which are necessary, in Agent’s good faith
determination, to fulfill Borrowers’ obligations under this Agreement and the
other Financing Agreements; and

 

(b) at any time, subject to the terms of the agreement(s) relating to the
Blocked Account(s) to:

 

(i) take control in any manner of any item of payment or proceeds thereof;

 

(ii) have access to any lockbox or postal box into which Borrowers’ mail is
deposited;

 

(iii) endorse such Borrower’s name upon any items of payment or proceeds thereof
and deposit the same in the Agent’s account for application to the Obligations
in accordance with Section 6.4;

 

(iv) endorse such Borrower’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Accounts or Credit
Card/Check Processing Receivables or any goods pertaining thereto or any other
Collateral;

 

(v) sign such Borrower’s name on any verification of Accounts or Credit
Card/Check Processing Receivables and notices thereof to account debtors, Credit
Card Issuers or Credit Card/Check Processors; and

 

(vi) execute in such Borrower’s name and file any UCC financing statements or
amendments thereto as deemed appropriate by Agent to perfect its security
interests in the Collateral.

 



 68 

 

 

Each Borrower hereby releases Agent and each Lender and each of their respective
officers, employees and designees from any liabilities arising from any act or
acts under this power of attorney and in furtherance thereof, whether of
omission or commission; provided that, a party shall not be released from any
such liabilities to the extent such liabilities arise as a result of such
party’s gross negligence or willful misconduct, as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

 

7.6 Right to Cure. After the occurrence and during the continuance of an Event
of Default, Agent may, at its option, (a) cure any default by any Borrower under
any agreement with a third party or pay or bond on appeal any judgment entered
against any Borrower, (b) discharge taxes, liens, security interests or other
encumbrances at any time levied on or existing with respect to the Collateral
and (c) pay any amount, incur any expense or perform any act which, in Agent’s
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Agent and Lenders with respect thereto. Agent
and Lenders may add any amounts so expended to the Obligations (or Canadian
Obligations, in the case of a Canadian Borrower) and charge Borrowers’ account
(or the Canadian Borrowers’ account in the case of a Canadian Borrower)
therefor, such amounts to be repayable by Borrowers on demand. Agent and Lenders
shall be under no obligation to effect such cure, payment or bonding and shall
not, by doing so, be deemed to have assumed any obligation or liability of
Borrowers. Any payment made or other action taken by Agent or any Lender under
this Section 7.6 shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

 

7.7 Access to Premises. From time to time as requested by Agent, at the cost and
expense of Borrowers, no more than three (3) times in each calendar year (or (X)
during any period in which Excess Availability shall be less than $10,000,000,
at any additional time or times as Agent may reasonably request, at the cost and
expense of Agent, or (Y) at any time or times as Agent may request upon the
occurrence and during the continuance of an Event of Default, at the cost and
expense of Borrowers), (a) Agent or its designee shall have complete access to
all of Borrowers’ premises during normal business hours and after two (2)
Business Days prior notice to Borrowers, or at any time and without notice to
Borrowers if an Event of Default exists or has occurred and is continuing, for
the purposes of inspecting, verifying and auditing the Collateral and all of
Borrowers’ books and records, including, without limitation, the Records, and
(b) Borrowers shall promptly furnish to Agent such copies of such books and
records or extracts therefrom as Agent may reasonably request, and (c) Agent may
use during normal business hours such of Borrowers’ personnel, equipment,
supplies and premises as may be reasonably necessary for the foregoing and if an
Event of Default exists or has occurred and is continuing for the collection of
Accounts or Credit Card/Check Processing Receivables and realization of other
Collateral.

 

7.8 Real Estate Covenant. With respect to the Real Estate, upon Agent’s request,
Borrowers shall, at their expense, no more than one (1) time in any twelve (12)
month period, but at any time or times as Agent may request upon the occurrence
and during the continuation of an Event of Default, deliver or cause to be
delivered to Agent an appraisal as to the Real Estate in form, scope and
methodology reasonably acceptable to Agent and by an appraiser acceptable to
Agent. With respect to the Adjacent Real Estate, upon Agent’s request, Borrowers
shall, at their expense, no more than one (1) time in any twelve (12) month
period, but at any time or times as

 



 69 

 

 

Agent may request upon the occurrence and during the continuation of an Event of
Default, deliver or cause to be delivered to Agent an appraisal as to the
Adjacent Real Estate in form, scope and methodology reasonably acceptable to
Agent and by an appraiser acceptable to Agent.

 

SECTION 8. REPRESENTATIONS AND WARRANTIES.

 

Each Borrower hereby represents and warrants to Agent and Lenders the following
(which shall survive the execution and delivery of this Agreement), the truth
and accuracy of which are a continuing condition of the making of Loans and the
providing of Letter of Credit Accommodations by Lender to Borrowers:

 

8.1 Existence, Power and Authority; Subsidiaries. Each Borrower is a corporation
or limited liability company duly organized, incorporated or formed, as
applicable, and in good standing (where applicable) under the laws of its
country, province or state of incorporation or formation, as applicable, and is
duly qualified as a foreign corporation or limited liability company and in good
standing (where applicable) in all states, provinces or other jurisdictions
where the nature and extent of the business transacted by it or the ownership of
assets makes such qualification necessary, except for those jurisdictions in
which the failure to so qualify would not have a material adverse effect on such
Borrower’s financial condition, results of operation or business or the rights
of Agent or any Lender in or to any of the Collateral. The execution, delivery
and performance of this Agreement, the other Financing Agreements to which any
Borrower is a party and the transactions contemplated hereunder and thereunder
are all within such Borrower’s corporate or limited liability company powers,
have been duly authorized and are not in contravention of (a) law or the terms
of such Borrower’s certificate of incorporation or formation, by-laws or
operating agreement, or other organizational documentation, or (b) any
indenture, agreement or undertaking to which such Borrower is a party or by
which such Borrower or its property are bound, except in the case of this clause
(b) as could not reasonably be expected to have a material adverse effect on
such Borrower’s financial condition, results of operation or business or the
rights of Agent or any Lender in or to any of the Collateral. This Agreement and
the other Financing Agreements to which any Borrower is a party constitute
legal, valid and binding obligations of such Borrower enforceable in accordance
with their respective terms. Borrowers do not have any subsidiaries except as
set forth on the Information Certificates.

 

8.2 Financial Statements; No Material Adverse Change. All financial statements
relating to Borrowers which have been or may hereafter be delivered by Borrowers
to Agent or any Lender have been prepared in accordance with GAAP and fairly
present the financial condition and the results of operations of Borrowers as at
the dates and for the periods set forth therein. Except as disclosed in any
interim financial statements furnished by Borrowers to Agent or any Lender prior
to the date of this Agreement, there has been no material adverse change in the
assets, liabilities, properties and condition, financial or otherwise, of
Borrowers, since the date of the most recent audited financial statements
furnished by Borrowers to Agent or any Lender prior to the date of this
Agreement.

 

8.3 Chief Executive Office; Collateral Locations. The chief executive office of
Borrowers and Borrowers’ Records concerning Accounts and Credit Card/Check
Processing Receivables are located only at the address set forth below, or, if
different, as set forth in the

 



 70 

 

 

applicable Information Certificate, and their only other places of business and
the only other locations of Collateral, if any, are the addresses set forth in
the Information Certificates, subject to the right of Borrowers to establish new
locations in accordance with Section 9.2 below. The Information Certificates or
any notices delivered pursuant to Section 9.2 correctly identify any of such
locations which are not owned by Borrowers and set forth the owners and/or
operators thereof and, to the best of Borrowers’ knowledge, the holders of any
mortgages on such locations.

 

8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Agent, for itself and the ratable benefit of Secured Parties, under
this Agreement and the other Financing Agreements to which any Borrower is a
party constitute valid and perfected first priority liens and security interests
in and upon the Collateral to which such Borrower now has or hereafter acquires
rights, subject only to the liens indicated on Schedule 8.4 hereto and the other
liens permitted under Section 9.8 hereof. Each Borrower has good and marketable
title to all of its properties and assets subject to no liens, mortgages,
pledges, security interests, encumbrances or charges of any kind, except those
granted to Agent, for itself and the ratable benefit of Secured Parties, and
such others as are specifically listed on Schedule 8.4 hereto or permitted under
Section 9.8 hereof.

 

8.5 Tax Returns. Each Borrower has filed, or caused to be filed, in a timely
manner all tax returns, reports and declarations which are required to be filed
by it (without requests for extension except as previously disclosed in writing
to Agent and Lenders). All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Each Borrower
has paid or caused to be paid prior to delinquency all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and with respect to which adequate reserves have been set
aside on its books. Adequate provision has been made for the payment of all
accrued and unpaid Federal, State, provincial, territorial, county, local,
foreign and other taxes whether or not yet due and payable and whether or not
disputed.

 

8.6 Litigation. Except as set forth on the Information Certificates, there is no
present investigation by any governmental agency pending, or to the Borrowers’
actual knowledge threatened, against or affecting any Borrower, its assets or
business and there is no action, suit, proceeding or claim by any Person
pending, or to the Borrowers’ actual knowledge threatened, against any Borrower
or its assets or goodwill, or against or affecting any transactions contemplated
by this Agreement, which if adversely determined against Borrowers would result
in any material adverse change in the assets or business of Borrowers or would
impair the ability of any Borrower to perform its obligations hereunder or under
any of the other Financing Agreements to which it is a party or of Agent or any
Lender to enforce any Obligations or realize upon a material portion of the
Collateral.

 

8.7 Compliance with Other Agreements and Applicable Laws. Each Borrower is not
in default in any material respect under, or in violation in any material
respect of any of the terms of, any material agreement, contract, instrument,
lease or other commitment to which it is a party or by which it or any of its
assets are bound and each Borrower is in compliance in all material respects
with all applicable provisions of laws, rules, regulations, licenses, permits,
approvals and orders of any foreign, federal, state, provincial territorial or
local Governmental Authority.

 



 71 

 

 

8.8 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by Borrowers maintained at any bank or other
financial institution are set forth on the Information Certificates, subject to
the right of Borrowers to establish new accounts in accordance with Section 9.13
below.

 

8.9 Environmental Compliance.

 

(a) Except as set forth on Schedule 8.9 hereto, each Borrower has not generated,
used, stored, treated, transported, manufactured, handled, produced or disposed
of any Hazardous Materials, on or off its premises (whether or not owned by it)
in any manner which at any time violates in any material respect any applicable
Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder and the operations of Borrowers comply in all material
respects with all Environmental Laws and all licenses, permits, certificates,
approvals and similar authorizations thereunder.

 

(b) Except as set forth on Schedule 8.9 hereto, there has been no investigation,
proceeding, complaint, order, directive, claim, citation or written notice by
any Governmental Authority or any other person nor is any pending or to the best
of Borrowers’ knowledge threatened, with respect to any non-compliance with or
violation of the requirements of any Environmental Law by Borrowers or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which affects any Borrower or its business, operations
or assets or any properties at which such Borrower has transported, stored or
disposed of any Hazardous Materials.

 

(c) Each Borrower has no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.

 

(d) Each Borrower has all licenses, permits, certificates, approvals or similar
authorizations required to be obtained or filed in connection with the
operations of such Borrower under any Environmental Law and all of such
licenses, permits, certificates, approvals or similar authorizations are valid
and in full force and effect.

 

8.10 Employee Benefits.

 

(a) Except with respect to the PCM, Inc. 401(k) Plan and the PCM, Inc. Welfare
Benefit Plan (collectively, the “Plans”), each Borrower has not engaged in any
transaction in connection with which such Borrower or any of its ERISA
Affiliates could be subject to either a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code, including
any accumulated funding deficiency described in Section 8.10(c) hereof and any
deficiency with respect to vested accrued benefits described in Section 8.10(d)
hereof. With respect to the Plans, each Borrower has not engaged in any
transaction in connection with which such Borrower or any of its ERISA
Affiliates could be subject to either a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of

 



 72 

 

 

the Code and has corrected, or undertaken reasonable efforts to promptly
correct, any such transactions it has identified during the course of routine
plan administration.

 

(b) No liability to the Pension Benefit Guaranty Corporation has been or is
expected by Borrowers to be incurred with respect to any employee pension
benefit plan of Borrowers or any of their ERISA Affiliates. There has been no
reportable event (within the meaning of Section 4043(b) of ERISA) or any other
event or condition with respect to any employee pension benefit plan of
Borrowers or any of their ERISA Affiliates which presents a risk of termination
of any such plan by the Pension Benefit Guaranty Corporation.

 

(c) Full payment has been made of all amounts which Borrowers or any of their
ERISA Affiliates are required under Section 302 of ERISA and Section 412 of the
Code to have paid under the terms of each employee pension benefit plan as
contributions to such plan as of the last day of the most recent fiscal year of
such plan ended prior to the date hereof, and no accumulated funding deficiency
(as defined in Section 302 of ERISA and Section 412 of the Code), whether or not
waived, exists with respect to any employee pension benefit plan, including any
penalty or tax described in Section 8.10(a) hereof and any deficiency with
respect to vested accrued benefits described in Section 8.10(c) hereof.

 

(d) The current value of all vested accrued benefits under all employee pension
benefit plans maintained by Borrowers that are subject to Title IV of ERISA does
not exceed the current value of the assets of such plans allocable to such
vested accrued benefits, including any penalty or tax described in Section
8.10(a) hereof and any accumulated funding deficiency described in Section
8.10(c) hereof. The terms “current value” and “accrued benefit” have the
meanings specified in ERISA.

 

(e) Neither Borrowers nor any of their ERISA Affiliates is or has ever been
obligated to contribute to any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA.

 

(f) The Canadian Borrowers are in compliance with the requirements of the
Pension Benefits Act (Ontario) and other federal or provincial laws with respect
to each Canadian Pension Plan, except where the failure to comply would not
reasonably be expected to have a material adverse effect on the business or
assets of Borrowers. No Borrower, Obligor or ERISA Affiliate (i) is obligated
under, or has in the past 5 years been obligated under, (ii) contributes to, or
has in the past 5 years contributed to, or (iii) maintains, or has in the past 5
years maintained, a Canadian Defined Benefit Pension Plan.

 

8.11 Accuracy and Completeness of Information. All information furnished by or
on behalf of Borrowers in writing to Agent or any Lender in connection with this
Agreement or any of the other Financing Agreements or any transaction
contemplated hereby or thereby, including, without limitation, all information
on the Information Certificates, when taken as a whole, was true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading in light of the circumstances under which such
statements were made; provided that with respect to the Projections, Borrowers
represent only that such information (a) was prepared in good faith based upon
assumptions believed to be reasonable at the time delivered, (b)

 



 73 

 

 

involves certain risks and uncertainties and (c) projected results may differ
materially from those contained in any financial statements, SEC or OSC filings
or other reports of Borrowers. No event or circumstance has occurred which has
had or could reasonably be expected to have a material adverse effect on the
business or assets of Borrowers, which has not been fully and accurately
disclosed to Agent and Lenders in writing.

 

8.12 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit Accommodation is outstanding and so long as the
U.S. Commitments and the Canadian Commitments have not expired or terminated.
The representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which Borrowers shall now or
hereafter give, or cause to be given, to Agent and Lenders.

 

8.13 Sanctions Laws and Regulations. None of the Borrowers is a Designated
Person.

 

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS.

 

9.1 Maintenance of Existence. Each Borrower shall at all times preserve, renew
and keep in full, force and effect its corporate or limited liability company
existence and rights and franchises with respect thereto and maintain in full
force and effect all permits, licenses, trademarks, trade names, approvals,
authorizations, leases and contracts necessary to carry on the business as
presently or proposed to be conducted, except as otherwise permitted under this
Agreement. No Borrower will change its organizational identification number,
jurisdiction of organization or organizational identity, in each case, unless
the Agent shall have received at least thirty (30) days prior written notice of
such change and the Agent shall have acknowledged in writing that either (1)
such change will not adversely affect the validity, perfection or priority of
the Agent’s security interest in the Collateral, or (2) any reasonable action
requested by the Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any liens in favor of the
Agent, on behalf of the Secured Parties, in any Collateral). Each Borrower shall
give Agent thirty (30) days prior written notice of any proposed change in its
corporate or limited liability company name, which notice shall set forth the
new name and such Borrower shall deliver to Agent a copy of the amendment to the
Certificate of Incorporation or Formation, Articles of Incorporation or
Memorandum of Association, as applicable, of such Borrower providing for the
name change certified by the Secretary of State, the Ministry of Government
Services (Ontario) or other applicable Governmental Authority of the
jurisdiction of incorporation or formation of such Borrower as soon as it is
available.

 

9.2 New Collateral Locations. Any U.S. Borrower may open any new location within
the United States, and any Canadian Borrower may open any new location within
Canada, in each case, provided such Borrower: (a) gives Agent ten (10) days
prior written notice of the intended opening of any such new location; and (b)
executes and delivers, or causes to be

 



 74 

 

 

executed and delivered, to Agent such agreements, documents, and instruments as
Agent may deem reasonably necessary or desirable to protect its interests in the
Collateral at such location, including, without limitation, UCC or PPSA
financing statements and, if such Borrower leases such new location for a term
exceeding 120 calendar days, provides a favorable landlord waiver or
subordination.

 

9.3 Compliance with Laws, Regulations, Etc.

 

(a) Each Borrower shall, at all times, comply in all material respects with all
laws, rules, regulations, licenses, permits, approvals and orders applicable to
it and duly observe all requirements of any Governmental Authority, including,
without limitation, the Employee Retirement Security Act of 1974, as amended,
the Occupational Safety and Hazard Act of 1970, as amended, the Occupational
Health and Safety Act (Ontario), as amended, the Fair Labor Standards Act of
1938, as amended, the Employment Standards Act (Ontario), as amended, and all
statutes, rules, regulations, orders, permits and stipulations relating to
environmental pollution and employee health and safety, including, without
limitation, all of the Environmental Laws.

 

(b) Borrowers shall take prompt and appropriate action to respond to any of
Borrowers’ non-compliance (to the extent Borrowers have knowledge thereof or
would have knowledge thereof upon due inquiry) with any of the Environmental
Laws and shall report to Agent on such response.

 

(c) Borrowers shall give both oral and written notice to Agent immediately upon
Borrowers’ receipt of any notice of, or Borrowers’ otherwise obtaining knowledge
of:

 

(i) the occurrence of any event involving the release, spill or discharge,
threatened or actual, of any Hazardous Material by any Borrower or upon any of
its premises; or

 

(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to:

 

(A) any non-compliance with or violation of any Environmental Law by any
Borrower;

 

(B) the release, spill or discharge, threatened or actual, of any Hazardous
Material by any Borrower or upon any of its premises;

 

(C) the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials by any Borrower or
upon any of its premises; or

 

(D) any other environmental, health or safety matter;

 

in each case, which could have a material adverse effect upon any Borrower or
its business, operations or assets or any properties at which any Borrower
transported, stored or disposed of any Hazardous Materials; or

 



 75 

 

 

(d) Borrowers shall indemnify and hold harmless Agent, Lenders, and their
respective directors, officers, employees, agents, invitees, representatives,
successors and assigns, from and against any and all losses, claims, damages,
liabilities, costs, and expenses (including attorneys’ fees and legal expenses)
directly or indirectly arising out of or attributable to the use, generation,
manufacture, reproduction, storage, release, threatened release, spill,
discharge, disposal or presence of a Hazardous Material by any Borrower or upon
any of its premises, including, without limitation, the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
such Borrower and the preparation and implementation of any closure, remedial or
other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

(e) To the extent any of the provisions of this Section 9.3 as they pertain to
the Real Estate or the Adjacent Real Estate are inconsistent with the provisions
of the applicable deed of trust in favor of Agent and Lenders on the Real Estate
or Adjacent Real Estate, as applicable, the provisions of such deed of trust
shall govern.

 

(f) The Borrowers will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrowers, their respective Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

9.4 Payment of Taxes and Claims. Each Borrower shall duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and with
respect to which adequate reserves have been set aside on its books. (a) U.S.
Borrowers shall be liable for any tax or penalties imposed on Agent or any
Lender as a result of the financing arrangements provided for herein to U.S.
Borrowers and U.S. Borrowers agree to indemnify and hold Agent and Lenders
harmless with respect to the foregoing, and to repay to Agent and Lenders on
demand the amount thereof, and until paid by U.S. Borrowers such amount shall be
added and deemed part of the U.S. Revolver Loans and (b) Canadian Borrowers
shall be liable for any tax or penalties imposed on Agent or any Lender as a
result of the financing arrangements provided for herein to Canadian Borrowers
and Canadian Borrowers agree to indemnify and hold Agent and Canadian Lenders
harmless with respect to the foregoing, and to repay to Agent and Canadian
Lenders on demand the amount thereof, and until paid by Canadian Borrowers such
amount shall be added and deemed part of the Canadian Revolver Loans; provided,
that, nothing contained herein shall be construed to require Borrowers to pay
any Excluded Taxes. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

9.5 Insurance. Borrowers shall, at all times, maintain with financially sound
and reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Agent as to form, amount and insurer.
Borrowers shall furnish certificates, policies or endorsements to Agent as Agent
shall require as proof of such insurance, and, if Borrowers fail to do so, Agent
is authorized, but not required, to obtain

 



 76 

 

 

such insurance at the expense of Borrowers. All policies shall provide for at
least thirty (30) days prior written notice (or such other amount of notice as
agreed to by Agent in its Permitted Discretion) to Agent of any cancellation or
reduction of coverage and that Agent may act as attorney for Borrowers in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance.
Borrowers shall cause Agent to be named as a loss payee and an additional
insured (but without any liability for any premiums) under such insurance
policies and Borrowers shall obtain non-contributory lender’s loss payable
endorsements to all insurance policies in form and substance satisfactory to
Agent. Such lender’s loss payable endorsements shall specify that the proceeds
of such insurance shall be payable to Agent, for the ratable benefit of Lenders,
as its interests may appear and further specify that Agent shall be paid
regardless of any act or omission by Borrowers or any of their affiliates.
Subject to the provisions of the deeds of trust executed by M2 in favor of
Agent, at its option, Agent may apply any insurance proceeds received by Agent
at any time to the cost of repairs or replacement of Collateral and/or to
payment of the Obligations (or, with respect to Collateral of the Canadian
Borrowers, to payment of the Canadian Obligations), whether or not then due, in
any order and in such manner as Agent may determine or hold such proceeds as
cash collateral for the Obligations (or Canadian Obligations, as applicable).
Borrowers shall maintain flood insurance with respect to any real property which
constitutes Collateral as requested by any Lender to the extent necessary to
comply with any applicable law or regulation.

 

9.6 Financial Statements and Other Information.

 

(a) Borrowers shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrowers and their subsidiaries (if any) in
accordance with GAAP and Borrowers shall furnish or cause to be furnished to
Agent: (i) on or before the earlier of the forty-fifth (45th) day after the end
of each fiscal month or, for any fiscal month ending on the last day of a fiscal
quarter, the date on which U.S. Borrowers file their Form 10Q with the
Securities and Exchange Commission for such fiscal quarter, monthly unaudited
internally prepared consolidated and consolidating financial statements
(including in each case balance sheets, statements of income and loss,
statements of cash flow and statements of shareholders’ equity) as of the end of
and through such fiscal month, all in reasonable detail, which financial
statements shall be prepared honestly and in good faith (provided that where
such fiscal month does not end on the last day of a fiscal quarter, Agent
understands that such financial statements are based upon preliminary
information available at the time of preparation of such financial statements
and may therefore not be complete and fairly present the financial position and
the results of the operations of Borrowers and their subsidiaries, provided,
that, if the average daily Excess Availability during any fiscal quarter (as
determined on the dates on which Agent approves the weekly borrowing base
certificates provided pursuant to clause (a) of Section 7.1 hereof) is not less
than the greater of Twelve Million Five Hundred Thousand Dollars ($12,500,000)
or ten percent (10%) of the amount available to be borrowed pursuant to clause
(a) of Section 2.1 hereof, (but in any event no more than ten percent (10%) of
the Maximum Credit) and so long as no Event of Default has occurred and is
continuing, then during the immediately following fiscal quarter, such financial
statements may be provided on a fiscal quarter basis on or before the earlier of
the forty-fifth (45th) day after the end of such fiscal quarter or the date on
which U.S. Borrowers file their Form 10Q with the Securities and Exchange
Commission for

 



 77 

 

 

such fiscal quarter, (ii) within ninety (90) days after the end of each fiscal
year, audited consolidated and consolidating financial statements of Borrowers
and their subsidiaries (including in each case balance sheets, statements of
income and loss, statements of cash flow and statements of shareholders’
equity), and the accompanying notes thereto, all in reasonable detail, fairly
presenting the financial position and the results of the operations of Borrowers
and their subsidiaries as of the end of and for such fiscal year, together with
the opinion of independent certified public accountants, which accountants shall
be an independent accounting firm selected by Borrowers and reasonably
acceptable to Agent, that such financial statements have been prepared in
accordance with GAAP, and present fairly the results of operations and financial
condition of Borrowers and their subsidiaries as of the end of and for the
fiscal year then ended, and (iii) at Agent’s request, within thirty (30) days
after the start of each fiscal year, Projections, in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent, for the forthcoming fiscal year, quarter by quarter. Annual and quarterly
financials delivered in accordance with this Section 9.6(a) shall be certified
by the chief financial officer of PCM as being such officer’s good faith
estimate of the financial performance of Borrowers during the periods covered
thereby. Notwithstanding anything to the contrary contained herein, with respect
to Projections Borrowers represent only that such information (x) was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered, (y) involves certain risks and uncertainties, and (z) projected
results may differ materially from those contained in any financial statements,
SEC or OSC filings or other reports of Borrowers.

 

(b) Borrowers shall promptly notify Agent in writing of the details of (i) any
loss, damage, investigation, action, suit, proceeding or claim which involves an
amount in excess of Two Million Dollars ($2,000,000) and relates to the
Collateral or any other property which is security for the Obligations or which
would result in any material adverse change in the Borrowers’ business,
properties, assets, goodwill or condition, financial or otherwise and (ii) the
occurrence of any Event of Default or event which, with the passage of time or
giving of notice or both, would constitute an Event of Default.

 

(c) Borrowers shall promptly after the sending or filing thereof furnish or
cause to be furnished to Agent copies of all financial reports which Borrowers
send to their stockholders generally and copies of all reports and registration
statements which Borrowers file with the Securities and Exchange Commission,
Ontario Securities Commission, any national or provincial securities exchange or
commission or the Financial Industry Regulatory Authority, Inc.

 

(d) Borrowers shall furnish or cause to be furnished to Agent such budgets,
forecasts, projections and other information in respect of the Collateral and
the business of Borrowers, as Agent may, from time to time, reasonably request.
Agent and Lenders are hereby authorized to deliver a copy of any financial
statement or any other information relating to the business of Borrowers to any
court or other government agency with jurisdiction over Agent or such Lenders
or, subject to Section 13.5 below, to any participant or assignee or prospective
participant or assignee. Any documents, schedules, invoices or other papers
delivered to Agent may be destroyed or otherwise disposed of by Agent one (1)
year after the same are delivered to Agent, except as otherwise designated by
Borrowers to Agent in writing.

 



 78 

 

 

(e) Borrowers shall deliver a Compliance Certificate at the same time they
deliver the financial statements required under Section 9.6(a).

 

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower shall
not, directly or indirectly, (a) merge or amalgamate into or with or consolidate
with any other Person or permit any other Person to merge or amalgamate into or
with or consolidate with it, provided, that (A) any U.S. Borrower may merge or
amalgamate into or with or consolidate with any U.S. Borrower upon not less than
twenty (20) days prior written notice to Agent, (B) any Canadian Borrower may
merge or amalgamate into or with or consolidate with another Canadian Borrower
upon not less than twenty (20) days prior written notice to Agent, and (C) any
Borrower may merge or amalgamate into or consolidate with another Person that is
not a Borrower hereunder to effect a transaction permitted under Section 9.10(d)
below so long as the Borrower is the surviving entity, (b) unless otherwise
consented to by Agent in writing, which consent shall not be unreasonably
withheld or delayed, sell, assign, lease, transfer, abandon or otherwise dispose
of any capital stock of a subsidiary or indebtedness to any other Person or any
of its assets to any other Person (except for (i) sales of Inventory in the
ordinary course of business, (ii) the disposition of worn-out or obsolete
Equipment or Equipment no longer used in the business of such Borrower so long
as (A) if an Event of Default exists or has occurred and is continuing, any
proceeds are paid to Agent, for the ratable benefit of U.S. Lenders in the case
of U.S. Borrowers and Canadian Lenders in the case of Canadian Borrowers, and
(B) such sales for all Borrowers do not involve Equipment having an aggregate
fair market value in excess of Two Million Five Hundred Thousand Dollars
($2,500,000) for all such Equipment disposed of in any single transaction or in
excess of Seven Million Five Hundred Thousand Dollars ($7,500,000) for all such
Equipment disposed of in any fiscal year of Borrowers, (iii) a sale of the Real
Estate to the extent permitted under Section 2.6(a), (iv) a sale of the Adjacent
Real Estate to the extent permitted under Section 2.6(b) and (v) any sale,
assignment, lease, transfer, or other disposition of assets from a U.S. Borrower
to any other U.S. Borrower or a Canadian Borrower to any other Canadian
Borrower), (c) form or acquire any subsidiaries (except as provided in Section
9.10(d) below), or (d) wind up, liquidate or dissolve or (e) agree to do any of
the foregoing.

 

9.8 Encumbrances. Borrowers shall not create, incur, assume or suffer to exist
any security interest, mortgage, pledge, lien, charge or other encumbrance of
any nature whatsoever on any of their assets or properties, including, without
limitation, the Collateral, except:

 

(a) the liens and security interests of Agent for itself and the benefit of
Secured Parties;

 

(b) liens securing the payment of taxes, either not yet delinquent or the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to Borrowers and with respect to which adequate
reserves have been set aside on their books;

 

(c) security deposits in the ordinary course of business;

 



 79 

 

 

(d) non-consensual statutory liens (other than liens securing the payment of
taxes or with respect to Canadian Pension Plans (save for contribution amounts
not yet due)) arising in the ordinary course of Borrowers’ business to the
extent:

 

(i) such liens secure obligations which are not overdue; or

 

(ii) such liens secure obligations relating to claims or liabilities which are
fully insured and being defended at the sole cost and expense and at the sole
risk of the insurer (subject to applicable deductibles) or being contested in
good faith by appropriate proceedings diligently pursued and available to
Borrowers, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on their books;

 

(e) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of real property which do not interfere in any material
respect with the use of such real property or ordinary conduct of the business
of Borrowers as presently conducted thereon or materially impair the value of
the real property which may be subject thereto;

 

(f) purchase money security interests in Equipment (including capital leases)
and purchase money mortgages on real estate, and any refinancings,
modifications, extensions, renewals and replacements thereof, so long as such
security interests and mortgages do not apply to any property of Borrowers other
than the Equipment or real estate so acquired and any additions or accessions
thereto or proceeds thereof, and the indebtedness secured thereby does not
exceed the cost of the Equipment or real estate so acquired, as the case may be;

 

(g) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(h) the security interests and liens set forth on Schedule 8.4 hereto and

 

(i) liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 9.9 hereof.

 

9.9 Indebtedness. Borrowers shall not incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any obligations or
indebtedness, except:

 

(a) the Obligations;

 

(b) trade obligations, operating lease obligations and other obligations
incurred in the ordinary course of the Borrowers’ business and not for borrowed
money, together with normal accruals in the ordinary course of business not yet
due and payable, or with respect to which the Borrowers are contesting in good
faith the amount or validity thereof by appropriate proceedings diligently
pursued and available to Borrowers, and with respect to which adequate reserves
have been set aside on their books;

 



 80 

 

 

(c) purchase money indebtedness (including capital leases) to the extent not
incurred or secured by liens (including capital leases) in violation of any
other provision of this Agreement;

 

(d) obligations or indebtedness set forth on Schedule 9.9 hereto; provided,
that, (i) Borrowers may only make regularly scheduled payments of principal and
interest in respect of such indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such indebtedness as in
effect on the date hereof, (ii) Borrowers shall not, directly or indirectly, (A)
amend, modify, alter or change the terms of such indebtedness or any agreement,
document or instrument related thereto as in effect on the date hereof, or (B)
except as otherwise permitted under this Agreement, redeem, retire, defease,
purchase or otherwise acquire such indebtedness, or set aside or otherwise
deposit or invest any sums for such purpose, and (iii) Borrowers shall furnish
to Agent all notices or demands in connection with such indebtedness either
received by Borrowers or on their behalf, promptly after the receipt thereof, or
sent by Borrowers or on their behalf, concurrently with the sending thereof, as
the case may be;

 

(e) (i) indebtedness of any U.S. Borrower owing to another U.S. Borrower, (ii)
indebtedness of any Canadian Borrower owing to another Canadian Borrower, (iii)
indebtedness of any U.S. Borrower owing to a Canadian Borrower so long as such
indebtedness is subordinated to the Obligations in a manner satisfactory to
Agent, and (iv) indebtedness of any Canadian Borrower owing to a U.S. Borrower
to the extent permitted under Section 9.10(g);

 

(f) any obligations or indebtedness of Borrowers on account of the deferred
payment of the Total Consideration (as defined in Section 9.10 hereof) or any
earn-outs or similar contingent payments in connection with the acquisition of a
Target (as defined in Section 9.10 hereof), to the extent permitted in Section
9.10(d) hereof; provided, however, that no payments may be made by Borrowers on
account thereof (other than with respect to the earn-out payable in connection
with the acquisition of Collab9) unless both before and immediately after giving
effect to such payment, Borrowers have at least $10,000,000 in Excess
Availability;

 

(g) indebtedness to the Canadian federal government in an aggregate sum not to
exceed Two Million Dollars ($2,000,000) (Canadian) on account of advances made
by the Canadian federal government against rebates payable by it to Borrowers;

 

(h) indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or Cash
Management Services;

 

(i) unsecured indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business;

 

(j) indebtedness of any Borrower entered into in the ordinary course of business
pursuant to a Hedge Agreement; provided, that, (i) such arrangements are with a
Bank Product Provider, (ii) such arrangements are not for speculative purposes,
and (iii) such indebtedness shall be unsecured, except to the extent such
indebtedness constitutes part of the

 



 81 

 

 

Obligations arising under or pursuant to Hedge Agreements with a Bank Product
Provider that are secured under the terms hereof; and

 

(k) indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Borrower, so long as the amount of such indebtedness is
not in excess of the amount of the unpaid cost of (including all finance charges
owed to any such Person), and shall be incurred only to defer the cost of, such
insurance for the years in which such indebtedness is incurred and such
indebtedness is outstanding only during such years.

 

9.10 Loans, Investments, Guarantees, Etc. Borrowers shall not, directly or
indirectly, make any loans or advance money or property to any person, or invest
in (by capital contribution, dividend or otherwise) or purchase or repurchase
the stock or indebtedness or all or a substantial part of the assets or property
of any person, or guarantee, assume, endorse, or otherwise become responsible
for (directly or indirectly) the indebtedness, performance, obligations or
dividends of any Person or agree to do any of the foregoing, except:

 

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

 

(b) investments in:

 

(i) short-term direct obligations of the United States or Canadian Government;

 

(ii) negotiable certificates of deposit or guaranteed investment certificates
issued by any bank satisfactory to Agent, payable to the order of the Borrowers
or to bearer and delivered to Agent;

 

(iii) commercial paper rated A1 or P1; provided, that, as to any of the
foregoing, unless waived in writing by Agent, Borrowers shall take such actions
as are deemed necessary by Agent to perfect the security interest of Agent and
Lenders in such investments;

 

(c) the guarantees set forth in the Information Certificates;

 

(d) Borrowers may (A) acquire not less than a majority of the issued and
outstanding capital stock of another Person, or all or a substantial part of the
assets of another Person or of a division of another Person (each, a “Target”)
directly or indirectly through a New Subsidiary (as defined below), through
another subsidiary or subsidiaries formed for the purpose of effecting any such
acquisition in a single or series of related transactions, or through any other
subsidiary of a Borrower, and (B) form a new wholly-owned subsidiary (a “New
Subsidiary”) and make investments in such New Subsidiary (“Subsidiary
Investments”), in each case, subject to the satisfaction in full of all of the
following conditions precedent:

 

(i) The subject Target or New Subsidiary (as applicable) shall be in the same or
similar type of business as Borrowers;

 

(ii) The aggregate sum of (A) the purchase price for the subject Target and any
related Targets plus any other consideration payable in connection with the sale
of the

 



 82 

 

 

Target and any related Targets, excluding any earn-outs and similar contingent
payments, excluding any obligations or indebtedness of the Target that are
assumed (as permitted by Section 9.9 hereof) and excluding any capital stock of
PCM (the “Total Consideration”) or the amount of the subject Subsidiary
Investments (as applicable), plus (B) the aggregate sum of the Total
Consideration for all Targets acquired by Borrowers after the Fourth Amendment
Effective Date shall not exceed Fifty Million Dollars ($50,000,000) during the
term of this Agreement after the date hereof and Twenty Million Dollars
($20,000,000) during any fiscal year;

 

(iii) As of the date of the acquisition of the subject Target and any related
Targets or the making of the subject Subsidiary Investments (as applicable) and
after giving effect thereto, the Average 30 Day Excess Availability would not be
less than $17,000,000;

 

(iv) The subject Target shall be acquired in accordance with applicable laws
free and clear of any security interest, mortgage, pledge, lien, charge or other
encumbrance except as permitted in Section 9.8 hereof, and free and clear of any
obligations or indebtedness except as permitted in Section 9.9 hereof;

 

(v) Any portion of the Total Consideration (excluding any earn-outs and similar
contingent payments) that is not payable on the closing of the acquisition of
the subject Target shall, to the extent a Borrower is obligated to make payment
thereof, be subordinated in a manner satisfactory to Agent or, at Borrowers’
option, Agent may establish an Availability Reserve for such portion of the
Total Consideration;

 

(vi) The subject Target and the Person acquiring the subject Target or the
subject New Subsidiary (as applicable) shall guarantee the Obligations, and the
assets and capital stock of the subject Target and such Person or the subject
New Subsidiary (as applicable) shall be pledged to Agent, all pursuant to
documents in form and substance satisfactory to Agent and in accordance with
Section 9.20; provided, that if such Target, Person acquiring the subject Target
or subject New Subsidiary is incorporated or organized under the laws of Canada
or any territory or province thereof, such guarantee shall be limited to the
Canadian Obligations.

 

(vii) No Event of Default, or event that with notice or lapse of time or both
would constitute an Event of Default, shall have occurred and be continuing or
would result from the acquisition of the subject Target or the making of the
subject Subsidiary Investments (as applicable);

 

(viii) Borrowers shall give prior written notice to Agent of the acquisition of
the subject Target or the making of the subject Subsidiary Investments as soon
as reasonably practicable, but in no event less than fifteen (15) calendar days
prior to the closing thereof if the Total Consideration for the subject Target
and any related Targets or the amount of the Subsidiary Investments (as
applicable) is greater than Five Million Dollars ($5,000,000);

 

(ix) Agent shall have received true, correct and complete copies of the
acquisition agreement(s) for the subject Target and all exhibits, schedules,
documents and other agreements relating thereto, together with such financial
and other information concerning the subject Target as Agent may reasonably
request; and

 



 83 

 

 

(x) Agent shall have received such further agreements, documents and
instruments, and such further acts shall have been completed, with respect to
the subject Target or New Subsidiary (as applicable), as required by Section
9.17 hereof.

 

At PCM’s request, but only at the sole election of all Lenders, the subject
Target or the Person acquiring the subject Target or the subject New Subsidiary
(as applicable) may be added as a U.S. Borrower or a Canadian Borrower
hereunder, as applicable, by executing and delivering a Joinder Agreement. Upon
execution and delivery thereof, such Person shall become a U.S. Borrower or a
Canadian Borrower hereunder, as applicable, and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Financing
Agreements. Regardless of whether the subject Target or the Person acquiring the
subject Target or the subject New Subsidiary (as applicable) is or becomes a
borrower hereunder, and regardless of whether the Accounts and Inventory of the
subject Target or New Subsidiary qualify under the definition of “Eligible
Accounts” and “Eligible Inventory” in this Agreement, the inclusion of such
Accounts and Inventory in Eligible Accounts and Eligible Inventory shall be
subject to:

 

(xi) Agent’s receipt and approval of full written appraisals as to the inventory
of the subject Target or New Subsidiary in form, scope and methodology
reasonable acceptable to Agent and by an appraiser reasonably acceptable to
Agent, addressed to Agent, and upon which Agent is expressly permitted to rely;

 

(xii) The completion of a field examination by Agent of the subject Target or
New Subsidiary with results reasonably satisfactory to Agent;

 

(xiii) Such additional eligibility criteria, Availability Reserves and
percentage advance rates as Agent shall establish in its commercially reasonable
discretion in light of the foregoing appraisals and field examination; and

 

(xiv) The chief executive office and jurisdiction of organization of the subject
Target or New Subsidiary (as applicable) shall be in the United States or
Canada, and in any event, only those Accounts generated and invoiced from the
United States or Canada and that Inventory located in the United States or
Canada may be deemed Eligible Accounts or Eligible Inventory;

 

(e) (i) subject to any applicable subordination requirement set forth in Section
9.9(e), any Borrower may make loans or advances to, or investments in, a U.S.
Borrower, and may guaranty, assume, endorse or otherwise become responsible for
the indebtedness or obligations of a U.S. Borrower, and (ii) any Canadian
Borrower may make loans or advances to, or investments in, another Canadian
Borrower, and may guaranty, assume, endorse or otherwise become responsible for
the indebtedness or obligations of another Canadian Borrower.

 

(f) Borrowers may make advances to their employees not to exceed Two Million
Dollars ($2,000,000) in the aggregate outstanding (for all Borrowers) at any
time;

 

(g) U.S. Borrowers may make loans or advances to, or investments in, any
Canadian Borrower, so long as: (i) such Canadian Borrower is a wholly owned
subsidiary of PCM; (ii) the aggregate amount of all such loans, advances and
investments outstanding at any time, does not exceed $5,000,000 from the date
hereof; and (iii) no Event of Default has

 



 84 

 

 

occurred and is continuing at the time of any such loan, advance or investment,
or would result therefrom;

 

(h) Borrowers may make acquisitions of or investments in properties numbered 1
through 3 listed on Schedule 9.10, so long as (i) the aggregate amount of such
acquisitions and investments, together with any acquisition costs, property
improvements and purchase money financing related thereto (excluding
acquisitions, investments, costs or improvements made from the identifiable net
proceeds of the sale or refinance of the Real Estate within 180 days of receipt
by Borrowers of the net proceeds thereof), does not exceed $20,000,000 during
the term of this Agreement after the Fourth Amendment Effective Date, (ii) the
Borrowers have at least $10,000,000 in Excess Availability both before and after
giving effect to each such acquisition or investment, and (iii) no Event of
Default has occurred and is continuing at the time of any such acquisition or
investment, or would result therefrom;

 

(i) Borrowers may make acquisitions of or investments in the properties numbered
4 and 5 listed on Schedule 9.10, so long as: (i) the Borrowers have at least
$10,000,000 in Excess Availability both before and after giving effect to each
such acquisition or investment, and (ii) no Event of Default has occurred and is
continuing at the time of any such acquisition or investment, or would result
therefrom;

 

(j) Borrowers may make acquisitions of or investments in real estate, in each
case, to the extent made from the net proceeds of the sale or refinancing of the
Real Estate, so long as: (i) the Borrowers have at least $10,000,000 in Excess
Availability both before and after giving effect to each such acquisition or
investment, and (ii) no Event of Default has occurred and is continuing at the
time of any such acquisition or investment, or would result therefrom; and

 

(k) the U.S. Borrowers may guarantee the Canadian Obligations pursuant to the
Financing Agreements.

 

9.11 Dividends and Redemptions. Borrowers shall not, directly or indirectly,
declare or pay any dividends on account of any shares of any class of capital
stock of Borrowers now or hereafter outstanding (except, directly or indirectly,
to PCM), or set aside or otherwise deposit or invest any sums for such purpose,
or redeem, retire, defease, purchase, repurchase, recapitalize or otherwise
acquire (except, directly or indirectly, from PCM) any shares of any class of
capital stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than common stock or apply or set apart any
sum, or make any other distribution (by reduction of capital or otherwise) in
respect of any such shares (except, directly or indirectly, to PCM) or agree to
do any of the foregoing; provided, that, PCM may repurchase a portion of its
capital stock so long as (a) the aggregate sum of all payments made on account
of such repurchases shall not exceed Ten Million Dollars ($10,000,000) from the
date hereof, (b) the Average 30 Day Excess Availability after giving effect to
any such repurchase shall not be less than the Excess Availability Threshold
then in effect on the date of such repurchase, and (c) no Event of Default has
occurred and is continuing or would result from any such repurchase.

 

9.12 Transactions with Affiliates. Borrowers shall not enter into any
transaction for the purchase, sale or exchange of property or the rendering of
any service to or by any Affiliate,

 



 85 

 

 



except (a) transactions between U.S. Borrowers, (b) transactions between
Canadian Borrowers, or (c) in the ordinary course of and pursuant to the
reasonable requirements of Borrowers’ business and upon fair and reasonable
terms no less favorable to the Borrowers than Borrowers would obtain in a
comparable arm’s length transaction with an unaffiliated person.

 

9.13 Additional Accounts. Borrowers shall not, directly or indirectly, open,
establish or maintain any deposit account, investment account, credit card or
check processing account or any other account with any bank or other financial
institution, other than the Blocked Accounts and the accounts set forth in the
Information Certificates, except: (a) as to any new or additional Blocked
Accounts and other such new or additional accounts which contain any Collateral
or proceeds thereof, with the prior written consent of Agent and subject to such
conditions thereto as Agent may establish and (b) as to any accounts used by
Borrowers to make payments of payroll, taxes or other obligations to third
parties, after prior written notice to Agent.

 

9.14 Compliance with ERISA; Canadian Pension Plans. (a) Borrowers shall not with
respect to any “employee pension benefit plans” maintained by Borrowers or any
of their ERISA Affiliates:

 

(a) (i) terminate any of such employee pension benefit plans so as to incur any
liability to the Pension Benefit Guaranty Corporation established pursuant to
ERISA;

 

(ii) allow or fail to correct promptly after discovery thereof any prohibited
transaction involving any of such employee pension benefit plans or any trust
created thereunder which would subject Borrowers or such ERISA Affiliate to a
tax or penalty or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA;

 

(iii) fail to pay to any such employee pension benefit plan any contribution
which they are obligated to pay under Section 302 of ERISA, Section 412 of the
Code or the terms of such plan;

 

(iv) allow or suffer to exist any accumulated funding deficiency, whether or not
waived, with respect to any such employee pension benefit plan;

 

(v) allow or suffer to exist any occurrence of a reportable event or any other
event or condition which presents a material risk of termination by the Pension
Benefit Guaranty Corporation of any such employee pension benefit plan that is a
single employer plan, which termination could result in any liability to the
Pension Benefit Guaranty Corporation; or

 

(vi) incur any withdrawal liability with respect to any multiemployer pension
plan.

 

(b) As used in this Section 9.14, the term “employee pension benefit plans,”
“employee benefit plans”, “accumulated funding deficiency” and “reportable
event” shall have the respective meanings assigned to them in ERISA, and the
term “prohibited transaction” shall have the meaning assigned to it in Section
4975 of the Code and ERISA.

 

(c) No Borrower shall: (i) contribute to or assume an obligation to contribute
to any Canadian Defined Benefit Pension Plan, without the prior written consent
of Agent; or (ii)

 

 86 

 

 

acquire an interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the five-year period preceding such
acquisition has sponsored, maintained, or contributed to a Canadian Defined
Benefit Pension Plan, without the prior written consent of Agent.

 

9.15 Fixed Charge Coverage Ratio. If as of any date of determination a FCCR
Triggering Event shall have occurred, Borrowers shall have a Fixed Charge
Coverage Ratio, calculated as of the end of the last quarter (on a trailing
four-quarter basis) immediately preceding such date of determination for which
financial statements have most recently been delivered pursuant to Section
9.6(a)(i), of at least 1.0:1.0.

 

9.16 Costs and Expenses. Borrowers shall pay to Agent, for itself and the
ratable benefit of Secured Parties, on demand all reasonable costs, expenses,
filing fees and taxes paid or payable in connection with the preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defense of the Obligations, Agent’s and Lenders’
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including, but not limited to:

 

(a) all reasonable costs and expenses of filing or recording (including Uniform
Commercial Code financing statement filing taxes and fees, documentary taxes,
intangibles taxes and mortgage recording taxes and fees, if applicable);

 

(b) all reasonable costs and expenses and fees for title insurance and other
insurance premiums, environmental audits, surveys, assessments, engineering
reports and inspections, appraisal fees and search fees;

 

(c) reasonable costs and expenses of remitting loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the Blocked
Accounts, together with Agent’s and Lender’s customary charges and fees with
respect thereto;

 

(d) customary charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations;

 

(e) reasonable costs and expenses of preserving and protecting the Collateral;

 

(f) reasonable costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent,
for itself and the ratable benefit of Secured Parties, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this
Agreement and the other Financing Agreements or defending any claims made or
threatened against Agent and/or Lenders arising out of the transactions
contemplated hereby and thereby (including, without limitation, preparations for
and consultations concerning any such matters);

 

(g) all reasonable out-of-pocket expenses and costs incurred by Agent’s
examiners or internal or external auditors in the conduct of their periodic
field examinations of the Collateral and Borrowers’ operations, plus a per diem
charge at the rate of One Thousand

 

 87 

 

 

Dollars ($1,000) per person per day for such examiners or internal or external
auditors in the field and office; and

 

(h) the reasonable fees and disbursements of counsel (including legal
assistants) to Agent in connection with any of the foregoing.

 

In addition to the foregoing, the Borrowers shall pay the Agent’s and each
Lender’s reasonable documented costs and expenses (including reasonable
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an insolvency proceeding concerning any
Borrower or in exercising rights or remedies under the Financing Agreements), or
defending the Financing Agreements, irrespective of whether a lawsuit or other
adverse proceeding is brought, or in taking any enforcement action with respect
to the Collateral.

 

9.17 Further Assurances. At the request of Agent or any Lender at any time and
from time to time, Borrowers shall, at their expense, duly execute and deliver,
or cause to be duly executed and delivered, such further agreements, documents
and instruments, and do or cause to be done such further acts as may be
necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of Borrowers representing on behalf of Borrowers that all
conditions precedent to the making of Loans and providing Letter of Credit
Accommodations contained herein are satisfied. In the event of such request by
Agent, Agent and Lenders may, at Agent’s option, cease to make any further Loans
or provide any further Letter of Credit Accommodations until Agent has received
such certificate and, in addition, Agent has determined that such conditions are
satisfied. Where permitted by law, Borrowers hereby authorizes Agent and any
Lender to execute and file one or more UCC or PPSA financing statements signed
only by Agent and any Lender as deemed appropriate by Agent to perfect Agent’s
and Lender’s security interests in the Collateral.

 

9.18 Sanction Laws and Regulations.

 

(a) The Borrowers shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations , or (ii) in any other manner that
would result in a violation of any Sanctions Laws and Regulations by any party
to this Agreement.

 

(b) None of the funds or assets of the Borrowers that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or countries which are the subject of
Sanctions under any Sanctions Laws and Regulations.

 

9.19 Use of Proceeds. No Borrower will request any Loan or Letter of Credit
Accommodation, and no Borrower shall use, and each Borrower shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the

 

 88 

 

 

proceeds of any Loan or Letter of Credit Accommodation (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or Canada, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

Formation of Subsidiaries. Each Borrower will, at the time that any Borrower or
Obligor forms any direct or indirect Canadian Subsidiary or U.S. Subsidiary or
acquires any direct or indirect Canadian Subsidiary or U.S. Subsidiary after the
date hereof, within 10 days of such formation or acquisition (or such later date
as permitted by Agent in its sole discretion): (a) cause any such new Subsidiary
that is a U.S. Subsidiary to become an Obligor hereunder or, at the election of
the Lenders, a U.S. Borrower hereunder, and assume all obligations and
liabilities of Obligors or U.S. Borrowers hereunder, as applicable, and agree to
be bound by all of the provisions of this Agreement as if it had been an
original signatory hereto as an Obligor or U.S. Borrower, as applicable,
together with such other security agreements, as well as appropriate financing
statements, all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
liens permitted under Section 9.8 hereof) in and to the assets of such newly
formed or acquired Subsidiary unless expressly not required by the Financing
Agreements); (b) cause any such new Subsidiary that is a Canadian Subsidiary to
become an Obligor hereunder with respect to the Canadian Obligations or, at the
election of the Lenders, a Canadian Borrower hereunder, and assume all
obligations and liabilities of Obligors or Canadian Borrowers hereunder, as
applicable, and agree to be bound by all of the provisions of this Agreement as
if it had been an original signatory hereto as an Obligor or Canadian Borrower,
as applicable, together with such other security agreements or joinders thereto,
as well as appropriate financing statements, all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to liens permitted under Section 9.8 hereof) in and
to the assets of such newly formed or acquired Subsidiary unless expressly not
required by the Financing Agreements); and (c) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which, in its opinion, is appropriate with respect to the execution
and delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 9.20 shall
constitute a Financing Agreement. 

 

9.21 Post-Closing Obligations.

 

(a) Notwithstanding anything to the contrary in Section 6.3, Canadian Borrowers
shall have until thirty (30) days after the date hereof (or such longer period
as agreed to by Agent in its sole discretion) to perform and comply with their
obligations set forth in (i) Section 6.3(a)(i), (ii) the first three sentences
of Section 6.3(a)(ii), and (iii) the first sentence of Section 6.3(c).

 

(b) Within fifteen (15) days of the date hereof (or such longer period as agreed
to by Agent in its sole discretion), the Borrowers shall deliver to Agent
insurance

 

 89 

 

 

endorsements with respect to the Canadian Borrowers as required pursuant to the
terms of the Financing Agreements.

 

SECTION 10. EVENTS OF DEFAULT AND REMEDIES.

 

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default,”
and collectively as “Events of Default”:

 

(a) (i) Borrowers fail to pay when due any principal amount on the Loans, (ii)
Borrowers fail to pay any other Obligations within two (2) Business Days after
the same become due and payable or (iii) any Borrower or any Obligor fails to
perform any of the covenants contained in this Agreement or the other Financing
Agreements and such failure shall continue for thirty (30) days; provided, that,
such thirty (30) day period shall not apply in the case of (A) any failure to
observe any such covenant which is not capable of being cured at all or within
such thirty (30) day period or which has been the subject of a prior failure
within the preceding four (4) month period, (B) any failure by Borrowers to
pursue a cure diligently and promptly during such thirty (30) day period, or (C)
a violation of Section 9.19;

 

(b) any representation, warranty or statement of fact made by any Borrower to
Agent or any Lender in this Agreement, the other Financing Agreements or any
other agreement, schedule, confirmatory assignment or otherwise shall when made
or deemed made be false or misleading in any material respect;

 

(c) any Obligor revokes, terminates or fails to perform any of the terms,
covenants, conditions or provisions of any guarantee, endorsement or other
agreement of such party in favor of Agent or any Lender;

 

(d) any judgment for the payment of money (excluding any portion thereof covered
by insurance) is rendered against any of Borrowers or Obligors in excess of One
Million Dollars ($1,000,000) in any one case or in excess of Five Million
Dollars ($5,000,000) in the aggregate and shall remain undischarged or unvacated
for a period in excess of thirty (30) days or execution shall at any time not be
effectively stayed, or any material judgment other than for the payment of
money, or injunction, attachment, garnishment or execution is rendered against
any of Borrowers or Obligors or any of their assets;

 

(e) any Obligor (being a natural person or a general partner of an Obligor which
is a partnership) dies or any Borrower or any Obligor, which is a partnership,
limited liability company, or corporation, dissolves or suspends or discontinues
doing business;

 

(f) any Borrowers or any Obligor becomes insolvent (however defined or
evidenced), makes an assignment for the benefit of creditors, makes or sends
notice of a bulk transfer or calls a meeting of its creditors or principal
creditors;

 

(g) a case or proceeding or proposal under the bankruptcy or restructuring or
corporate laws of the United States of America or Canada now or hereafter in
effect or under any insolvency, reorganization, receivership, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at law or in equity) is filed against

 

 90 

 

 

any Borrower or any Obligor or all or any part of its properties and such
petition or application is not dismissed within forty five (45) days after the
date of its filing or any Borrower or any Obligor shall file any answer
admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;

 

(h) a case or proceeding or proposal under the bankruptcy or restructuring or
corporate laws of the United States of America or Canada now or hereafter in
effect or under any insolvency, reorganization, receivership, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at a law or equity) is filed by any Borrower or any
Obligor or for all or any part of its property;

 

(i) any default by any Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money or secured
indebtedness owing to any person other than Agent or any Lender, or any
capitalized lease obligations, contingent indebtedness in connection with any
guarantee, letter of credit, indemnity or similar type of instrument in favor of
any person other than Lender, in excess of Five Million Dollars ($5,000,000) in
the aggregate, which default continues for more than the applicable cure period,
if any, with respect thereto, or any default by any Borrower or any Obligor
under any material contract, lease, license or other obligation to any person
other than Agent and Lenders, which default continues for more than the
applicable cure period, if any, with respect thereto, unless (in each case and
without limiting Agent’s rights to establish Availability Reserves for any such
defaults) such defaults are being contested in good faith by appropriate
proceedings diligently pursued;

 

(j) the acquisition by any Person (other than Frank Khulusi or Sam Khulusi) of
the capital stock of PCM if the effect of such acquisition is that such Person
together with any of its affiliates hold, directly or indirectly, fifty percent
(50%) or more of the issued and outstanding capital stock of PCM;

 

(k) the indictment or conviction of any Borrower or any Obligor under any
criminal statute, pursuant to which statute the penalties or remedies sought or
available may reasonably be expected to lead to forfeiture of any of the
property of such Borrower or such Obligor;

 

(l) this Agreement or any other Financing Agreement that purports to create a
lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent of liens permitted under Section 9.8 hereof, first priority
lien on the Collateral covered thereby, except (a) as a result of a disposition
of the applicable Collateral in a transaction permitted under this Agreement,
(b) with respect to Collateral the aggregate value of which, for all such
Collateral, does not exceed at any time, $6,000,000, or (c) as the result of an
action or failure to act on the part of Agent; or

 

(m) there shall be an Event of Default as defined in any of the other Financing
Agreements.

 

 91 

 

 

10.2 Remedies.

 

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the Uniform Commercial Code, the PPSA and other
applicable law, all of which rights and remedies may be exercised without notice
to or consent by any Borrower or any Obligor, except as such notice or consent
is expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the Uniform Commercial Code, the PPSA or other
applicable law, are cumulative, not exclusive and enforceable, in Agent’s
discretion, alternatively, successively, or concurrently on any one or more
occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction to restrain a breach or threatened breach by
Borrowers of this Agreement or any of the other Financing Agreements. Subject to
Section 12 hereof, Agent shall, upon the direction of the Required Lenders, at
any time or times an Event of Default has occurred and is continuing, proceed
directly against Borrowers or any Obligor to collect the Obligations without
prior recourse to the Collateral.

 

(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, and upon the direction of the
Required Lenders, shall (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Agent, for the ratable benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), (ii) with or without judicial process or the aid
or assistance of others, enter upon any premises on or in which any of the
Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(iii) require Borrowers, at Borrowers’ expense, to assemble and make available
to Agent any part or all of the Collateral at any place and time designated by
Agent, (iv) collect, foreclose, receive, appropriate, setoff and realize upon
any and all Collateral, (v) remove any or all of the Collateral from any
premises on or in which the same may be located for the purpose of effecting the
sale, foreclosure or other disposition thereof or for any other purpose, (vi)
sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including, without limitation, entering into contracts with respect
thereto, public or private sales at any exchange, broker’s board, at any office
of Agent or elsewhere) at such prices or terms as Agent may deem reasonable, for
cash, upon credit or for future delivery, with the Agent or any Lender having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Borrowers, which right or equity of redemption is hereby expressly waived and
released by Borrowers and/or (vii) terminate this Agreement. If any of the
Collateral is sold or leased by Agent upon credit terms or for future delivery,
the Obligations shall not be reduced as a result thereof until payment therefor
is finally collected by Agent, for the ratable benefit of Lenders. If notice of
disposition of Collateral is required by law, ten (10) days prior notice by
Agent to Borrowers designating the time and place of any public sale or the time
after which any private sale or other intended disposition of Collateral is to
be made, shall be deemed to be reasonable notice thereof and Borrowers waives
any other notice. In the event Agent institutes an action to recover any
Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
Borrowers waive the posting of any bond which might otherwise be required.

 

 92 

 

 

(c) Agent may apply the cash proceeds of Collateral actually received by it from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations, in whole or in part and in such order as Agent may elect,
whether or not then due. Notwithstanding the foregoing, the cash proceeds of
Collateral of the Canadian Borrowers (which at the time such proceeds are
received by the Agent are either identified as such by the Canadian Borrowers or
known as such by Agent) shall be applied solely to the Canadian Obligations.
Borrowers shall remain liable to Agent and Lenders for the payment of any
deficiency with interest at the highest rate provided for herein and all costs
and expenses of collection or enforcement, including attorneys’ fees and legal
expenses.

 

(d) Without limiting the foregoing, upon the occurrence of an Event of Default,
Agent may, and upon the direction of the Required Lenders, shall, without
notice, (i) cease making Loans or arranging Letter of Credit Accommodations or
reduce the lending formulas or amounts of Loans and Letter of Credit
Accommodations available to Borrowers and/or (ii) terminate any provision of
this Agreement providing for any future Loans or Letter of Credit Accommodations
to be made by Agent or Lenders to Borrowers.

 

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW.

 

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver;
Judicial Reference.

 

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of California (without giving effect
to principles of conflicts of law); provided, however, that if the laws of any
jurisdiction other than California shall govern in regard to the validity,
perfection or effect of perfection of any lien or in regard to procedural
matters affecting enforcement of any liens in collateral, such laws of such
other jurisdictions shall continue to apply to that extent.

 

(b) Borrowers, Agent and Lenders irrevocably consent and submit to the
non-exclusive jurisdiction of the state courts of the County of Los Angeles,
State of California and of the United States District Court for the Central
District of California and waive any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of the parties hereto in respect of
this Agreement or any of the other Financing Agreements or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Agent or any Lender shall have the right to bring
any action or proceeding against Borrowers or their property in the courts of
any other jurisdiction which such Person deems necessary or appropriate in order
to realize on the Collateral or to otherwise enforce its rights against
Borrowers or their property).

 

 93 

 

 

(c) Borrowers hereby waive personal service of any and all process upon them and
consent that all such service of process may be made by certified mail (return
receipt requested) directed to their address set forth on the signature pages
hereof and service so made shall be deemed to be completed five (5) Business
Days after the same shall have been so deposited in the U.S. mails, or, at
Agent’s or any Lender’s option, by service upon Borrowers in any other manner
provided under the rules of any such courts. Within thirty (30) days after such
service or such other period as provided by applicable law, Borrowers shall
appear in answer to such process, failing which Borrowers shall be deemed in
default and judgment may be entered by Agent or any Lender against Borrowers for
the amount of the claim and other relief requested.

 

(d) BORROWERS, AGENT AND EACH LENDER HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS, AGENT AND EACH LENDER
HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

(e) Neither Agent nor any Lender shall have any liability to Borrowers (whether
in tort, contract, equity or otherwise) for losses suffered by Borrowers in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on such Person, that the losses
were the result of acts or omissions constituting gross negligence or willful
misconduct.

 

(f) If any action or proceeding is filed in a court of the State of California
by or against any party hereto in connection with any of the transactions
contemplated by this Agreement or any other Financing Agreement, (a) the court
shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee or referees to hear
and determine all of the issues in such action or proceeding (whether of fact or
of law) and to report a statement of decision, provided that at the option of
Agent, any such issues pertaining to a ‘provisional remedy’ as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court, and (b) Borrowers shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

 

11.2 Waiver of Notices. Borrowers hereby expressly waive demand, presentment,
protest and notice of protest and notice of dishonor with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the

 

 94 

 

 

Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein and except to the extent such waiver is prohibited by
applicable law. No notice to or demand on Borrowers which Agent or any Lender
may elect to give shall entitle Borrowers to any other or further notice or
demand in the same, similar or other circumstances.

 

11.3 Amendments and Waivers.

 

(a) Neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed as provided in Section 11.3(b) hereof. Neither Agent nor any
Lender shall, by any act, delay, omission or otherwise be deemed to have
expressly or impliedly waived any of its rights, powers and/or remedies unless
such waiver shall be in writing and signed by an authorized officer of such
Person as provided in Section 11.3(b) hereof. Any such waiver shall be
enforceable only to the extent specifically set forth therein. A waiver by Agent
or any Lender of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent or any Lender would otherwise have on any future occasion, whether similar
in kind or otherwise.

 

(b) Neither this Agreement nor any other Financing Agreement (other than the Fee
Letter) nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by Agent and the Required Lenders, and as to amendments to any of the
Financing Agreements, by Borrowers; except, that, any change, waiver, discharge
or termination with respect to the following shall require the consent of Agent
and all Lenders:

 

(i) the extension of the Final Maturity Date;

 

(ii) reduction in the interest rate or any fees or the extension of the time of
payment of interest or any fees or reduction in the principal amount of any Loan
or Letter of Credit Accommodations;

 

(iii) increase in the Commitments of any Lender over the amount thereof then in
effect or provided hereunder (it being understood that a waiver of any Event of
Default shall not constitute a change in the terms of any Commitments of any
Lender);

 

(iv) the release of any Collateral (except as expressly required by the
Financing Agreements and except as permitted under Section 12.11(b) hereof);

 

(v) the amendment, modification or waiver of: (A) the terms of the following
definitions or any provisions relating thereto: Eligible Accounts, Eligible
Adjacent Real Estate, Eligible Real Estate, Eligible Inventory, Excess
Availability, Final Maturity Date, Maximum Credit, Canadian Maximum Credit,
Required Lenders or Pro Rata Shares, or (B) any provision of Sections 6.4 or
6.8, or this Section 11.3;

 

(vi) the consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement; or

 

 95 

 

 

(vii) the increase in the advance rates or the sublimits set forth in Section
2.1(a) or (b) hereof.

 

(c) Notwithstanding anything to the contrary contained in Section 11.3(b) above,
in the event that Borrowers request that this Agreement or any other Financing
Agreements be amended or otherwise modified in a manner which would require the
unanimous consent of all of the Lenders and such amendment or other modification
is agreed to by the Required Lenders, then, with the consent of Borrowers and
the Required Lenders, Borrowers and the Required Lenders may amend this
Agreement without the consent of the Lender or Lenders which did not agree to
such amendment or other modification (collectively, the “Minority Lenders”) to
provide for (i) the termination of the Commitments of each of the Minority
Lenders (it being understood that (A) if a Lender’s U.S. Revolving Commitment is
terminated in accordance with this Section 11.3(c), then it or its Affiliates
Canadian Commitment shall also be terminated, and (B) if a Lender’s or its
Affiliate’s Canadian Revolving Commitment is terminated in accordance with this
Section 11.3(c), then its U.S. Commitment shall also be terminated), (ii) the
addition to this Agreement of one or more other Lenders, or an increase in the
Commitments of one or more of the Required Lenders, so that the U.S. Commitments
and the Canadian Commitments, after giving effect to such amendment, shall be in
the same aggregate amount as the U.S. Commitments and the Canadian Commitments
immediately before giving effect to such amendment; provided, however, that no
such addition or increase may be made unless after giving effect thereto, the
Pro Rata Share of each Lender with respect to its or its Affiliate’s Canadian
Commitments shall equal the Pro Rata Share of such Lender with respect to its or
its Affiliate’s U.S. Commitments, (iii) if any Loans are outstanding at the time
of such amendment, the making of such additional Loans by such new Lenders or
Required Lenders, as the case may be, as may be necessary to repay in full the
outstanding Loans of the Minority Lenders immediately before giving effect to
such amendment and (iv) the payment of all interest, fees and other Obligations
payable or accrued in favor of the Minority Lenders and such other modifications
to this Agreement as Borrowers and the Required Lenders may determine to be
appropriate.

 

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section.

 

11.4 Waiver of Counterclaims. Borrowers waive all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

 

11.5 Indemnification. Borrowers shall indemnify and hold Agent and each Lender,
and its directors, agents, employees and counsel (each an “Indemnified Party”),
harmless from and against any and all losses, claims, damages, liabilities,
costs or expenses imposed on, incurred by or asserted against any of them
(excluding any of the foregoing with respect to any Indemnified Party to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party) in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, any other Financing Agreements,

 

 96 

 

 

or any undertaking or proceeding related to any of the transactions contemplated
hereby or any act, omission, event or transaction related or attendant thereto,
including, without limitation, amounts paid in settlement, court costs, and the
fees and expenses of counsel. To the extent that the undertaking to indemnify,
pay and hold harmless set forth in this Section 11.5 may be unenforceable
because it violates any law or public policy, Borrowers shall pay the maximum
portion which they are permitted to pay under applicable law to Agent and
Lenders in satisfaction of indemnified matters under this Section 11.5. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

SECTION 12. THE AGENT

 

12.1 Appointment; Powers and Immunities. Each Lender hereby irrevocably
designates, appoints and authorizes Wells Fargo Capital Finance, LLC to act as
Agent hereunder and under the other Financing Agreements with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto. Agent: (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Lender; (b) shall not be responsible
to Lenders for any recitals, statements, representations or warranties contained
in this Agreement or in any other Financing Agreement, or in any certificate or
other document referred to or provided for in, or received by any of them under,
this Agreement or any other Financing Agreement, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Financing Agreement or any other document referred to or provided for
herein or therein or for any failure by any Borrower or any Obligor or any other
Person to perform any of its obligations hereunder or thereunder; and (c) shall
not be responsible to Lenders for any action taken or omitted to be taken by it
hereunder or under any other Financing Agreement or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. Agent may deem and treat the
payee of any note as the holder thereof for all purposes hereof unless and until
the assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to Agent shall have been delivered to
and acknowledged by Agent.

 

12.2 Reliance By Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by this
Agreement or any other Financing Agreement, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Lenders or all of Lenders as
is required in such circumstance, and such instructions of such Lenders and any
action taken or failure to act pursuant thereto shall be binding on all Lenders.

 

 97 

 

 

12.3 Events of Default.

 

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of
an Event of Default or other failure of a condition precedent to the Loans and
Letter of Credit Accommodations hereunder, unless and until Agent has received
written notice from a Lender, a Borrower or any Obligor specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition”. In the event that Agent receives
such a notice, Agent shall give prompt notice thereof to the Lenders. Agent
shall (subject to Section 12.7) take such action with respect to any such Event
of Default or failure of condition precedent as shall be directed by the
Required Lenders; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to or by reason of such Event of
Default or failure of condition precedent, as it shall deem advisable in the
best interest of Lenders. Without limiting the foregoing, and notwithstanding
the existence or occurrence and continuance of an Event of Default or any other
failure to satisfy any of the conditions precedent set forth in Section 4 of
this Agreement to the contrary, Agent may, but shall have no obligation to,
continue to make Loans and issue or cause to be issued Letter of Credit
Accommodations for the ratable account and risk of U.S. Lenders and Canadian
Lenders, as applicable from time to time if Agent believes making such Loans or
issuing or causing to be issued such Letter of Credit Accommodations is in the
best interests of Lenders.

 

(b) Except with the prior written consent of Agent, no Lender may assert or
exercise any enforcement right or remedy in respect of the Loans, Letter of
Credit Accommodations or other Obligations, as against any Borrower or any
Obligor or any of the Collateral or other property of any Borrower or any
Obligor.

 

12.4 WFCF in its Individual Capacity. With respect to its Commitments and the
Loans made and Letter of Credit Accommodations issued or caused to be issued by
it (and any successor acting as Agent), so long as Wells Fargo Capital Finance,
LLC shall be a Lender hereunder, it shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include Wells Fargo Capital Finance, LLC in its individual
capacity as Lender hereunder. Wells Fargo Capital Finance, LLC (and any
successor acting as Agent) and its Affiliates may (without having to account
therefor to any Lender) lend money to, make investments in and generally engage
in any kind of business with Borrowers and Obligors (and any of their respective
subsidiaries or Affiliates) as if it were not acting as Agent, and Wells Fargo
Capital Finance, LLC and its Affiliates may accept fees and other consideration
from Borrowers and Obligors for services in connection with this Agreement or
otherwise without having to account for the same to Lenders.

 

12.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrowers hereunder and without limiting the Obligations of
Borrowers hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the

 

 98 

 

 

costs and expenses that Agent is obligated to pay hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, provided,
that, no Lender shall be liable for any of the foregoing to the extent it arises
from the gross negligence or willful misconduct of the party to be indemnified
as determined by a final non-appealable judgment of a court of competent
jurisdiction.

 

12.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of each Borrower and Obligors and has made its own decision to enter
into this Agreement and that it will, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Financing Agreements. Agent shall not be required to keep itself informed
as to the performance or observance by any Borrower or any Obligor of any term
or provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Borrower or any Obligor. Agent will use reasonable
efforts to provide Lenders with any information received by Agent from any
Borrower or any Obligor which is required to be provided to Lenders hereunder
and with a copy of any “Notice of Default or Failure of Condition” received by
Agent from any Borrower, any Obligor or any Lender; provided, that, Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent hereunder, Agent shall
not have any duty or responsibility to provide any Lender with any other credit
or other information concerning the affairs, financial condition or business of
any Borrower or any Obligor that may come into the possession of Agent.

 

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

 

12.8 Additional Loans. Agent shall not make any Loans or provide any Letter of
Credit Accommodations to any Borrower on behalf of Lenders intentionally and
with actual knowledge that such Loans or Letter of Credit Accommodations would
cause the aggregate amount of the total outstanding U.S. Revolving Loans and
U.S. Letter of Credit Accommodations to U.S. Borrowers to exceed the amount set
forth in Section 2.1(a) hereof (the “U.S. Borrowing Base”) or would cause the
aggregate amount of the total outstanding Canadian Revolving Loans and Canadian
Letter of Credit Accommodations to Canadian Borrowers to exceed the amount set
forth in Section 2.1(b) hereof (the “Canadian Borrowing Base” and together with
the U.S. Borrowing Base, each a “Borrowing Base” and collectively, the
“Borrowing Bases”), in any case, without the prior consent of all Lenders,
except, that, Agent may make such additional Loans or provide such additional
Letter of Credit Accommodations on behalf of Lenders, intentionally and with
actual knowledge that such Loans or Letter of Credit

 

 99 

 

 

Accommodations will cause the total outstanding U.S. Revolving Loans and U.S.
Letter of Credit Accommodations to U.S. Borrowers to exceed the U.S. Borrowing
Base, or will cause the total outstanding Canadian Revolving Loans and Canadian
Letter of Credit Accommodations to Canadian Borrowers to exceed the Canadian
Borrowing Base as Agent may deem necessary or advisable in its discretion,
provided, that: (a) the total principal amount of the additional Loans or
additional Letter of Credit Accommodations to any Borrower which Agent may make
or provide after obtaining such actual knowledge that the aggregate principal
amount of the Loans equal or exceed the applicable Borrowing Base shall not
exceed the amount equal to ten percent (10%) of such Borrowing Base at the time
and shall not cause the total outstanding principal amount of the Loans, Letter
of Credit Accommodations and Special Agent Advances to exceed the Maximum Credit
or the total outstanding principal amount of the Canadian Revolving Loans,
Canadian Letter of Credit Accommodations and Special Agent Advances to Canadian
Borrowers to exceed the Canadian Maximum Credit, and (b) without the consent of
all Lenders, Agent shall not make any such additional Loans or Letter of Credit
Accommodations more than ninety (90) days from the date of the first such
additional Loans or Letter of Credit Accommodations. Each Lender shall be
obligated to pay Agent the amount of its Pro Rata Share of any such additional
Loans or Letter of Credit Accommodations provided that Agent is acting in
accordance with the terms of this Section 12.8.

 

12.9 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements relating to the Collateral, for the ratable benefit of
Lenders and Agent. Each Lender agrees that any action taken by Agent or Required
Lenders in accordance with the terms of this Agreement or the other Financing
Agreements relating to the Collateral, and the exercise by Agent or Required
Lenders of their respective powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders.

 

12.10 Field Audits; Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

 

(a) is deemed to have requested that Agent furnish Lender, promptly after it
becomes available, a copy of each field audit or examination report and a weekly
report with respect to the Borrowing Bases prepared by Agent (each field audit
or examination report and weekly report with respect to the Borrowing Bases (as
defined in Section 12.8 hereof) being referred to herein as a “Report” and
collectively, the “Reports”);

 

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report; provided, that, nothing
contained in this Section 12.10 shall be construed to limit the liability of
Agent under Section 12.1(c) hereof in the event of the gross negligence or
willful misconduct of Agent as determined pursuant to a final non-appealable
order of a court of competent jurisdiction;

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Obligors and will

 

 100 

 

 

rely significantly upon each Borrower’s books and records, as well as on
representations of each Borrower’s personnel; and

 

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.7 hereof, and not to distribute or use
any Report in any other manner.

 

12.11 Collateral Matters.

 

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special Agent
Advances”) which Agent, in its sole discretion, deems necessary or desirable
either (i) to preserve or protect the Collateral or any portion thereof
(provided that in no event shall Special Agent Advances for such purpose exceed
Five Million Dollars ($5,000,000) in the aggregate outstanding at any time),
provided, that, unless all Lenders otherwise agree in writing, the Special Agent
Advances under this clause (i) shall not cause the aggregate outstanding
principal amount of the Loans, the Letter of Credit Accommodations and such
Special Agent Advances to exceed the Maximum Credit or the aggregate outstanding
principal amount of the Canadian Revolving Loans, the Canadian Letter of Credit
Accommodations and such Special Agent Advances to Canadian Borrowers to exceed
the Canadian Maximum Credit, and Agent shall make commercially reasonable
arrangements with Borrowers for the repayment in full of such Special Agent
Advances within a reasonable time, or (ii) to pay any other amount chargeable to
any Borrower pursuant to the terms of this Agreement consisting of costs, fees
and expenses and payments to any issuer of Letter of Credit Accommodations.
Special Agent Advances shall be repayable on demand and be secured by the
Collateral; provided, however, that the Special Agent Advances to U.S. Borrowers
shall not be secured by the Collateral of the Canadian Borrowers. Special Agent
Advances shall not constitute Loans (except that they shall bear interest as if
they were Prime Rate Loans or Canadian Base Rate Loans, as applicable) but shall
otherwise constitute Obligations hereunder. Agent shall notify each Lender and
Borrowers in writing of each such Special Agent Advance, which notice shall
include a description of the purpose of such Special Agent Advance. Without
limitation of its obligations pursuant to Section 6.10, (x) each U.S. Lender
agrees that it shall make available to Agent, upon Agent’s demand, in
immediately available funds, the amount equal to such Lender’s Pro Rata Share
(calculated under clause (a) of the definition of Pro Rata Share) of each such
Special Agent Advance to any U.S. Borrower, and (y) each Canadian Lender agrees
that it shall make available to Agent, upon Agent’s demand, in immediately
available funds, the amount equal to such Lender’s Pro Rata Share (calculated
under clause (a) of the definition of Pro Rata Share) of each such Special Agent
Advance to any Canadian Borrower. If such funds are not made available to Agent
by such Lender, Agent shall be entitled to recover such funds, on demand from
such Lender together with interest thereon, for each day from the date such
payment was due until the date such amount is paid to Agent at the interest rate
then payable by Borrowers in respect of the Loans as set forth in Section 3.1
hereof.

 

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the U.S. Commitments and the Canadian
Commitments and payment and

 

 101 

 

 

satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 hereof, or (ii) constituting property being
sold or disposed of if Borrowers certify to Agent that the sale or disposition
is made in compliance with the terms hereof, including Sections 9.7 and 2.6
hereof (and Agent may rely conclusively on any such certificate, without further
inquiry), or (iii) constituting property in which any Borrower or any Obligor
did not own an interest at the time the security interest, mortgage or lien was
granted or at any time thereafter, or (iv) having an aggregate value of less
than Five Million Dollars ($5,000,000) during any calendar year, or (v) if
approved, authorized or ratified in writing by all of Lenders. Except as
provided above, Agent will not release any security interest in, mortgage or
lien upon, any of the Collateral without the prior written authorization of all
of Lenders (and any Lender may require that the proceeds from any sale or other
disposition of the Collateral to be so released be applied to the Obligations in
a manner satisfactory to such Lender). Upon request by Agent at any time,
Lenders will promptly confirm in writing Agent’s authority to release particular
types or items of Collateral pursuant to this Section.

 

(c) Without in any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Required Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest, mortgage or liens granted to
Agent for itself and the benefit of the Lenders upon any Collateral to the
extent set forth above; provided, that, (i) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to liability or create any obligations or entail any consequence other than the
release of such security interest, mortgage or liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any security interest, mortgage or lien upon (or
obligations of any Borrower in respect of) the Collateral retained by any
Borrower.

 

(d) Agent shall have no obligation whatsoever to any Lender or any other Person
to investigate, confirm or assure that the Collateral exists or is owned by any
Borrower or any Obligor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letter of Credit Accommodations
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent herein or pursuant hereto or otherwise
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Agent may act in any manner it may
deem appropriate, in its discretion, given Agent’s own interest in the
Collateral as a Lender and that Agent shall have no duty or liability whatsoever
to any other Lender.

 

(e) In its capacity as Agent, Wells Fargo Capital Finance, LLC is hereby
appointed and shall serve as the hypothecary representative of all present and
future Secured Parties as contemplated under Article 2692 of the Civil Code of
Québec in order to, inter alia, enter into, to take and to hold any security or
hypothec granted by any Borrower pursuant to the

 

 102 

 

 

laws of the Province of Québec to secure the prompt payment and performance of
all Obligations of any Borrower or other Obligor, and to exercise such powers
and duties that are conferred upon the hypothecary creditor thereunder. Any
person who becomes a Secured Party shall be deemed to have consented to and
confirmed the appointment of the Agent as hypothecary representative. The
substitution of the Agent pursuant to the terms hereof shall also constitute the
substitution of the hypothecary representative.

 

12.12 Agency for Perfection. Agent and each Lender hereby appoints each Lender
as agent for the purpose of perfecting the security interests in and liens upon
the Collateral of Agent for itself and the ratable benefit of Secured Parties in
assets which, in accordance with Article 9 of the UCC, the PPSA or the STA can
be perfected only by possession. Should any Lender obtain possession of any such
Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver such Collateral to Agent or in accordance with
Agent’s instructions.

 

12.13 Flood Laws. Agent has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood Laws”).
Agent will post on the applicable electronic platform (or otherwise distribute
to each Lender) documents that it receives in connection with the Flood Laws.
However, Agent reminds each Lender and Participant that, pursuant to the Flood
Laws, each federally regulated lender (whether acting as a Lender or
Participant) is responsible for assuring its own compliance with the flood
insurance requirements.

 

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS.

 

13.1 Term.

 

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the Final Maturity Date, unless sooner
terminated pursuant to the terms hereof. Upon the effective date of termination
of this Agreement and the other Financing Agreements, Borrowers shall pay to
Agent, for the ratable benefit of the Secured Parties, in full, all outstanding
and unpaid non-contingent Obligations and shall furnish cash collateral to
Agent, (or at Agent’s option, a letter of credit issued for the account of
Borrowers and at Borrowers’ expense, in form and substance satisfactory to
Agent, by an issuer acceptable to Agent and payable to Agent as beneficiary, for
the ratable benefit of Lenders) in such amounts as Agent determines are
reasonably necessary to secure (or reimburse) Agent and Lenders from loss, cost,
damage or expense, including attorneys’ fees and legal expenses, in connection
with any contingent Obligations, including issued and outstanding Letter of
Credit Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent and Lenders have not yet received final and
indefeasible payment and any of the Obligations arising under or in connection
with any Bank Products in such amounts as the Bank Product Provider providing
such Bank Products may require (unless such Obligations arising under or in
connection with any Bank Products are paid in full in cash and terminated in a
manner satisfactory to such Bank Product Provider); provided, however, that
Canadian Borrowers shall only be responsible for paying Canadian Obligations.
Such payments in respect of the

 

 103 

 

 

Obligations and cash collateral shall be remitted by wire transfer in federal
funds to such bank account of Agent, as Agent may, in its discretion, designate
in writing to Borrowers for such purpose. Interest shall be due until and
including the next Business Day, if the amounts so paid by any Borrower to the
bank account designated by Agent are received in such bank account later than
12:00 noon, Los Angeles time.

 

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge any Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, provided, that,
Lender shall terminate its security interests in the Collateral upon the
payments and furnishing of cash collateral by Borrowers to Agent in the full
sums required in Section 13.1(a) above.

 

13.2 Notices. All notices, requests and demands hereunder shall be in writing
and (a) made to Agent and Lenders at their respective addresses set forth below
and to Borrowers at their chief executive office set forth below, or to such
other address as either party may designate by written notice to the other in
accordance with this provision, and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next Business Day, one (1) Business Day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.

 

13.3 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

13.4 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Borrowers and their respective
successors and assigns, except that Borrowers may not assign its rights under
this Agreement, the other Financing Agreements and any other document referred
to herein or therein without the prior written consent of Agent and the Required
Lenders. No Lender may assign its rights and obligations under this Agreement
(or any part thereof) without the prior written consent of all Lenders and
Agent, except as permitted under Section 13.5 hereof. Any purported assignment
by a Lender without such prior express consent or compliance with Section 13.5
where applicable, shall be void. The terms and provisions of this Agreement and
the other Financing Agreements are for the purpose of defining the relative
rights and obligations of Borrowers, Obligors, Agent and Lenders with respect to
the transactions contemplated hereby and there shall be no third party
beneficiaries of any of the terms and provisions of this Agreement or any of the
other Financing Agreements

 

13.5 Assignments and Participations.

 

(a) Each Lender may (i) assign all or a portion of its rights and obligations
under this Agreement (including, without limitation, a portion of its
Commitments, the Loans

 

 104 

 

 

owing to it and its rights and obligations as a Lender with respect to Letter of
Credit Accommodations) and the other Financing Agreements; to its parent company
and/or any Affiliate of such Lender which is at least fifty (50%) percent owned
by such Lender or its parent company or to one or more Lenders or (ii) assign
all, or if less than all a portion equal to at least $5,000,000 in the aggregate
for the assigning Lender or assigning Lenders, of such rights and obligations
under this Agreement to one or more Eligible Transferees, each of which
assignees shall become a party to this Agreement as a Lender by execution of an
Assignment and Acceptance; provided, that, (A) the consent of Agent shall be
required in connection with any assignment to an Eligible Transferee pursuant to
clause (ii) above, (B) if such Eligible Transferee is not a bank, Agent shall
receive a representation in writing by such Eligible Transferee that either (1)
no part of its acquisition of its Loans is made out of assets of any employee
benefit plan, or (2) after consultation, in good faith, with Borrowers and
provision by Borrowers of such information as may be reasonably requested by
such Eligible Transferee, the acquisition and holding of such Commitments and
Loans does not constitute a non-exempt prohibited transaction under Section 406
of ERISA and Section 4975 of the Code, or (3) such assignment is an “insurance
company general account,” as such term is defined in the Department of Labor
Prohibited Transaction Class Exemption 95.60 (issued July 12, 1995) (“PTCE
95-60”), and, as of the date of the assignment, there is no “employee benefit
plan” with respect to which the aggregate amount of such general account’s
reserves and liabilities for the contracts held by or on behalf of such
“employee benefit plan” and all other “employee benefit plans” maintained by the
same employer (and affiliates thereof as defined in Section V(a)(1) of PTCE
95-60) or by the same employee organization (in each case determined in
accordance with the provisions of PTCE 95-60) exceeds ten percent (10%) of the
total reserves and liabilities of such general account (as determined under PTCE
95-60) (exclusive of separate account liabilities) plus surplus as set forth in
the National Association of Insurance Commissioners Annual Statement filed with
the state of domicile of such Eligible Transferee and (C) such transfer or
assignment will not be effective until recorded by the Agent on the Register. As
used in this Section, the term “employee benefit plan” shall have the meaning
assigned to it in Title I of ERISA and shall also include a “plan” as defined in
Section 4975(e)(1) of the Code.

 

(b) Agent, acting solely for this purpose as the agent of the Borrowers, shall
maintain a register of the names and addresses of Lenders, their Commitments and
the principal amount of their Loans (the “Register”). Agent shall also maintain
a copy of each Assignment and Acceptance delivered to and accepted by it and
shall modify the Register to give effect to each Assignment and Acceptance. Upon
its receipt of each Assignment and Acceptance, Agent will give prompt notice
thereof to Lenders and deliver to each of them a copy of the executed Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and Borrowers, Obligors, Agent and Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrowers, Obligors and any Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

(c) In the event that a Lender sells participations in the Loans, such Lender,
as a non-fiduciary agent on behalf of Borrowers, shall maintain (or cause to be
maintained) a register on which it enters the name of all participants in the
Loans held by it (and the principal amount (and stated interest thereon) of the
portion of such Loans that is subject to such participations) (the “Participant
Register”). The Loans (and the note, if any, evidencing the

 

 105 

 

 

same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide). Any participation of the Loans (and the registered note,
if any, evidencing the same) may be effected only by the registration of such
participation on the Participant Register. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (i) the assignee thereunder shall be a party hereto
and to the other Financing Agreements and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations (including, without limitation, the
obligation to participate in Letter of Credit Accommodations) of a Lender
hereunder and thereunder and (ii) the assigning Lender shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement.

 

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers, Obligors or any of their respective subsidiaries or the performance
or observance by any Borrower or any Obligor of any of the Obligations, (iii)
such assignee confirms that it has received a copy of this Agreement and the
other Financing Agreements, together with such other documents and information
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Financing Agreements, (v) such assignee appoints
and authorizes Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Financing Agreements as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto, and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Financing Agreements are required to be
performed by it as a Lender. Subject to Section 13.7, Agent and Lenders may
furnish any information concerning Borrowers, Obligors or their respective
subsidiaries in the possession of Agent or any Lender from time to time to
assignees and Participants.

 

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Accommodations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitments hereunder) and the other Financing
Agreements shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and Borrowers, Obligors, Agent and the other

 

 106 

 

 

Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Financing Agreements, (iii) the Participant shall not have any rights
under this Agreement or any of the other Financing Agreements (the Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participant
relating thereto) and all amounts payable by any Borrower or any Obligor
hereunder shall be determined as if such Lender had not sold such participation,
and (iv) so long as no Event of Default is ongoing, any sale to a (A) hedge fund
or (B) proposed Participant that is a direct competitor of any Borrower shall
require the prior written consent of Borrowers (which shall not be unreasonably
withheld, conditioned or delayed and such approval shall be deemed given by
Borrowers if no objection from Borrowers is received within five (5) Business
Days after written notice of such proposed participation has been provided by
Agent) and (v) if such Participant is not a bank, represent that either (A) no
part of its acquisition of its participation is made out of assets of any
employee benefit plan, or (B) after consultation, in good faith, with Borrowers
and provision by Borrowers of such information as may be reasonably requested by
the Participant, the acquisition and holding of such participation does not
constitute a non-exempt prohibited transaction under Section 406 of ERISA and
Section 4975 of the Code, or (C) such participation is an “insurance company
general account, “ as such term is defined in the “PTCE 95-60”, and, as of the
date of the transfer there is no “employee benefit plan” with respect to which
the aggregate amount of such general account’s reserves and liabilities for the
contracts held by or on behalf of such “employee benefit plan” and all other
“employee benefit plans” maintained by the same employer (and affiliates thereof
as defined in Section V(a)(1) of PTCE 95-60) or by the same employee
organization (in each case determined in accordance with the provisions of PTCE
95-60) exceeds ten (10%) percent of the total reserves and liabilities of such
general account (as determined under PTCE 95-60) (exclusive of separate account
liabilities) plus surplus as set forth in the National Association of Insurance
Commissioners Annual Statement filed with the state of domicile of the
Participant.

 

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to the Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank.

 

(g) Borrowers shall use their commercially reasonable efforts to assist Agent or
any Lender permitted to sell assignments or participations under this Section
13.5 in whatever manner reasonably necessary in order to enable or effect any
such assignment or participation, including (but not limited to) the execution
and delivery of any and all agreements, notes and other documents and
instruments as shall be requested and the delivery of informational materials,
appraisals or other documents for, and the participation of relevant management
in meetings and conference calls with, potential assignees or Participants.

 

(h) Notwithstanding anything contained herein to the contrary, no assignment of
any U.S. Commitments or Canadian Commitments may be made unless after giving
effect thereto, the Pro Rata Share of each assignor and assignee Lender with
respect to its or its Affiliate’s Canadian Commitments shall equal the Pro Rata
Share of such assignor and assignee Lender with respect to its or its
Affiliate’s U.S. Commitments.

 

 107 

 

 

13.6 Participant’s Compensation. Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.1(b)(iv), 3.5, 6.5 and 11.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 13.5(a); provided that such Participant agrees to be subject
to the provisions of Section 6.9 as if it were an assignee pursuant to Section
13.5(a). Notwithstanding anything herein to the contrary, a Participant shall
not be entitled to receive any greater payment under Section 3.1(b)(iv), 3.5(a),
6.5 or 11.5 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent. A Participant that would be a Non U.S.-Lender if it were a Lender shall
not be entitled to the benefits of Section 6.5 unless Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Borrowers, to comply with Section 6.5(e) as though it were a Lender.

 

13.7 Confidentiality. Each Lender agrees that it will not disclose, without the
prior consent of Borrowers, confidential information with respect to Borrowers,
any Obligor or any of their respective subsidiaries which is furnished pursuant
to this Agreement and which is specifically designated as confidential in
writing by Borrowers; provided, that, any Lender may disclose any such
information (a) to its Affiliates and its and its Affiliates’ employees,
auditors or counsel on a need-to-know basis, or to another Lender if the
disclosing Lender or such disclosing Lender’s holding or parent company in its
sole discretion determines that any such party should have access to such
information, (b) as has become generally available to the public without a
breach of this Section 13.7, (c) as may be required or appropriate in any
report, statement or testimony submitted to or upon request of any Governmental
Authority having or claiming to have jurisdiction over such Lender, (d) as may
be required or appropriate in response to any summons or subpoena or in
connection with any litigation, (e) in order to comply with any statute or
regulation, and (f) to any prospective or actual assignee or Participant in
connection with any contemplated transfer or participation of any of the
Commitments or any interest therein by such Lender, provided, that, such
assignee or Participant has agreed in writing to the confidentiality of any such
confidential information in accordance with the terms of this Section 13.7.
Anything contained herein to the contrary notwithstanding, the obligations of
confidentiality contained herein, as they relate to the transactions
contemplated hereby, shall not apply to the federal tax structure or federal tax
treatment of such transactions, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
Persons, without limitation of any kind, the federal tax structure and federal
tax treatment of such transactions (including all written materials related to
such tax structure and tax treatment). The preceding sentence is intended to
cause the transactions contemplated hereby to not be treated as having been
offered under conditions of confidentiality for purposes of Section
1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the United States Internal Revenue Code, and
shall be construed in a manner consistent with such purpose. In addition, each
party hereto acknowledges that it has no proprietary or exclusive rights to the
tax structure of the transactions contemplated hereby or any tax matter or tax
idea related thereto.

 

13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior

 

 108 

 

 

agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written.

 

13.9 Publicity. Borrowers consent to Agent and any other Co-Lead Arrangers
publishing or disseminating general information concerning this credit facility
for league table, tombstone and advertising purposes, and using Borrowers’
logos, trademarks or product photographs in advertising materials.

 

13.10 Effect of Amendment and Restatement; No Novation. Upon the effectiveness
of this Agreement, the Original Credit Agreement shall be amended and restated
in its entirety by this Agreement. The Obligations (as defined in the Original
Credit Agreement) shall continue in full force and effect, and the effectiveness
of this Agreement shall not constitute a novation or repayment of such existing
Obligations. Such existing Obligations, together with any and all additional
Obligations incurred by Borrowers under this Agreement or under any of the other
Financing Agreements, shall continue to be secured by, among other things, the
Collateral, whether now existing or hereafter acquired and wheresoever located,
all as more specifically set forth in the Financing Agreements; provided,
however, that the U.S. Obligations shall not be secured by the Collateral of the
Canadian Borrowers. Each U.S. Borrower hereby reaffirms its obligations,
liabilities, grants of security interests, pledges and the validity of all
covenants by it contained in any and all Financing Agreements, as amended,
supplemented or otherwise modified by this Agreement and by the other Financing
Agreements delivered on the date hereof. Any and all references in any Financing
Agreements to the Original Credit Agreement shall be deemed to be amended to
refer to this Agreement. Each of the U.S. Lenders having a U.S. Commitment prior
to the effectiveness of this Agreement (the “Pre-Amendment Lenders”) shall
assign to any U.S. Lender which is acquiring a new or additional U.S. Commitment
immediately after the effectiveness of this Agreement (the “Post-Amendment
Lenders”), and such Post-Amendment Lenders shall purchase from each
Pre-Amendment Lender, at the principal amount thereof, such interests in the
U.S. Revolving Loans and participation interests in U.S. Letter of Credit
Accommodations on the effectiveness of this Agreement as shall be necessary in
order that, after giving effect to all such assignments and purchases, such U.S.
Revolver Loans and participation interests in U.S. Letter of Credit
Accommodations will be held by Pre-Amendment Lenders and Post-Amendment Lenders
ratably in accordance with their Pro Rata Share (calculated under clause (a) of
the definition of Pro Rata Share) after giving effect to this Agreement.

 

13.11 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Financing
Agreement in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to Agent or any Lender hereunder or under
the other Financing Agreements shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Agent or such Lender, as the case may be, of any sum adjudged to be
so due in the Judgment Currency, Agent or such Lender, as the case may be, may

 

 109 

 

 

in accordance with normal banking procedures purchase this Agreement Currency
with the Judgment Currency. If the amount of this Agreement Currency so
purchased is less than the sum originally due to Agent or any Lender from any
Borrower in this Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Agent or such
Lender, as the case may be, against such loss. If the amount of this Agreement
Currency so purchased is greater than the sum originally due to Agent or any
Lender in such currency, Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

13.12 Certain Tax Matters. Notwithstanding anything set forth herein or in any
other Financing Agreement to the contrary, the parties agree that Canadian
Borrowers shall not have any obligation to make any payment of principal or
interest with respect to any Loan to a U.S. Borrower.

 

13.13 Canadian Anti-Money Laundering Legislation.

 

(a) Each Borrower and Obligor acknowledges that, pursuant to the Proceeds of
Crime Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder, “Canadian AML Legislation”), the Lenders may be
required to obtain, verify and record information regarding the Borrowers and
Obligors and their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Borrowers and Obligors,
and the transactions contemplated hereby. Each Borrower and Obligor shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, any issuer of letters of credit hereunder
or any Agent, in order to comply with any applicable Canadian AML Legislation,
whether now or hereafter in existence.

 

(b) If the Agent has ascertained the identity of any Borrower and Obligor or any
authorized signatories of the Borrowers and Obligors for the purposes of
applicable Canadian AML Legislation, then the Agent:

 

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of the applicable Canadian AML
Legislation; and

 

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Agent nor any other Agent
has any obligation to ascertain the identity of the Borrowers and Obligors or
any authorized signatories of the Borrowers and Obligors on behalf of any
Lender, or to confirm the completeness or accuracy of any information it obtains
from any Borrower and Obligor or any such authorized signatory in doing so.

 

13.14 Maximum Interest. Notwithstanding anything to the contrary contained in
any Financing Agreement, the interest paid or agreed to be paid under the
Financing Agreements shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law

 

 110 

 

 

(“maximum rate”). If Agent or any Lender shall receive interest in an amount
that exceeds the maximum rate, the excess interest shall be applied to the
principal of the Obligations of the Borrower to which such excess interest
relates or, if it exceeds such unpaid principal, refunded to such Borrower. In
determining whether the interest contracted for, charged or received by Agent or
a Lender exceeds the maximum rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder. Without limiting the generality of the foregoing
provisions of Section 13.14, if any provision of any of the Financing Agreements
would obligate any Canadian Borrower to make any payment of interest with
respect to the Canadian Obligations in an amount or calculated at a rate which
would be prohibited by applicable Law or would result in the receipt of interest
with respect to the Canadian Obligations at a criminal rate (as such terms are
construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
applicable recipient of interest with respect to the Canadian Obligations at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (i) first, by reducing the amount or rates of interest required to be
paid by the Canadian Borrowers to the applicable recipient under the Financing
Agreements; and (ii) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid by the Canadian Borrowers to the applicable
recipient which would constitute interest with respect to the Canadian
Obligations for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then Canadian Borrowers shall be entitled, by notice in writing to
Agent, to obtain reimbursement from the applicable recipient in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by the applicable recipient to the applicable Canadian
Borrower. Any amount or rate of interest with respect to the Canadian
Obligations referred to in this Section 13.14 shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Canadian Revolving Loans to
Canadian Borrowers remain outstanding on the assumption that any charges, fees
or expenses that fall within the meaning of “interest” (as defined in the
Criminal Code (Canada)) shall, if they relate to a specific period of time, be
pro rated over that period of time and otherwise be pro rated over the period
from the date of this Agreement to the date of full payment of the Canadian
Obligations, and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by Agent shall be conclusive for the
purposes of such determination.

 

SECTION 14. JOINT AND SEVERAL LIABILITY; SURETYSHIP WAIVERS

 

14.1 Independent Obligations; Subrogation. Each U.S. Borrower hereby agrees that
it is jointly and severally liable for, and, as a primary obligor and not merely
as surety, absolutely, unconditionally and irrevocably guarantees to the Secured
Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of all Obligations. Each
Canadian Borrower hereby agrees that it is jointly and severally liable for,
and, as a primary obligor and not merely as surety, absolutely, unconditionally
and irrevocably

 

 111 

 

 

guarantees to the Secured Parties, the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
all Canadian Obligations. To the maximum extent permitted by law, each Borrower
hereby waives any claim, right or remedy which either may now have or hereafter
acquire against any other Borrower that arises hereunder including, without
limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Agent or any Lender against any Borrower or any Collateral which
Agent or any Lender now has or hereafter acquires, whether or not such claim,
right or remedy arises in equity, under contract, by statute, under common law
or otherwise until the Obligations are fully paid and finally discharged. In
addition, each Borrower hereby waives any right to proceed against the other
Borrowers, now or hereafter, for contribution, indemnity, reimbursement, and any
other suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which any Borrower may now have or hereafter have as against the other
Borrowers with respect to the Obligations until the Obligations are fully paid
and finally discharged. Each Borrower also hereby waives any rights of recourse
to or with respect to any asset of the other Borrowers until the Obligations are
fully paid and finally discharged.

 

14.2 Authority to Modify Obligations and Security. Each Borrower authorizes
Agent and Lenders, without notice or demand and without affecting any Borrowers’
liability hereunder, from time to time, whether before or after any notice of
termination hereof or before or after any default in respect of the Obligations,
to: (a) renew, extend, accelerate, or otherwise change the time for payment of,
or otherwise change any other term or condition of, any document or agreement
evidencing or relating to any Obligations as such Obligations relate to the
other Borrowers, including, without limitation, to increase or decrease the rate
of interest thereon; (b) accept, substitute, waive, defease, increase, release,
exchange or otherwise alter any Collateral, in whole or in part, securing the
other Borrowers’ Obligations; (c) apply any and all such Collateral and direct
the order or manner of sale thereof as Agent and Lenders, in their sole
discretion, may determine; (d) deal with the other Borrowers as Agent or any
Lender may elect; (e) in Agent’s and Lenders’ sole discretion, settle, release
on terms satisfactory to them, or by operation of law or otherwise, compound,
compromise, collect or otherwise liquidate any of the other Borrowers’
Obligations and/or any of the Collateral in any manner, and bid and purchase any
of the collateral at any sale thereof; (f) apply any and all payments or
recoveries from the other Borrowers as Agent or Lenders, in their sole
discretion, may determine, whether or not such indebtedness relates to the
Obligations; all whether such Obligations are secured or unsecured or guaranteed
or not guaranteed by others; and (g) apply any sums realized from Collateral
furnished by the other Borrowers upon any of its indebtedness or obligations to
Agent or Lenders as they in their sole discretion, may determine, whether or not
such indebtedness relates to the Obligations; all without in any way
diminishing, releasing or discharging the liability of any Borrower hereunder.

 

14.3 Waiver of Defenses. Upon an Event of Default by any Borrower in respect of
any Obligations, and except as required in Section 726 of the California Code of
Civil Procedure, Agent or any Lender may, at their option and without notice to
any Borrower, proceed directly against any U.S. Borrower or, solely with respect
to Canadian Obligations, any Canadian Borrower, to collect and recover the full
amount of the liability hereunder, or any portion thereof, and each Borrower
waives any right to require Agent or any Lender to: (a) proceed against the

 

 112 

 

 

other Borrowers or any other person whomsoever; (b) proceed against or exhaust
any Collateral given to or held by Agent or any Lender in connection with the
Obligations; (c) give notice of the terms, time and place of any public or
private sale of any of the Collateral except as otherwise provided herein; or
(d) pursue any other remedy in Agent’s or any Lender’s power whatsoever. A
separate action or actions may be brought and prosecuted against any Borrower
whether or not action is brought against the other Borrowers and whether the
other Borrowers be joined in any such action or actions; and each Borrower
agrees that any payment of any Obligations or other act which shall toll any
statute of limitations applicable thereto shall similarly operate to toll such
statute of limitations applicable to the liability hereunder.

 

14.4 Exercise of Agent’s and Lenders’ Rights. Each Borrower hereby authorizes
and empowers Agent and Lenders in their sole discretion, without any notice or
demand to such Borrower whatsoever and without affecting the liability of such
Borrower hereunder, to exercise any right or remedy which Agent or any Lender
may have available to them against the other Borrowers.

 

14.5 Additional Waivers. Each Borrower waives any defense arising by reason of
any disability or other defense of the other Borrowers or by reason of the
cessation from any cause whatsoever of the liability of the other Borrowers or
by reason of any act or omission of Agent or any Lender or others which directly
or indirectly results in or aids the discharge or release of the other Borrowers
or any Obligations or any Collateral by operation of law or otherwise. The
Obligations shall be enforceable against each U.S. Borrower and the Canadian
Obligations shall be enforceable against each Canadian Borrower without regard
to the validity, regularity or enforceability of any of the Obligations with
respect to any of the other Borrowers or any of the documents related thereto or
any collateral security documents securing any of the Obligations. No exercise
by Agent or any Lender of, and no omission of Agent or any Lender to exercise,
any power or authority recognized herein and no impairment or suspension of any
right or remedy of Agent or any Lender against any Borrower or any Collateral
shall in any way suspend, discharge, release, exonerate or otherwise affect any
of the Obligations or any Collateral furnished by the Borrowers or give to the
Borrowers any right of recourse against Agent or any Lender. Each Borrower
specifically agrees that the failure of Agent or any Lender: (a) to perfect any
lien on or security interest in any property heretofore or hereafter given any
Borrower to secure payment of the Obligations, or to record or file any document
relating thereto or (b) to file or enforce a claim against the estate (either in
administration, bankruptcy or other proceeding) of any Borrower shall not in any
manner whatsoever terminate, diminish, exonerate or otherwise affect the
liability of any Borrower hereunder.

 

14.6 Additional Indebtedness. Additional Obligations may be created from time to
time at the request of any Borrower and without further authorization from or
notice to any other Borrower even though the borrowing Borrower’s financial
condition may deteriorate since the date hereof. Each Borrower waives the right,
if any, to require Agent or any Lender to disclose to such Borrower any
information it may now have or hereafter acquire concerning the other Borrowers’
character, credit, Collateral, financial condition or other matters. Each
Borrower has established adequate means to obtain from the other Borrowers, on a
continuing basis, financial and other information pertaining to such Borrower’s
business and affairs, and assumes the responsibility for being and keeping
informed of the financial and other conditions of the other Borrowers and of all
circumstances bearing upon the risk of nonpayment of the Obligations

 

 113 

 

 

which diligent inquiry would reveal. Neither Agent nor any Lender need inquire
into the powers of any Borrower or the authority of any of their respective
officers, directors, partners or agents acting or purporting to act in their
behalf, and any Obligations created in reliance upon the purported exercise of
such power or authority are hereby guaranteed. All Obligations of each Borrower
to Agent and Lenders heretofore, now or hereafter created shall be deemed to
have been granted at each Borrower’s special insistence and request and in
consideration of and in reliance upon this Agreement.

 

14.7 Subordination. Except as otherwise provided in this Section 14.7, any
indebtedness of any Borrower now or hereafter owing to any other Borrower is
hereby subordinated to the Obligations, whether heretofore, now or hereafter
created, and whether before or after notice of termination hereof, and,
following the occurrence and during the continuation of an Event of Default, no
Borrower shall, without the prior consent of Agent, pay in whole or in part any
of such indebtedness nor will any such Borrower accept any payment of or on
account of any such indebtedness at any time while such Borrower remains liable
hereunder. At the request of Agent, after the occurrence and during the
continuance of an Event of Default, each Borrower shall pay to Agent all or any
part of such subordinated indebtedness and any amount so paid to Agent at its
request shall be applied to payment of the Obligations in accordance with
Section 6.4. Each payment on the indebtedness of any Borrower to the other
Borrowers received in violation of any of the provisions hereof shall be deemed
to have been received by any other Borrower as trustee for Agent and Lenders and
shall be paid over to Agent immediately on account of the Obligations, but
without otherwise affecting in any manner any such Borrower’s liability under
any of the provisions of this Agreement. Each Borrower agrees to file all claims
against the other Borrowers in any bankruptcy or other proceeding in which the
filing of claims is required by law in respect of any indebtedness of the other
Borrowers to such Borrower, and Agent and Lenders shall be entitled to all of
any such Borrower’s rights thereunder. If for any reason any such Borrower fails
to file such claim at least thirty (30) days prior to the last date on which
such claim should be filed, Agent, as such Borrower’s attorney-in-fact, is
hereby authorized to do so in Borrowers’ name or, in Agent’s discretion, to
assign such claim to, and cause a proof of claim to be filed in the name of,
Agent’s nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to Agent
the full amount payable on the claim in the proceeding, and to the full extent
necessary for that purpose any such Borrower hereby assigns to Agent, for itself
and the ratable benefit of Secured Parties, all such Borrower’s rights to any
payments or distributions to which such Borrower otherwise would be entitled. If
the amount so paid is greater than any such Borrower’s liability hereunder,
Agent will pay the excess amount to the person entitled thereto.

 

14.8 Revival. If any payments of money or transfers of property made to Agent or
any Lender by any Borrower should for any reason subsequently be declared to be,
or in Agent’s counsel’s good faith opinion be determined to be, fraudulent
(within the meaning of any state or federal law relating to fraudulent
conveyances), preferential or otherwise voidable or recoverable in whole or in
part for any reason (hereinafter collectively called “voidable transfers”) under
the Bankruptcy Code or any other federal, provincial or state law and Agent or
any Lender is required to repay or restore, or in Agent’s counsel’s good faith
opinion may be so liable to repay or restore, any such voidable transfer, or the
amount or any portion thereof, then as to any such voidable transfer or the
amount repaid or restored and all reasonable costs and expenses

 

 114 

 

 

(including reasonable attorneys’ fees) of Agent or any Lender related thereto,
such Borrower’s liability hereunder shall automatically be revived, reinstated
and restored and shall exist as though such voidable transfer had never been
made to Agent or such Lender.

 

14.9 Understanding of Waivers. Each Borrower warrants and agrees that the
waivers set forth in this Section 14 are made with full knowledge of their
significance and consequences. If any of such waivers are determined to be
contrary to any applicable law or public policy, such waivers shall be effective
only to the maximum extent permitted by law.

 

14.10 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other guarantor of, or
grantor of a security interest to secure, the obligations to guaranty and
otherwise honor all Obligations in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 14.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 14.10, or
otherwise under the Financing Agreements, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until payment in full of the Obligations.
Each Qualified ECP Guarantor intends that this Section 14.10 constitute, and
this Section 14.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other guarantor of, or grantor of a security
interest to secure, the Obligations for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

 

[Remainder of Page Left Intentionally Blank]

 

 115 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  U.S. BORROWERS:         PCM, INC.,   a Delaware corporation         By: /s/
Brandon LaVerne   Name: Brandon LaVerne   Title: Chief Financial Officer        
PCM SALES, INC.,   a California corporation         By: /s/ Stephen W. Moss  
Name: Stephen W. Moss   Title: President         PCM LOGISTICS, LLC,   a
Delaware limited liability company         By: /s/ Sean Mollet   Name: Sean
Mollet   Title: President         PCMG, INC.,   a Delaware corporation        
By: /s/ Alan Lawrence   Name: Alan Lawrence   Title: President

 


 

 

  U.S. BORROWERS:         M2 MARKETPLACE, INC.,   a Delaware corporation        
By: /s/ Dan DeVries   Name: Dan DeVries   Title: President         ABREON, INC.,
  a Delaware corporation         By: /s/ Howard Schapiro   Name: Howard Schapiro
  Title: President         MALL ACQUISITION SUB 5 INC.,   a Delaware corporation
        By: /s/ Brandon LaVerne   Name: Brandon LaVerne   Title: President

 



   

 

 

  U.S. BORROWERS:         PCM BPO, LLC,   a Delaware limited liability company  
      By: /s/ Simon Abuyounes   Name: Simon Abuyounes   Title: President        
ONSALE HOLDINGS, INC.,   an Illinois corporation         By: /s/ Sam Khulusi  
Name: Sam Khulusi   Title: President         EN POINTE TECHNOLOGIES SALES, LLC,
  a Delaware limited liability company         By: /s/ Shahzad Munawwar   Name:
Shahzad Munawwar   Title: SVP

 

   

 

 

  CANADIAN BORROWERS:         PCM SALES CANADA, INC.,   a Quebec corporation    
    By: /s/ Simon Abuyounes   Name: Simon Abuyounes   Title: President

 

  ACRODEX INC.,   an Alberta corporation         By: /s/ Karim Amarshi   Name:
Karim Amarshi   Title: Director

 

  Address: 1940 E. Mariposa Avenue      El Segundo, California 90245      Attn:
Chief Executive Officer

 

   

 

 

AGENT:

 

WELLS FARGO CAPITAL FINANCE, LLC               By: /s/ Peter Possemato   Name:
Peter Possemato   Title: Director  

 

Address: 2450 Colorado Avenue, Suite 3000     Santa Monica, California 90404    
Attn: Portfolio Manager  

 

LENDER:

 

WELLS FARGO CAPITAL FINANCE, LLC         By: /s/ Peter Possemato   Name: Peter
Possemato   Title: Director  

 

Address: 2450 Colorado Avenue, Suite 3000     Santa Monica, California 90404    
Attn: Portfolio Manager  

 

U.S. Revolving Loan Commitment: $100,000,000

 

   

 

 

LENDER:

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

 

By: /s/ Frederic Philippe   Name: Frederic Philippe   Title: Vice President  

 

Address:

 

 

Canadian Revolving Loan Commitment: C$14,545,454.55

 

   

 

 

LENDER:

 

BANK OF AMERICA, N.A.

 

By: /s/ Ron Bornstein   Name: Ron Bornstein   Title: Senior Vice President  

 

Address:

333 S. Hope Street, Suite 1300

Los Angeles, CA 90071

 

U.S. Revolving Loan Commitment: $50,000,000

 

BANK OF AMERICA, N.A. (acting through its Canada branch)

 

By: /s/ Sylwia Durkiewicz   Name: Sylwia Durkiewicz   Title: Vice President  

 

Address:

181 Bay St., Suite 400

Toronto, ON, M5J 2V8

 

Canadian Revolving Loan Commitment: C$7,272,727.27

 

   

 

 

LENDER:

 

PNC BANK, N.A.

 

By: /s/ Steve Roberts   Name: Steve Roberts   Title: Vice President  

 

Address:

 

 

U.S. Revolving Loan Commitment: $40,000,000

 

PNC BANK CANADA BRANCH

 

By: /s/ Robert Fasken   Name: Robert Fasken   Title: Vice President  

 

Address:

 

 

Canadian Revolving Loan Commitment: C$5,818,181.82

 

   

 

 

LENDER:

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Jordan Azar   Name: Jordan Azar   Title: Authorized Officer  

 

Address: 3 Park Plaza, Suite 900      Irvine, CA 92614  

 

U.S. Revolving Loan Commitment: $35,000,000

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

By: /s/ Deborah Booth   Name: Deborah Booth   Title: Vice President  

 

Address:  Suite 4500 66 Wellington St. West, Floor 45      Toronto, ON, M5k 1E7,
Canada  

 

Canadian Revolving Loan Commitment: C$5,090,909.09

 

   

 

 

LENDER:

 

COMPASS BANK

 

By: /s/ Jason Nichols   Name: Jason Nichols   Title: Senior Vice President  

 

Address: Houston Tower     2200 Post Oak Blvd.     Houston, TX 77056  

 

U.S. Revolving Loan Commitment: $25,000,000

 

Canadian Revolving Loan Commitment: C$3,636,363.64

 

   

 

 

LENDER:

 

CITY NATIONAL BANK

 

By: /s/ Brent Phillips   Name: Brent Phillips   Title: Senior Vice President  

 

Address:

555 S. Flower St., 24th Floor

Los Angeles, CA 90071

 

U.S. Revolving Loan Commitment: $25,000,000

 

Canadian Revolving Loan Commitment: C$3,636,363.64

 

   

 

  

EXHIBIT A

 

Form of

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) dated as of
_____________, ______ is made by and between __________________________ (the
“Assignor”) on the one hand and ____________________ (the “Assignee”) on the
other hand.

 

W I T N E S S E T H:

 

WHEREAS, PCM, INC., PCM SALES, INC., PCM LOGISTICS, LLC, PCMG, INC., M2
MARKETPLACE, INC., ABREON, INC., MALL ACQUISITION SUB 5 INC., PCM BPO, LLC,
ONSALE HOLDINGS, INC., AND EN POINTE TECHNOLOGIES SALES, LLC (collectively,
“U.S. Borrowers”), PCM SALES CANADA, INC. and ACRODEX INC. (collectively,
“Canadian Borrowers”, and together with the U.S. Borrowers, collectively,
“Borrowers”), the financial institutions from time to time party to the Loan
Agreement (as hereinafter defined) as lenders (each a “Lender” and collectively,
the “Lenders”), and Wells Fargo Capital Finance, LLC, a Delaware limited
liability company, as administrative and collateral agent for the Lenders (in
such capacity, “Agent”) have entered into that certain Fourth Amended and
Restated Loan and Security Agreement, dated as of January 19, 2016 (as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), pursuant to which the
Lenders have and may continue to make loans and provide other financial
accommodations to Borrowers. Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.

 

WHEREAS, as provided under the Loan Agreement, Assignor committed to making U.S.
Revolving Loans (the “U.S. Committed Loans”) to U.S. Borrowers in an aggregate
amount not to exceed $______________ (the “U.S. Commitment”) and Canadian
Revolving Loans (the “Canadian Committed Loans”, and together with the U.S.
Committed Loans, collectively, the “Committed Loans”) to Canadian Borrowers in
an aggregate amount not to exceed $______________ (the “Canadian Commitment”,
and together with the U.S. Commitment, collectively, the “Commitments”);

 

WHEREAS, Assignor wishes to assign to Assignee [part of] the rights and
obligations of Assignor under the Loan Agreement in respect of its U.S.
Commitments in an amount equal to $______________ (the “U.S. Assigned Commitment
Amount”) and in respect of its Canadian Commitments in an amount equal to
$______________ (the “Canadian Assigned Commitment Amount”, and together with
the U.S. Assigned Commitment Amount, collectively, the “Assigned Commitment
Amounts”) on the terms and subject to the conditions set forth herein and
Assignee wishes to accept assignment of such rights and to assume such
obligations from Assignor on such terms and subject to such conditions;

 

  A-1 

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1. Assignment and Acceptance.

 

(a) Subject to the terms and conditions of this Assignment and Acceptance, (i)
Assignor hereby sells, transfers and assigns to Assignee, and (ii) Assignee
hereby purchases, assumes and undertakes from Assignor, without recourse and
without representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (A) the Commitments and each of the Committed Loans
of Assignor and (B) all related rights, benefits, obligations, liabilities and
indemnities of Assignor under and in connection with the Loan Agreement and the
other agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”),
so that after giving effect thereto, the Commitments of Assignee and the
Commitments of Assignor shall be as set forth in clauses (c) and (d) below and
the Pro Rata Share (as defined in the Loan Agreement) of Assignee shall be
_______ percent (__%).

 

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a U.S Commitment in an amount equal to the
U.S. Assigned Commitment Amount and a Canadian Commitment in an amount equal to
the Canadian Assigned Commitment Amount. Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Agreement are required to be performed by it as a Lender. It is the intent
of the parties hereto that the U.S. Commitment and Canadian Commitment of
Assignor shall, as of the Effective Date, be reduced by an amount equal to the
U.S. Assigned Commitment Amount and the Canadian Assigned Commitment Amount,
respectively, and Assignor shall relinquish its rights and be released from its
obligations under the Loan Agreement to the extent such obligations have been
assumed by Assignee; provided, that, Assignor shall not relinquish their rights
under the Loan Agreement to the extent such rights relate to the time prior to
the Effective Date.

 

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s U.S. Commitment will be $_____________ and its
Canadian Commitment will be $______________.

 

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s U.S. Commitment will be $______________ and its
Canadian Commitment will be $______________.

 

2. Payments. As consideration for the sale, assignment and transfer contemplated
in Section 1 hereof, Assignee shall pay to Agent, for the benefit of Assignor,
on the Effective Date in immediately available funds an amount equal to
$____________, representing Assignee’s Pro Rata Share of the principal amount of
all Committed Loans.

 

  A-2 

 

 

3. Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitments, Committed Loans and
outstanding Letter of Credit Accommodations shall be for the account of
Assignor. Except as Assignor or Assignee may otherwise agree in writing (with or
without the consent of Borrowers) any interest, fees and other payments accrued
on and after the Effective Date with respect to the Assigned Commitment Amounts
shall be for the account of Assignee. Each of Assignor and Assignee agrees that
it will hold in trust for the other parties any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

 

4. Independent Credit Decision. Assignee (a) acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Borrowers, and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to enter into this Assignment and Acceptance and
(b) agrees that it will, independently and without reliance upon Assignor, Agent
or any Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under the Loan Agreement.

 

5. Effective Date; Notices.

 

(a) As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be _______________, _____ (the “Effective Date”); provided,
that, the following conditions precedent have been satisfied on or before the
Effective Date:

 

(i) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

 

(ii) the consent of Agent as required for an effective assignment of the
Assigned Commitment Amounts by Assignor to Assignee shall have been duly
obtained and shall be in full force and effect as of the Effective Date;

 

(iii) written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Borrower and Agent; and

 

(iv) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance.

 

(b) Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Borrowers and Agent for acknowledgment by Agent, a Notice of
Assignment in the form attached hereto as Schedule 1.

 

  A-3 

 

 

6. Agent.

 

(a) Assignee hereby appoints and authorizes Wells Fargo Capital Finance, LLC in
its capacity as Agent to take such action as agent on its behalf to exercise
such powers under the Loan Agreement as are delegated to Agent.

 

(b) [Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Loan Agreement.]

 

7. Withholding Tax. Assignee attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Loan Agreement or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty.

 

8. Representations and Warranties.

 

(a) Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b) Assignor makes no representation or warranty and does not assume any
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, nor does it assume any responsibility with respect to, the
solvency, financial condition, asset valuation or realization, or statements of
any Borrower, any Obligor or any of their respective Affiliates, or the
performance or observance by any Borrower, any Obligor or any other Person, of
any of its respective obligations under the Loan Agreement or any other
instrument or document furnished in connection therewith.

 

  A-4 

 

 

(c) Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (iii) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.

 

9. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as any party hereto
may reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to any party to the Loan Agreement, which may be
required in connection with the assignment and assumption contemplated hereby.

 

10. Miscellaneous

 

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
must be in writing and signed by the parties hereto, except as otherwise
provided herein. No failure or delay by either party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof and any
waiver of any breach of the provisions of this Assignment and Acceptance shall
be without prejudice to any rights with respect to any other for further breach
thereof.

 

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c) Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

 

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF CALIFORNIA. Each party hereto
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in Los Angeles County, California over any suit, action or
proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such California State or Federal court. Each party to
this Assignment and Acceptance hereby irrevocably waives, to the fullest extent
it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.

 

  A-5 

 

 

(f) EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE,
THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY RELATED
DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

  ,         a                 By:   Name:     Title:         ,       a          
      By:   Name:   Title:  

 

  A-6 

 

 

SCHEDULE 1

to Assignment and Acceptance

 

Form of

 


NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

______________, _____

 

Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000

Santa Monica, California 90404

Attn: ________________________

____________________________
____________________________
____________________________
Attn: _______________________

 

Re:___________________________________

 

Ladies and Gentlemen:

 

Reference is hereby made to (a) that certain Fourth Amended and Restated Loan
and Security Agreement, dated as of January 19, 2016 (as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) by and among PCM, INC., PCM SALES, INC., PCM
LOGISTICS, LLC, PCMG, INC., M2 MARKETPLACE, INC., ABREON, INC., MALL ACQUISITION
SUB 5 INC., PCM BPO, LLC, ONSALE HOLDINGS, INC., AND EN POINTE TECHNOLOGIES
SALES, LLC (collectively, “U.S. Borrowers”), PCM SALES CANADA, INC. and ACRODEX
INC. (collectively, “Canadian Borrowers”, and together with the U.S. Borrowers,
collectively, “Borrowers”), the financial institutions from time to time party
to the Loan Agreement as lenders (each a “Lender” and collectively, the
“Lenders”) and Wells Fargo Capital Finance, LLC, as administrative and
collateral agent for the Lenders (in such capacity, “Agent”) pursuant to which
the Lenders have and may continue to make loans and provide other financial
accommodations to Borrowers and (b) the other agreements, documents and
instruments referred to in the Loan Agreement or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”). Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Loan Agreement.

 

1. We hereby give you notice of, and request Agent’s consent to, the assignment
by ____________________________ (the “Assignor”) to ___________________________
(the “Assignee”) such that after giving effect to the assignment, Assignee shall
have an interest equal to ________ percent (__%) of the total Commitments
pursuant to the Assignment and Acceptance Agreement attached hereto (the
“Assignment and Acceptance”). We understand that Assignor’s U.S. Commitment
shall be reduced by $_____________ and Assignor’s Canadian Commitment shall be
reduced by $_____________.

 

  A-7 

 

 

2. Assignee agrees that, upon receiving the consent of Agent to such assignment,
Assignee will be bound by the terms of the Loan Agreement as fully and to the
same extent as if the Assignee were the Lender originally holding such interest
under the Loan Agreement.

 

3. The following administrative details apply to Assignee:

 

  (a)Notice address:

 

  Assignee: __________________________   Address: __________________________    
    Attention: __________________________   Telephone:
__________________________   Telecopier: __________________________






  (b) Payment instructions:



  Account No.: __________________________   At: __________________________   ABA
No.: __________________________   For Credit To: __________________________  
Reference: __________________________

 

4. You are entitled to rely upon the representations, warranties and covenants
of each party to the Assignment and Acceptance as contained therein.

 

  A-8 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Notice of
Assignment and Acceptance to be executed by its duly authorized officials,
officers or agents as of the date first above mentioned.

 



  Very truly yours,       ,         a                   By:   Name:     Title:  
      ,       a                   By:   Name:   Title:  

 

ACKNOWLEDGED AND CONSENTED TO:

 

WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company,
as Agent

 

By:   Name:     Title:         ACKNOWLEDGED:           a                   By:  
Name:   Title:    



 

  A-9 

 

 

EXHIBIT B

 

Form of Information Certificates (for U.S. Borrowers)

 

INFORMATION CERTIFICATE
OF
[_____________________________]

 

Dated: [___________, 20__]

 

Wells Fargo Capital Finance, LLC
2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

 

In order to assist you in the evaluation of the financing you are considering of
[_________________________] (the “Company”), to expedite the preparation of
required documentation, and to induce you to provide financing to the Company,
we represent and warrant to you the following information about the Company, its
organizational structure and other matters of interest to you:

 

5. The Company has been formed by filing the following document with the
Secretary of State of the State of ___________________:

 

  (a) Certificate/Articles of Incorporation   (b) Certificate/Articles of
Organization   (c) Other [specify]

 

  The date of formation of the Company by the filing of the document specified
above with the Secretary of State was _________________________, _____.

 

6. The Company was not formed by filing a document with any Secretary of
State.  The Company is organized as a [specify type of organization, (e.g.,
general partnership, sole proprietorship, etc.)]
________________________________________.  The Company’s governing document is a
[name legal document, if one exists, (e.g., partnership agreement, etc.]
____________________________________________.     7. The full and exact name of
the Company as set forth in the document specified in Item 1 or 2, or (if no
document is specified in Item 1 or 2) the full and exact legal name used in the
Company’s business, is:     8. The Company uses and owns the following trade
name(s) in the operation of its business (e.g. billing, advertising, etc.; note:
do not include names which are product names only):       _________   _________
  _________   _________   _________

 

  B-1 

 

 

9. The Company maintains offices, leases or owns real estate, has employees,
pays taxes, or otherwise conducts business in the following States (including
the State of its organization):       _________     10. The Company has filed
the necessary documents with the Secretary of State to qualify as a foreign
corporation in the following States:       _________     11. The Company’s
authority to do business has been revoked or suspended, or the Company is
otherwise not in good standing in the following States:       _________     12.
The Company is the owner of the following licenses and permits, issued by the
federal, state or local agency or authority indicated opposite thereto:

 

  Type of License   Issuing Agency or Authority   ______________________  
______________________   ______________________   ______________________  
______________________   ______________________   ______________________  
______________________

 

13.In conducting its business activities, the Company is subject to regulation
by federal, state or local agencies or authorities (e.g., FDA, EPA, state or
municipal liquor licensing agencies, federal or state carrier commissions, etc.)
as follows:

 

  Type of Activity   Regulatory Agency or Authority   ______________________  
______________________   ______________________   ______________________  
______________________   ______________________   ______________________  
______________________   ______________________   ______________________

 

14. The Company has never been involved in a bankruptcy or reorganization
except: [explain]       _________   _________   _________   _________

 



  B-2 

 

 

15. Between the date the Company was formed and now, the Company has used other
names as set forth below:

 

Period of Time Prior Name   From _______ to __________
___________________________________ From _______ to __________
___________________________________ From _______ to __________
___________________________________

From _______ to __________ 

___________________________________

 

16. Between the date the Company was formed and now, the Company has made or
entered into mergers or acquisitions with other companies as set forth below

 



  Approximate Date   Other Entity Description of Transaction  
______________________   ______________________ ______________________  
______________________   ______________________ ______________________  
______________________   ______________________ ______________________  
______________________   ______________________ ______________________

  

17. The chief executive office of the Company is located at the street address
set forth below, which is in ____________________ County, in the State of
_______________________:

 

_______________________________

_______________________________

_______________________________

_______________________________

 

18. The books and records of the Company pertaining to accounts, contract
rights, inventory, etc. are located at the following street address:

 _______________________________

_______________________________

_______________________________

_______________________________

 



  B-3 

 

 

19. In addition to the chief executive office, the Company has inventory,
equipment or other assets located at the addresses set forth below.  In each
case, we have noted whether the location is owned, leased or operated by third
parties and the names and addresses of any mortgagee, lessor or third party
operator:

 



Street Address with
County Company’s Interest
(e.g., owner, lessee or
bailee) Name and Address of
Third Party with Interest
in Location
(e.g., mortgagee, lessor or
warehouseman)

 

 

 

 

 

 


   

 

 

 

 

 

 

   

 

 

 

 

 

   

 

 

 



 

 

   

 

 

 



 

 

   

  

20. In the course of its business, the Company’s inventory and/or other assets
are handled by the following customs brokers and/or freight forwarders:

 



Name Address Type of Service/ Assets
Handled

 

 

  

 

 


   

 

 

 

 

 

 

   

 

 

 

 

 

   

 

 

 



 

 

   

 

 

 



 

 

   

 

 

 



 

 

   

   



  B-4 

 

  


21. The places of business or other locations of any assets used by the Company
during the last four (4) months other than those listed above are as follows:

 



Street Address City State & Zip
Code County

 

 

 

 

 


     

 

 

  

 

 

     

 

 

 

 

 

     

 

 

 



 

 

     

 

 

 



 

 

     



 

  B-5 

 

 

22. The Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

Name of Entity Chief Executive Office Jurisdiction of Incorporation Ownership
Percentage or Relationship ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________

 

23. The Federal Employer Identification Number of the Company is

 



24. Under the Company’s charter documents, and under the laws of the State in
which the Company is organized, the shareholders, members or other equity
holders do not have to consent in order for the Company to borrow money, incur
debt or obligations, pledge or mortgage the property of the Company, grant a
security interest in the property of the Company or guaranty the debt of
obligations of another person or entity.

 

  (a) True   (b) Incorrect [explain]:      
__________________________________________________      
__________________________________________________      
__________________________________________________      
__________________________________________________



 

The power to take the foregoing actions is vested exclusively in the __________
[name the body (e.g. Board of Directors) or person (e.g. general partner, sole
Manager) that has such authority].

 

25. The officers of the Company (or people performing similar functions) and
their respective titles are as follows:

 

 

  Title   Name   _______________________________________  
___________________________________________  
_______________________________________  
___________________________________________  
_______________________________________  
___________________________________________  
_______________________________________  
___________________________________________



 

  B-6 

 

 

The following people will have signatory powers as to all your of transactions
with the Company:

 _________

_________



_________ 

 



26. The Company is governed by ______________________ [insert name of governing
body or person (e.g. Board of Directors, sole Manager, General Partner)].  The
members of such governing body of the Company are:       _________   _________  
_________   _________

 


27. The name of the stockholders, members, partners or other equity holders of
the Company and their equity holdings are as follows (if equity interests are
widely held indicate only equity owners with 10% or more of the equity
interests):

  



  Name   No. of Shares or Units Ownership Percentage   ______________________  
______________________ ______________________   ______________________  
______________________ ______________________   ______________________  
______________________ ______________________   ______________________  
______________________ ______________________







 

28. There are no judgments or litigation pending by or against the Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as
follows:       _________   _________   _________   _________

 



29. At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) except as follows:   _________   _________   _________   _________

 

  B-7 

 

 

30. The Company’s assets are owned and held free and clear of any security
interests, liens or attachments, except as follows:

 

  Lienholder   Assets Pledged Amount of Debt Secured   ______________________  
______________________ ______________________   ______________________  
______________________ ______________________   ______________________  
______________________ ______________________   ______________________  
______________________ ______________________



 

31. The Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

  Debtorr   Creditor Amount of Obligation   ______________________  
______________________ ______________________   ______________________  
______________________ ______________________   ______________________  
______________________ ______________________   ______________________  
______________________ ______________________



 

32. The Company does not own or license any trademarks, patents, copyrights or
other intellectual property, except as follows (indicate type of intellectual
property and whether owned or licensed, registration number, date of
registration, and, if licensed, the name and address of the licensor):

 



Type of Intellectual Property Registration Number and Date of Registration Owned
or Licensed Name and Address of Licensor ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________





 

33. The Company owns or uses the following materials (e.g., software, etc.) that
are subject to registration with the United States Copyright Office, though at
present copyright registrations have not been filed with respect to such
materials:   _________   _________   _________   _________

 





  B-8 

 

 

34. The Company does not have any deposit or investment accounts with any bank,
savings and loan or other financial institution, except as follows, for the
purposes and of the types indicated:

 



Bank Name and Branch Address Contact Person and Phone Number Account No.
Purpose/Type ________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________

 

35. The Company has no processing arrangements for credit card payments or
payments made by check (e.g. Telecheck) except as follows:

 

  Processor Name and Address   Contact Person and Phone Number Account No.  
______________________   ______________________ ______________________  
______________________   ______________________ ______________________  
______________________   ______________________ ______________________  
______________________   ______________________ ______________________

  ______________________   ______________________ ______________________  
______________________   ______________________ ______________________  
______________________   ______________________ ______________________

 

36. The Company owns or has registered to it the following motor vehicles, the
original title certificates for which shall be delivered to Lender prior to
closing:

 

State Where Titled and, if different, Registered Name of Registrant as it
appears on the Title Certificate VIN Year, Make and Model ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________ ________________
________________ ________________ ________________



 

  B-9 

 

 

37. With regard to any pension or profit sharing plan:.

 

  (i) A determination as to qualification has been issued.   (ii) Funding is on
a current basis and in compliance with established requirements.

 

38. The Company’s fiscal year ends: ______________________________________.    
39. Certified Public Accountants for the Company is the firm of:

 

  Name: ______________________________________________     Address:
______________________________________________     Telephone:
______________________________________________     Facsimile:
______________________________________________     E-Mail:
______________________________________________     Partner Handling
Relationship: ____________________________________     Were statements
uncertified for any fiscal year? _______________________  



 

40. The Company’s counsel with respect to the proposed loan transaction is the
firm of:

 

  Name: ______________________________________________     Address:
______________________________________________     Telephone:
______________________________________________     Facsimile:
______________________________________________     E-Mail:
______________________________________________     Partner Handling
Relationship: ____________________________________  



 

  B-10 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

  Very truly yours,   [_________________]         By:
___________________________________________   Title:
___________________________________________         By:
___________________________________________   Title:
___________________________________________ 

 



  B-11 

 

  

Form of Information Certificates (for Canadian Borrowers)

 



INFORMATION CERTIFICATE

OF

PCM SALES CANADA, INC.

and

ACRODEX INC.

 

Dated: October ___, 2015

 

Wells Fargo Capital Finance, LLC
2450 Colorado Avenue, Suite 3000 West
Santa Monica, CA 90404

 

In order to assist you in the evaluation of the financing you are considering
for each of PCM Sales Canada, Inc. (“PCM”) and Acrodex Inc. (“ACI”) (each a
“Company” and together the “Companies”), as additional borrowers to the current
financing provided by you in favour of PCM, Inc and certain of its subsidiaries,
to expedite the preparation of required documentation, and to induce you to
provide financing to the Companies, we represent and warrant to you the
following information about each Company, its organizational structure and other
matters of interest to you:

 

A. Each Company has been formed by filing the following document with the (i)
Province of _________________(PCM), and (ii) the Province of
_______________(ACI):

 

[  ] Certificate/Articles of Incorporation [  ] Certificate/Articles of
Organization [  ] Other [specify]:________________________________

 

The date of formation of each Company by the filing of the document specified
above with the Province was (a) _______________(PCM), and (b)
_______________(ACI).

 

B. The full and exact name of each Company as set forth in the document
specified in Item 1 is: ________________________, and ____________________

 

C. Each Company uses and owns the following trade name(s) in the operation of
its business (e.g. billing, advertising, etc.; note: do not include names which
are product names only):

 

_______________________________________(PCM), and
_________________________(ACI)

 

D. Each Company maintains offices, leases or owns real estate, has employees,
pays taxes, or otherwise conducts business in the following Provinces and
States: _________________________(PCM, and
__________________________________(ACI

 

 B-12 

 

 

E. Each Company has filed the necessary documents with the Province/Secretary of
State to qualify as an extra-provincial/foreign corporation in the following
Provinces and States:  _______________________(PCM), and
___________________________(ACI)

 

F. Each Company’s authority to do business has been revoked or suspended, or the
Company is otherwise not in good standing in the following Provinces and States:
_______________ (PCM), and __________________________(ACI)

 

G. Each Company is the owner of the following licenses and permits, issued by
the federal, provincial, state or local agency or authority indicated opposite
thereto:

 



  Type of License   Issuing Agency or Authority                                



 

H. In conducting its business activities, each Company is subject to regulation
by federal, provincial, state or local agencies or authorities (e.g., FDA, EPA,
provincial or state or municipal liquor licensing agencies, federal, provincial
or state carrier commissions, etc.) as follows:

 



  Type of Activity   Regulatory Agency or Authority                            
   



 

I. None of the Companies has never been involved in a bankruptcy or
reorganization except: [explain] _______________

 

J. Between the date that each Company was formed and now, Companies have used
other names as set forth below:

 

Period of Time Prior Name From to (PCM From to (PCM) From to (ACI) From to (ACI)

 

K. Between the date that each Company was formed and now, the Companies have
made or entered into mergers, amalgamations or acquisitions with other companies
as set forth below:

 

  Approximate Date   Other Entity   Description of Transaction           (PCM  
        (PCM)

 

 B-13 

 

 

          (ACI)           (ACI)

 

L.

The chief executive office of each Company is located at the street address set
forth below, which is in _______________ (City) (PCM/ACI), in the Province of
(PCM/ACI)

 

M. The books and records of each Company pertaining to accounts, contract
rights, inventory, etc. are located at the following street address:

 

______________________________ (PCM) _______________________ (ACI)

 

N. In addition to the chief executive office, each Company has inventory,
equipment or other assets located at the addresses set forth below. In each
case, we have noted whether the location is owned, leased or operated by third
parties and the names and addresses of any mortgagee, lessor or third party
operator:

 

Street Address with
County Company’s Interest
(e.g., owner, lessee or
bailee) Name and Address of
Third Party with Interest
in Location
(e.g., mortgagee, lessor or
warehouseman) (PCM)     (PCM)     (ACI)     (ACI)    

 

O. In the course of its business, each of Company’s inventory and/or other
assets are handled by the following customs brokers and/or freight forwarders:

 

Name Address Type of Service/Assets
Handled (PCM)     (ACI)          

 

P. The places of business or other locations of any assets used by each Company
during the last four (4) months other than those listed above are as follows:

 

Street Address City Province/State County/Postal
Code/Zip Code (PCM)       (ACI)                      

 

 B-14 

 

 

Q. Each Company is affiliated with, or has ownership in, the following entities
(including subsidiaries):

 

  Name of Entity Chief Executive
Office Jurisdiction of
Incorporation Ownership
Percentage or
Relationship   (PCM)         (ACI)                          

 

R. The Federal Employer/Tax Identification Number of each Company is
______________ (PCM) ___________________________ (ACI)     S. Under each
Company’s charter documents, and under the laws of the Province/State in which
each Company is organized, the shareholders, members or other equity holders do
not have to consent in order for the requisite Company to borrow money, incur
debt or obligations, pledge or mortgage the property of such Company, grant a
security interest in the property of such Company or guaranty the debt of
obligations of another person or entity.

 



  [  ]True   [  ] Incorrect [explain]:                                          



 

The power to take the foregoing actions is vested exclusively in the
_________________ [name the body (e.g. Board of Directors) or person (e.g.
general partner, sole Manager) that has such authority].

 

T. The officers of each Company (or people performing similar functions) and
their respective titles are as follows:

 

(PCM)

 



Title Name            

 

(ACI) 

 



Title Name            

 

 B-15 

 



 

U. Each Company is governed by                      (PCM) __________(ACI)
[insert name of governing body or person (e.g. Board of Directors, sole Manager,
General Partner)]. The members of such governing body of the Company are:  
                            (PCM)_________________(ACI)     V. The name of the
stockholders, members, partners or other equity holders of each Company and
their equity holdings are as follows (if equity interests are widely held
indicate only equity owners with 10% or more of the equity interests):

 

(PCM)

 



Name No. of Shares or Units Ownership Percentage              

   

(ACI)

 



Name No. of Shares or Units Ownership Percentage              

 

W. There are no judgments or litigation pending by or against the Companies,
their subsidiaries and/or affiliates or any of their officers/principals, except
as follows: _______________________     X. At the present time, there are no
delinquent taxes due (including, but not limited to, all payroll taxes, personal
property taxes, real estate taxes or income taxes) except as follows:
_______________________     Y. Each of the Company’s assets are owned and held
free and clear of any security interests, liens or attachments, except as
follows:

 

(PCM)

 



Lienholder Assets Pledged Amount of Debt Secured              



 

(ACI)

 

 B-16 

 

 



Lienholder Assets Pledged Amount of Debt Secured              

  

Z. Each Company has not guaranteed and is not otherwise liable for the
obligations of others, except as follows:

 

(PCM)

 



Debtor Creditor Amount of  Obligation              

  

(ACI)

 



Debtor Creditor Amount of Obligation              

 

AA. Each Company does not own or license any trademarks, patents, copyrights or
other intellectual property, except as follows (indicate type of intellectual
property and whether owned or licensed, registration number, date of
registration, and, if licensed, the name and address of the licensor):

 

(PCM)

 



Type of
Intellectual
Property Registration
Number and Date
of Registration Owned or
Licensed Name and Address
of Licensor (PCM)       (ACI)                      

  

(ACI)

 



Type of
Intellectual
Property Registration
Number and Date
of Registration Owned or
Licensed Name and Address
of Licensor                            

  

 B-17 

 



 

BB. Each Company owns or uses the following materials (e.g., software, etc.)
that are subject to registration with the United States Copyright Office or the
Canadian Intellectual Property Office, though at present copyright registrations
have not been filed with respect to such materials:
                                                                                                                       (PCM)
                                                                                                                                                                                                             _____
  ______________________________________________________(ACI)

 

CC. Each Company does not have any deposit or investment accounts with any bank,
savings and loan or other financial institution, except as follows, for the
purposes and of the types indicated:

 

(PCM)

 



Bank Name and
Branch Address Contact Person
and Phone
Number Account No. Purpose/Type                            

 

(ACI)

 



Bank Name and
Branch Address Contact Person
and Phone
Number Account No. Purpose/Type                            

  

DD. Each Company has no processing arrangements for credit card payments or
payments made by check (e.g. Telecheck) except as follows:

 

(PCM)

 



Processor Name and
Address Contact Person
and Phone
Number Account No.              

  

 B-18 

 

 

(ACI)

 

Processor Name and
Address Contact Person and
Phone Number Account No.                  

 

EE. Each Company owns or has registered to it the following motor vehicles in
the USA, the original title certificates for which shall be delivered to Lender
prior to closing:

 

State Where Titled
and, if different,
Registered Name of
Registrant as it
appears on the
Title Certificate VIN Year, Make and
Model                                

 

FF. With regard to any pension or profit sharing plan of the Companies: [list
all plans] _____________________________

 

1. A determination as to qualification has been issued.

 

2. Funding is on a current basis and in compliance with established
requirements.

 

3. Attached are the current pension plan documents and the latest actuarial
reports for each pension plan.

 

GG. Each Company’s fiscal year ends:            
(PCM)                                                                                  
 (ACI)

 

HH. Certified Public Accountants for the Companies is the firm of:
_____________________________________________

 

Name: _____________________________________
Address: ___________________________________
Telephone: __________________________________
Facsimile: ___________________________________
E-Mail: _____________________________________
Partner Handling Relationship: ___________________
Were statements uncertified for any fiscal year? ______

 

II. The Companies’ Canadian counsel with respect to the proposed loan
transaction is the firm of:

 

 B-19 

 

 

Name: ____________________________________
Address: __________________________________
Telephone: _________________________________
Facsimile: __________________________________
E-Mail: ____________________________________
Partner Handling Relationship: __________________

 

 B-20 

 

 

We agree to give you prompt written notice of any change or amendment with
respect to any of the foregoing information. Until you receive such notice, you
will be entitled to rely in all respects on the foregoing information.

 

  Very truly yours,         [__________________]         By:
 __________________________________________   Name:
 __________________________________________   Title:
 __________________________________________

 

 B-21 

 

   



EXHIBIT C

 

Form of Joinder Agreement

  

THIS JOINDER AGREEMENT (this “Agreement”), dated as of
                                ,                 , 20                 , is
entered into among                                            , a
                                            (the “New Borrower”), the Lenders
(as defined below) signatory hereto, and WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as agent (in such capacity, “Agent”) for the
Lenders under that certain Fourth Amended and Restated Loan and Security
Agreement dated as of January 19, 2016 among PCM, INC., PCM SALES, INC., PCM
LOGISTICS, LLC, PCMG, INC., M2 MARKETPLACE, INC., ABREON, INC., MALL ACQUISITION
SUB 5 INC., PCM BPO, LLC, ONSALE HOLDINGS, INC., AND EN POINTE TECHNOLOGIES
SALES, LLC (collectively, “U.S. Borrowers”), PCM SALES CANADA, INC. and ACRODEX
INC. (collectively, “Canadian Borrowers”, and together with the U.S. Borrowers,
collectively, “Borrowers”), the several financial institutions from time to time
party to thereto as lenders (“Lenders”), and Agent (as the same may be amended,
modified, extended or restated from time to time, the “Loan Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Loan Agreement.

 

The New Borrower, Agent and the Lenders, hereby agree as follows:

 

1. The New Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Borrower will be deemed to be a
“[U.S./Canadian] Borrower” for all purposes of the Loan Agreement and shall have
all of the obligations of a [U.S./Canadian] Borrower thereunder as if it had
executed the Loan Agreement. The New Borrower hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Loan Agreement, including without limitation (a) all of the
representations and warranties of the Borrowers set forth in Section VIII of the
Loan Agreement, (b) all of the covenants set forth in Sections VII and IX of the
Loan Agreement and (c) all of the multiple borrower provisions of Section XIV of
the Loan Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, the New Borrower, hereby agrees, jointly and severally with
the other [U.S./Canadian] Borrowers, that it is responsible for the prompt
payment and performance of the [Canadian] Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.

 

2. To secure payment and performance of all [Canadian] Obligations, New Borrower
hereby grants to Agent a continuing security interest in, a lien upon, and a
right of set off against, and hereby assigns to Agent as security, all
Collateral, whether now owned or hereafter acquired or existing, and wherever
located.

 



C-1 

 

 

3. The definition of “Information Certificates” in Section 1.103 of the Loan
Agreement shall be deemed include the Information Certificate of New Borrower
attached hereto as Exhibit B in addition to the Information Certificates of the
Borrowers.

 

4. The information set forth in Annex 1-A attached hereto supplements the
information set forth in Schedules [ ],1 respectively, to the Loan Agreement and
shall be deemed a part thereof for all purposes of the Loan Agreement.

 

5. The New Borrower hereby represents and warrants to Administrative Agent and
the Lenders the truth and accuracy as of the date hereof as though made on and
as of the date hereof of all representations and warranties applicable to
Borrowers in the Loan Agreement (after giving effect to the inclusions of New
Borrower, its Information Certificate and the information set forth on Annex 1-A
as set forth in clauses (1), (3) and (4) above) other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof.

 

6. The New Borrower represents and warrants to Agent and the Lenders that:

 

(a) New Borrower has the requisite corporate power and authority to execute and
deliver this Agreement, and to perform its obligations hereunder and under the
Financing Agreements (as modified hereby) to which it is a party. The execution,
delivery, and performance by New Borrower of this Agreement have been duly
approved by all necessary corporate action, have received all necessary
governmental approval, if any, and do not contravene (i) any law or (ii) any
contractual restriction binding on New Borrower. No other corporate proceedings
are necessary to consummate such transactions.

 

(b) This Agreement has been duly executed and delivered by New Borrower and
constitutes its valid and legally binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

(c) The representations and warranties contained in each Financing Agreement
(other than any such representations or warranties that, by their terms, are
specifically made as of a date other than the date hereof) are true and correct
on and as of the date hereof as though made on and as of the date hereof.

 

(d) No event has occurred and is continuing that constitutes a Default or Event
of Default.

 

 



1 Borrowers to list schedules proposed to be amended here and the amendments
thereto on Annex 1-A.

 

  C-2 

 

  

7. The New Borrower is, simultaneously with the execution of this Agreement,
executing and delivering such certificates, agreements, documents and
instruments, as requested by Agent to evidence, perfect, maintain and enforce
the security interests and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of the Loan Agreement or any of
the other Financing Agreements (including, without limitation, a favorable
opinion letter of counsel to New Borrower), in each case, in form and substance
satisfactory to Agent.

 

8. The address of the New Borrower for purposes of Section 13.2 of the Loan
Agreement is as follows:

 

9. This Agreement is a Financing Agreement. This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement.

 

10. Integration. This Agreement, together with the other Financing Agreements,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

11. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



  C-3 

 



 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

  

   [NEW BORROWER]       By:   Name:   Title:

 

Acknowledged and agreed to as of the date set forth above:

  

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent and as a U.S. Lender

 

By:   Name:   Title:  

  

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,

as a Canadian Lender

 

By:   Name:   Title:  

 

BANK OF AMERICA, N.A.,

as a U.S. Lender

 

By:   Name:   Title:  

 



  C-4 

 

 

BANK OF AMERICA, N.A. (acting through its Canada branch),

as a Canadian Lender

 

By:   Name:   Title:  

 

PNC BANK, N.A.,

as a U.S. Lender

 

By:   Name:   Title:  

 

PNC BANK CANADA BRANCH,

as a Canadian Lender

 

By:   Name:   Title:  

 

JPMORGAN CHASE BANK, N.A.,

as a U.S. Lender

 

By:   Name:   Title:  

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as a Canadian Lender

 

By:   Name:   Title:  

 



  C-5 

 

 

COMPASS BANK,

as a U.S. Lender and a Canadian Lender

 

By:   Name:   Title:  

 

CITY NATIONAL BANK,

as a U.S. Lender and a Canadian Lender

 

By:   Name:   Title:  

  



  C-6 

 

 

exhibit D

              

CDOR RATE NOTICE

             

Wells Fargo Capital Finance, LLC
2450 Colorado Avenue, Suite 3000
Santa Monica, California 90404



 

Ladies and Gentlemen:

 



Reference hereby is made to that certain Fourth Amended and Restated Loan and
Security Agreement (the Agreement), dated as of January 19, 2016, is entered
into by and among the financial institutions from time to time parties hereto,
whether by execution of an Assignment and Acceptance or the Agreement (each a
Lender and collectively Lenders), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company (WFCF), as administrative and collateral agent for the
Lenders (in such capacity Agent), Co-Lead Arranger, and Co-Bookrunner, BANK OF
AMERICA, N.A., as Co-Lead Arranger, Co-Bookrunner, and Syndication Agent (BofA),
PCM, INC., a Delaware corporation (PCM), PCM SALES, INC., a California
corporation (PCM Sales), PCM LOGISTICS, LLC, a Delaware limited liability
company (PCM Logistics), PCMG, INC., a Delaware corporation (PCMG), M2
MARKETPLACE, INC., a Delaware corporation (M2), ABREON, INC., a Delaware
corporation (Abreon), MALL ACQUISITION SUB 5 INC., a Delaware corporation
(Acquisition 5), PCM BPO, LLC, a Delaware limited liability company (PCM BPO),
ONSALE HOLDINGS, INC., an Illinois corporation (Holdings), and EN POINTE
TECHNOLOGIES SALES, LLC, a Delaware limited liability company (En Pointe) (each
a U.S. Borrower and collectively the U.S. Borrowers), and PCM SALES CANADA,
INC., a Quebec corporation (PCM Sales Canada), and ACRODEX INC., an Alberta
corporation (Acrodex) (each a Canadian Borrower and collectively the Canadian
Borrowers; and the Canadian Borrowers and the U.S. Borrowers are each
hereinafter referred to as a Borrower, and collectively, the Borrowers).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement.

                    

This CDOR Rate Notice represents Canadian Borrowers’ request to elect the CDOR
Rate Option with respect to outstanding Canadian Revolving Loans in the amount
of C$[__________] (the CDOR Rate Loan)[, and is a written confirmation of the
telephonic notice of such election given to Agent].

 



The CDOR Rate Loan will have an Interest Period of [1, 2, 3 or 62] month(s)
commencing on ______________________.

 



This CDOR Rate Notice further confirms Canadian Borrowers’ acceptance, for
purposes of determining the rate of interest based on the CDOR Rate under the
Agreement, of the CDOR Rate, in each case as determined pursuant to the
Agreement.

 



 





2 6 months only if available and agreed to by all applicable Lenders

 



  D-1 

 

   

Dated: _____________, 20__



 

  ●, as a Canadian Borrower         Per:     Name:   Title:

 

              



  D-2 

 

     

Acknowledged by:

 



  Wells Fargo Capital Finance, LLC, a
Delaware limited liability company       Per:     Name:   Title:



 



  D-3 

 

  

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

SCHEDULE 8.4

 

Other Liens

 



Lien holder   Borrower(s)   Assets   Amount of Debt Secured               IBM
Credit LLC   All Borrowers   All assets   [* * *]               Apple Inc.   All
Borrowers   Inventory and all proceeds thereof   [* * *]              
Hewlett-Packard Enterprise Company   All Borrowers   Inventory, equipment and
all proceeds thereof   [* * *]               Hewlett-Packard Company   All
Borrowers   Inventory, equipment and all proceeds thereof   [* * *]

  



 

 



 

SCHEDULE 8.9

 

Environmental Disclosures

 

As set forth in the Information Certificates.

 

 

 



 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

SCHEDULE 9.9

 

Indebtedness

  

Lien holder   Borrower(s)  

Maximum Amount of Debt

          IBM Credit LLC   All Borrowers   [* * *]           Apple Inc.   All
Borrowers   [* * *]           Hewlett-Packard Enterprise Company   All Borrowers
  [* * *]           Hewlett-Packard Company   All Borrowers   [* * *]



 



 

 

 

SCHEDULE 9.10

 

Real Property

 

1. 19 Morgan Avenue, Irvine CA 92618     2. 5070 and 5080 Old Ellis Pointe,
Roswell GA 30076     3. 8337 Green Meadows Drive North, Lewis Center OH 43035  
  4. 7000 Souder Road, New Albany OH 43054     5. 1511 Wilshire Blvd., Santa
Monica, CA 90404

 

 

 

 

 

 

 